 


 HR 7105 ENR: Johnny Isakson and David P. Roe, M.D. Veterans Health Care and Benefits Improvement Act of 2020
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Sixteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and twenty 
H. R. 7105 
 
AN ACT 
To provide flexibility for the Secretary of Veterans Affairs in caring for homeless veterans during a covered public health emergency, to direct the Secretary of Veterans Affairs to carry out a retraining assistance program for unemployed veterans, and for other purposes. 
 
 
1.Short title; table of contents
(a)Short titleThis Act may be cited as the Johnny Isakson and David P. Roe, M.D. Veterans Health Care and Benefits Improvement Act of 2020. (b)Table of contentsThe table of contents for this Act is as follows:

Sec. 1. Short title; table of contents.
Sec. 2. Determination of budgetary effects.
TITLE I—Education
Subtitle A—Education generally
Sec. 1001. Improvements to Edith Nourse Rogers STEM Scholarship program of Department of Veterans Affairs.
Sec. 1002. Expansion of eligibility for Fry Scholarship to children and spouses of certain deceased members of the Armed Forces.
Sec. 1003. Period for election to receive benefits under All-Volunteer Educational Assistance Program of Department of Veterans Affairs.
Sec. 1004. Phase out of All-Volunteer Educational Assistance Program.
Sec. 1005. Requirements for in-State tuition.
Sec. 1006. Expansion of authority for certain qualifying work-study activities for purposes of the educational assistance programs of the Department of Veterans Affairs to include outreach services provided through congressional offices.
Sec. 1007. Restoration of entitlement to rehabilitation programs for veterans affected by school closure or disapproval.
Sec. 1008. Technical correction to clarify eligibility for participation in Yellow Ribbon Program of Department of Veterans Affairs.
Sec. 1009. Clarification of educational assistance for individuals who pursue an approved program of education leading to a degree while on active duty.
Sec. 1010. Verification of enrollment for purposes of receipt of Post-9/11 Educational Assistance benefits.
Sec. 1011. Clarification regarding the dependents to whom entitlement to educational assistance may be transferred under the Post 9/11 Educational Assistance Program.
Sec. 1012. Expansion of reasons for which a course of education may be disapproved.
Sec. 1013. Oversight of educational institutions with approved programs: risk-based surveys.
Sec. 1014. Oversight of educational institutions subject to Government action for purposes of the educational assistance programs of the Department of Veterans Affairs.
Sec. 1015. Additional requirement for approval of educational institutions for purposes of the educational assistance programs of the Department of Veterans Affairs.
Sec. 1016. Clarification of accreditation for law schools for purposes of the educational assistance programs of the Department of Veterans Affairs.
Sec. 1017. Clarification of grounds for disapproval of a course for purposes of the educational assistance programs of the Department of Veterans Affairs.
Sec. 1018. Requirements for educational institutions participating in the educational assistance programs of the Department of Veterans Affairs.
Sec. 1019. Overpayments to eligible persons or veterans.
Sec. 1020. Improvements to limitation on certain advertising, sales, and enrollment practices.
Sec. 1021. Charge to entitlement to educational assistance for individuals who do not transfer credits from certain closed or disapproved programs of education.
Sec. 1022. Department of Veterans Affairs treatment of for-profit educational institutions converted to nonprofit educational institutions.
Sec. 1023. Authority of State approving agencies to conduct outreach activities.
Sec. 1024. Limitation on colocation and administration of State approving agencies.
Sec. 1025. Elimination of period of eligibility for training and rehabilitation for certain veterans with service-connected disabilities.
Subtitle B—Pandemic assistance
Sec. 1101. Definitions.
Sec. 1102. Continuation of Department of Veterans Affairs educational assistance benefits during COVID–19 emergency.
Sec. 1103. Effects of closure of educational institution and modification of courses by reason of COVID–19 emergency.
Sec. 1104. Payment of educational assistance in cases of withdrawal.
Sec. 1105. Modification of time limitations on use of entitlement.
Sec. 1106. Apprenticeship or on-job training requirements.
Sec. 1107. Inclusion of training establishments in certain provisions related to COVID–19 emergency.
Sec. 1108. Treatment of payment of allowances under Student Veteran Coronavirus Response Act.
TITLE II—Benefits
Subtitle A—Benefits generally
Sec. 2001. Revision of definition of Vietnam era for purposes of the laws administered by the Secretary of Veterans Affairs.
Sec. 2002. Matters relating to Department of Veterans Affairs medical disability examinations.
Sec. 2003. Medal of Honor special pension for surviving spouses.
Sec. 2004. Modernization of service-disabled veterans insurance.
Sec. 2005. Denial of claims for traumatic injury protection under Servicemembers’ Group Life Insurance.
Sec. 2006. Publication and acceptance of disability benefit questionnaire forms of Department of Veterans Affairs.
Sec. 2007. Threshold for reporting debts to consumer reporting agencies.
Sec. 2008. Removal of dependents from award of compensation or pension.
Sec. 2009. Eligibility for dependency and indemnity compensation for surviving spouses who remarry after age 55.
Sec. 2010. Study on exposure by members of the Armed Forces to toxicants at Karshi-Khanabad Air Base in Uzbekistan.
Sec. 2011. Comptroller General briefing and report on repealing manifestation period for presumptions of service connection for certain diseases associated with exposure to certain herbicide agents.
Sec. 2012. Extension of authority of Secretary of Veterans Affairs to use income information from other agencies.
Sec. 2013. Extension on certain limits on payments of pension.
Subtitle B—Housing
Sec. 2101. Eligibility of certain members of the reserve components of the Armed Forces for home loans from the Secretary of Veterans Affairs.
Sec. 2102. Reducing loan fees for certain veterans affected by major disasters.
Sec. 2103. Extension of certain housing loan fees.
Sec. 2104. Collection of overpayments of specially adapted housing assistance.
Subtitle C—Burial matters
Sec. 2201. Transportation of deceased veterans to veterans’ cemeteries.
Sec. 2202. Increase in certain funeral benefits under laws administered by the Secretary of Veterans Affairs.
Sec. 2203. Outer burial receptacles for each new grave in cemeteries that are the subjects of certain grants made by the Secretary of Veterans Affairs.
Sec. 2204. Provision of inscriptions for spouses and children on certain headstones and markers furnished by the Secretary of Veterans Affairs.
Sec. 2205. Aid to counties for establishment, expansion, and improvement of veterans' cemeteries.
Sec. 2206. Increase in maximum amount of grants to States, counties, and tribal organizations for operating and maintaining veterans’ cemeteries.
Sec. 2207. Provision of urns and commemorative plaques for remains of certain veterans whose cremated remains are not interred in certain cemeteries.
Sec. 2208. Training of State and tribal veterans' cemetery personnel by National Cemetery Administration.
TITLE III—Health care
Subtitle A—Health care generally
Sec. 3001. Expansion of modifications to Veteran Directed Care program.
Sec. 3002. Prohibition on collection of a health care copayment by the Secretary of Veterans Affairs from a veteran who is a member of an Indian tribe.
Sec. 3003. Oversight for State homes regarding COVID–19 infections, response capacity, and staffing levels.
Sec. 3004. Grants for State homes located on tribal lands.
Sec. 3005. Continuation of Women’s Health Transition Training program of Department of Veterans Affairs.
Sec. 3006. Authority for Secretary of Veterans Affairs to furnish medically necessary transportation for newborn children of certain women veterans.
Sec. 3007. Waiver of requirements of Department of Veterans Affairs for receipt of per diem payments for domiciliary care at State homes and modification of eligibility for such payments.
Sec. 3008. Expansion of quarterly update of information on staffing and vacancies at facilities of the Department of Veterans Affairs to include information on duration of hiring process.
Sec. 3009. Requirement for certain Department of Veterans Affairs medical facilities to have physical location for the disposal of controlled substances medications.
Sec. 3010. Department of Veterans Affairs pilot program for clinical observation by undergraduate students.
Subtitle B—Scheduling and consult management
Sec. 3101. Process and requirements for scheduling appointments for health care from Department of Veterans Affairs and non-Department health care.
Sec. 3102. Audits regarding scheduling of appointments and management of consultations for health care from Department of Veterans Affairs and non-Department health care.
Sec. 3103. Administration of non-Department of Veterans Affairs health care.
Sec. 3104. Examination of health care consultation and scheduling positions of Department of Veterans Affairs.
TITLE IV—Navy SEAL Bill Mulder
Sec. 4001. Short title.
Subtitle A—Service-connection and COVID–19
Sec. 4101. Presumptions of service-connection for members of Armed Forces who contract Coronavirus Disease 2019 under certain circumstances.
Subtitle B—Assistance for homeless veterans
Sec. 4201. Flexibility for the Secretary of Veterans Affairs in caring for homeless veterans during a covered public health emergency.
Sec. 4202. Legal services for homeless veterans and veterans at risk for homelessness.
Sec. 4203. Gap analysis of Department of Veterans Affairs programs that provide assistance to women veterans who are homeless.
Sec. 4204. Improvements to grants awarded by the Secretary of Veterans Affairs to entities that provide services to homeless veterans.
Sec. 4205. Repeal of sunset on authority to carry out program of referral and counseling services for veterans at risk for homelessness who are transitioning from certain institutions.
Sec. 4206. Coordination of case management services for veterans receiving housing vouchers under Tribal Housing and Urban Development-Veterans Affairs Supportive Housing program.
Sec. 4207. Contracts relating to case managers for homeless veterans in supported housing program.
Sec. 4208. Report on staffing of Department of Housing and Urban Development-Department of Veterans Affairs supported housing program.
Subtitle C—Retraining assistance for veterans
Sec. 4301. Access for the Secretaries of Labor and Veterans Affairs to the Federal directory of new hires.
Sec. 4302. Expansion of eligible class of providers of high technology programs of education for veterans.
Sec. 4303. Pilot program for off-base transition training for veterans and spouses.
Sec. 4304. Grants for provision of transition assistance to members of the Armed Forces after separation, retirement, or discharge.
Sec. 4305. One-year independent assessment of the effectiveness of Transition Assistance Program.
Sec. 4306. Longitudinal study on changes to Transition Assistance Program.
TITLE V—Deborah Sampson
Sec. 5001. Short title.
Subtitle A—Improving access for women veterans to the Department of Veterans Affairs
Sec. 5101. Office of Women's Health in Department of Veterans Affairs.
Sec. 5102. Women veterans retrofit initiative.
Sec. 5103. Establishment of environment of care standards and inspections at Department of Veterans Affairs medical centers.
Sec. 5104. Provision of reintegration and readjustment services to veterans and family members in group retreat settings.
Sec. 5105. Provision of legal services for women veterans.
Sec. 5106. Comptroller General surveys and report on supportive services provided for very low-income women veterans.
Sec. 5107. Programs on assistance for child care for certain veterans.
Sec. 5108. Availability of prosthetics for women veterans from Department of Veterans Affairs.
Sec. 5109. Requirement to improve Department of Veterans Affairs women veterans call center.
Sec. 5110. Study on infertility services furnished at Department of Veterans Affairs.
Sec. 5111. Sense of Congress on access to facilities of Department of Veterans Affairs by reservists for counseling and treatment relating to military sexual trauma.
Subtitle B—Increasing staff cultural competency
Sec. 5201. Staffing of women’s health primary care providers at medical facilities of Department of Veterans Affairs.
Sec. 5202. Additional funding for primary care and emergency care clinicians in Women Veterans Health Care Mini-Residency Program.
Sec. 5203. Establishment of women veteran training module for non-Department of Veterans Affairs health care providers.
Sec. 5204. Study on staffing of women veteran program manager program at medical centers of Department of Veterans Affairs and training of staff.
Sec. 5205. Study on Women Veteran Coordinator program.
Sec. 5206. Staffing improvement plan for peer specialists of Department of Veterans Affairs who are women.
Subtitle C—Eliminating harassment and assault
Sec. 5301. Expansion of coverage by Department of Veterans Affairs of counseling and treatment for sexual trauma.
Sec. 5302. Assessment of effects of intimate partner violence on women veterans by Advisory Committee on Women Veterans.
Sec. 5303. Anti-harassment and anti-sexual assault policy of Department of Veterans Affairs.
Sec. 5304. Pilot program on assisting veterans who experience intimate partner violence or sexual assault.
Sec. 5305. Study and task force on veterans experiencing intimate partner violence or sexual assault.
Subtitle D—Data collection and reporting
Sec. 5401. Requirement for collection and analysis of data on Department of Veterans Affairs benefits and services and disaggregation of such data by gender, race, and ethnicity.
Sec. 5402. Study on barriers for women veterans to receipt of health care from Department of Veterans Affairs.
Sec. 5403. Study on feasibility and advisability of offering Parenting STAIR program at all medical centers of Department of Veterans Affairs.
Subtitle E—Benefits matters
Sec. 5501. Evaluation of service-connection of mental health conditions relating to military sexual trauma.
Sec. 5502. Choice of sex of Department of Veterans Affairs medical examiner for assessment of claims for compensation relating to disability resulting from physical assault of a sexual nature, battery of a sexual nature, or sexual harassment.
Sec. 5503. Secretary of Veterans Affairs report on implementing recommendations of Inspector General of Department of Veterans Affairs in certain report on denied posttraumatic stress disorder claims related to military sexual trauma.
TITLE VI—Representation and financial exploitation matters
Sec. 6001. Short title.
Sec. 6002. Plan to address the financial exploitation of veterans receiving pension from the Department of Veterans Affairs.
Sec. 6003. Overpayments of pension to veterans receiving pension from the Department of Veterans Affairs.
Sec. 6004. Evaluation of additional actions for verifying direct deposit information provided by veterans on applications for veterans pension.
Sec. 6005. Annual report on efforts of Department of Veterans Affairs to address the financial exploitation of veterans receiving pension.
Sec. 6006. Notice regarding fees charged in connection with filing an application for veterans pension.
Sec. 6007. Outreach plan for educating vulnerable veterans about potential financial exploitation relating to the receipt of pension.
TITLE VII—Other matters
Subtitle A—Administrative and other matters
Sec. 7001. Medical examination protocol for volunteer drivers participating in program of transportation services for veterans.
Sec. 7002. Department of Veterans Affairs Advisory Committee on Tribal and Indian Affairs.
Sec. 7003. Preference for offerors employing veterans.
Sec. 7004. Extension of certain employment and reemployment rights to members of the National Guard who perform State active duty.
Sec. 7005. Repayment of misused benefits.
Sec. 7006. Exemption of certain transfers.
Sec. 7007. Report and planned actions of the Secretary of Veterans Affairs to address certain high-risk areas of the Department of Veterans Affairs.
Sec. 7008. Annual report by Secretary of Veterans Affairs on implementation of priority recommendations of Comptroller General of the United States pertaining to Department of Veterans Affairs.
Sec. 7009. Clarification of methods used to monitor compliance with certain limitations on subcontracting.
Sec. 7010. Department of Veterans Affairs requirement to provide certain notice to persons filing claims for damage, injury, or death on Standard Form 95.
Subtitle B—Matters relating to the Chief Financial Officer of Department of Veterans Affairs
Sec. 7101. Definitions.
Sec. 7102. Plans for addressing material weaknesses and providing sufficient authority to Chief Financial Officer of Department of Veterans Affairs.
Sec. 7103. Chief Financial Officer attestation.
Sec. 7104. Chief Financial Officer responsibility for subordinate chief financial officers.
Subtitle C—Servicemembers civil relief
Sec. 7201. Clarification of delivery of notice of termination of leases of premises and motor vehicles for purposes of relief under Servicemembers Civil Relief Act.
Sec. 7202. Technical correction regarding extension of lease protections for servicemembers under stop movement orders in response to local, national, or global emergency.
2.Determination of budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage.  IEducation AEducation generally 1001.Improvements to Edith Nourse Rogers STEM Scholarship program of Department of Veterans Affairs (a)Clarification and expansion of eligibilitySubsection (b)(4) of section 3320 of title 38, United States Code, is amended—
(1)in subparagraph (A)(i)— (A)in the matter preceding subclause (I), by inserting , or a dual degree program that includes such an undergraduate college degree, after undergraduate college degree;
(B)by striking subclause (IX); and (C)by redesignating subclauses (X) and (XI) as subclauses (IX) and (X), respectively;
(2)in subparagraph (B)— (A)by inserting covered clinical training program for health care professionals or a before program of education; and
(B)by striking the period at the end and inserting ; or; and (3)by adding at the end the following new subparagraph:

(C)is an individual who has earned a graduate degree in a field referred to in subparagraph (A)(i) and is enrolled in a covered clinical training program for health care professionals.. (b)PrioritySubsection (c) of such section is amended to read as follows:

(c)Priority
(1)If the Secretary determines that there are insufficient funds available in a fiscal year to provide additional benefits under this section to all eligible individuals, the Secretary may give priority to the following eligible individuals: (A)Individuals who require the most credit hours described in subsection (b)(4).
(B)Individuals who are entitled to educational assistance under this chapter by reason of paragraph (1), (2), (8), or (9) of section 3311(b) of this title. (2)The Secretary shall give priority to individuals under paragraph (1) in the following order:
(A)Individuals who are enrolled in a program of education leading to an undergraduate degree in a field referred to in subsection (b)(4)(A)(i). (B)Individuals who are enrolled in a program of education leading to a teaching certificate.
(C)Individuals who are enrolled in a dual-degree program leading to both an undergraduate and graduate degree in a field referred to in subsection (b)(4)(A)(i). (D)Individuals who have earned an undergraduate degree and are enrolled in a covered clinical training program for health care professionals.
(E)Individuals who have earned a graduate degree and are enrolled in a covered clinical training program for health care professionals.. (c)Amounts not subject to certain limitationSubsection (d) of such section is amended by adding at the end the following new paragraph:

(4)Notwithstanding any other provision of this chapter or chapter 36 of this title, any additional benefits under this section may not be counted toward the aggregate period for which section 3695 of this title limits an individual's receipt of allowance or assistance.. (d)Covered clinical training program definedSuch section is further amended by adding at the end the following new subsection:

(h)Covered clinical training program definedIn this section, the term covered clinical training program means any clinical training required by a health care professional to be licensed to practice in a State or locality.. 1002.Expansion of eligibility for Fry Scholarship to children and spouses of certain deceased members of the Armed Forces (a)In generalSubsection (b) of section 3311 of title 38, United States Code, as amended by section 105 of the Harry W. Colmery Veterans Educational Assistance Act of 2017 (Public Law 115–48), is further amended—
(1)by redesignating paragraph (9) as paragraph (11); and (2)by inserting after paragraph (8) the following new paragraphs (9) and (10):

(9)An individual who is the child or spouse of a person who, on or after September 11, 2001, dies in line of duty while serving on duty other than active duty as a member of the Armed Forces. (10)An individual who is the child or spouse of a member of the Selected Reserve who dies on or after September 11, 2001, while a member of the Selected Reserve from a service-connected disability..
(b)Conforming amendmentsTitle 38, United States Code, is amended as follows:  (1)In section 3311(f), by striking paragraph (8) each place it appears and inserting paragraphs (8), (9), and (10).
(2)In section 3313(c)(1), by striking (8), or (9) and inserting (8), (9), (10), or (11). (3)In section 3317(a), in the second sentence, by striking paragraphs (1), (2), (8), and (9) and inserting paragraphs (1), (2), (8), (9), (10), and (11).
(4)In section 3320, as amended by section 1001 of this title, in subsection (c)(1)(B), by striking (8), or (9) and inserting (8), (9), (10), or (11). (5)In section 3322—
(A)in subsection (e), by striking both sections 3311(b)(8) and 3319 and inserting section 3319 and paragraph (8), (9), or (10) of section 3311 of this title; (B)in subsection (f), by striking section 3311(b)(8) and inserting paragraph (8), (9), or (10) of section 3311 of this title; and
(C)in subsection (h)(2), by striking either section 3311(b)(8) or chapter 35 and inserting either chapter 35 or paragraph (8), (9), or (10) of section 3311. (c)Applicability dateThe amendments made by this section shall take effect immediately after the amendments made by section 105 of the Harry W. Colmery Veterans Educational Assistance Act of 2017 (Public Law 115–48) take effect and shall apply with respect to a quarter, semester, or term, as applicable, commencing on or after August 1, 2021. 
1003.Period for election to receive benefits under All-Volunteer Educational Assistance Program of Department of Veterans Affairs
(a)In generalSection 3011 of title 38, United States Code, is amended— (1)in subsection (c)(1), by striking Any such election shall be made at the time the individual initially enters on active duty as a member of the Armed Forces and inserting Any such election shall be made during the 90-day period beginning on the day that is 180 days after the date on which the individual initially enters initial training; and
(2)in subsection (b)(1), by striking that such individual is entitled to such pay and inserting that begin after the date that is 270 days after the date on which the individual initially enters initial training. (b)Effective dateThe amendments made by subsection (a) shall take effect on the date that is two years after the date of the enactment of this Act.
1004.Phase out of All-Volunteer Educational Assistance ProgramSubsection (a)(1)(A) of section 3011 of title 38, United States Code, is amended by striking after June 30, 1985 and inserting during the period beginning July 1, 1985, and ending September 30, 2030. 1005.Requirements for in-State tuition (a)In generalSection 3679(c) of title 38, United States Code, is amended—
(1)in paragraph (2)(A), by striking less than three years before the date of enrollment in the course concerned; and (2)in paragraph (4)—
(A)by striking It shall and inserting (A) It shall; and (B)by adding at the end the following new subparagraph:

(B)To the extent feasible, the Secretary shall make publicly available on the internet website of the Department a database explaining any requirements described in subparagraph (A) that are established by a public institution of higher learning for an individual to be charged tuition and fees at a rate that is equal to or less than the rate the institution charges for tuition and fees for residents of the State in which the institution is located. The Secretary shall disapprove a course of education provided by such an institution that does not provide the Secretary— (i)an initial explanation of such requirements; and
(ii)not later than 90 days after the date on which any such requirements change, the updated requirements.. (b)ApplicationThe amendments made by this section shall apply with respect to a quarter, semester, or term, as applicable, commencing on or after August 1, 2021.
1006.Expansion of authority for certain qualifying work-study activities for purposes of the educational assistance programs of the Department of Veterans Affairs to include outreach services provided through congressional offices
(a)In generalSection 3485(a)(4) of title 38, United States Code, is amended by adding at the end the following new subparagraph:  (K)The following activities carried out at the offices of Members of Congress for such Members:
(i)The distribution of information to members of the Armed Forces, veterans, and their dependents about the benefits and services under laws administered by the Secretary and other appropriate governmental and nongovernmental programs. (ii)The preparation and processing of papers and other documents, including documents to assist in the preparation and presentation of claims for benefits under laws administered by the Secretary..
(b)Effective dateThe amendment made by subsection (a) shall take effect on August 1, 2021. 1007.Restoration of entitlement to rehabilitation programs for veterans affected by school closure or disapproval (a)EntitlementSection 3699 of title 38, United States Code, is amended by striking chapter 30, each time it appears and inserting chapter 30, 31,. 
(b)Payment of subsistence allowancesSection 3680(a)(2)(B) of title 38, United States Code, is amended— (1)by inserting or a subsistence allowance described in section 3108 before , during; and
(2)by inserting or allowance after such a stipend.  (c)Conforming amendmentSection 7 of the Student Veteran Coronavirus Response Act of 2020 (134 Stat. 634; Public Law 116–140) is hereby repealed.
(d)Effective dateThe amendments made by this section shall apply as if included in the enactment of section 109 of the Harry W. Colmery Veterans Educational Assistance Act of 2017 (Public Law 115–48; 131 Stat. 978).  1008.Technical correction to clarify eligibility for participation in Yellow Ribbon Program of Department of Veterans AffairsSection 3317(a) of title 38, United States Code, is amended—
(1)by striking the full cost of established charges (as specified in section 3313) and inserting the full cost of tuition and fees for a program of education; and (2)by striking those established charges and inserting such tuition and fees. 
1009.Clarification of educational assistance for individuals who pursue an approved program of education leading to a degree while on active duty
(a)In generalSection 3313(e) of title 38, United States Code, is amended— (1)in the heading, by inserting for a period of more than 30 days after active duty;
(2)in paragraph (1), by inserting for a period of more than 30 days after active duty; and (3)in paragraph (2), in the matter preceding subparagraph (A), by inserting for a period of more than 30 days after active duty.
(b)Effective dateThe amendments made by subsection (a) shall take effect on August 1, 2022. 1010.Verification of enrollment for purposes of receipt of Post-9/11 Educational Assistance benefits (a)In generalSection 3313 of title 38, United States Code, is amended by adding at the end the following new subsection:

(l)Verification of enrollment
(1)The Secretary shall require— (A)each educational institution to submit to the Secretary verification of each individual who is enrolled in a course or program of education at the educational institution and is receiving educational assistance under this chapter—
(i)not later than such time as the Secretary determines reasonable after the date on which the individual is enrolled; and (ii)not later than such time as the Secretary determines reasonable after the last date on which a student is able to withdraw from the course or program of education without penalty; and
(B)each individual who is enrolled in a course or program of education and is receiving educational assistance under this chapter to submit to the Secretary verification of such enrollment for each month during which the individual is so enrolled and receiving such educational assistance. (2)Verification under this subsection shall be in an electronic form prescribed by the Secretary.
(3)If an individual fails to submit the verification required under paragraph (1)(B) for two consecutive months, the Secretary may not make a monthly stipend payment to the individual under this section until the individual submits such verification.. (b)Effective dateThe amendment made by subsection (a) shall take effect on August 1, 2021.
1011.Clarification regarding the dependents to whom entitlement to educational assistance may be transferred under the Post 9/11 Educational Assistance Program
(a)In generalSection 3319(c) of title 38, United States Code, is amended to read as follows:  (c)Eligible dependents (1)TransferAn individual approved to transfer an entitlement to educational assistance under this section may transfer the individual’s entitlement to an eligible dependent or a combination of eligible dependents.
(2)Definition of eligible dependentFor purposes of this subsection, the term eligible dependent has the meaning given the term dependent under subparagraphs (A), (I), and (D) of section 1072(2) of title 10.. (b)ApplicabilityThe amendment made by subsection (a) shall apply with respect to educational assistance payable under chapter 33 of title 38, United States Code, before, on, or after the date that is 90 days after the date of the enactment of this Act.
1012.Expansion of reasons for which a course of education may be disapproved
(a)In generalSection 3672(b)(2) of title 38, United States Code, is amended— (1)in subparagraph (A)(i), by inserting or or (D) after subparagraph (C); and
(2)by adding at the end the following new subparagraph:  (D)A program that is described in subparagraph (A)(i) of this paragraph and offered by an educational institution that is at risk of losing accreditation shall not be deemed to be approved for purposes of this chapter. For purposes of this subparagraph, an educational institution is at risk of losing accreditation if that educational institution has received from the relevant accrediting agency or association a notice described in section 3673(e)(2)(D) of this title..
(b)Effective dateThe amendments made by subsection (a) shall take effect on August 1, 2021. 1013.Oversight of educational institutions with approved programs: risk-based surveys (a)Risk-based surveys (1)In generalSubchapter I of chapter 36, United States Code, is amended by inserting after section 3673 the following new section:

3673A.Risk-based surveys
(a)Development requiredThe Secretary, in partnership with State approving agencies, shall develop a searchable risk-based survey for oversight of educational institutions with courses and programs of education approved under this chapter. (b)Scope (1)The scope of the risk-based survey developed under subsection (a) shall be determined by the Secretary, in partnership with the State approving agency.
(2)At a minimum the scope determined under paragraph (1) shall include the following: (A)Rapid increase in veteran enrollment.
(B)Rapid increase in tuition and fees. (C)Complaints tracked and published with the mechanism required by section 3698(b)(2) from students pursuing programs of education with educational assistance furnished under laws administered by the Secretary, based on severity or volume of the complaints.
(D)Compliance with section 3680A(d)(1) of this title. (E)Veteran completion rates.
(F)Indicators of financial stability. (G)Review of the advertising and recruiting practices of the educational institution, including those by third-party contractors of the educational institution.
(H)Matters for which the Federal Government or a State Government brings an action in a court of competent jurisdiction against an educational institution, including matters in cases in which the Federal Government or the State comes to a settled agreement on such matters outside of the court. (c)DatabaseThe Secretary, in partnership with the State approving agencies under this chapter, shall establish a database or use an existing system, as the Secretary considers appropriate, to serve as a central repository for information required for or collected during site visits for the risk-based survey developed under subsection (a), so as to improve future oversight of educational institutions with programs of education approved under this chapter. .
(2)Clerical amendmentThe table of sections at the beginning of chapter 36 of such title is amended by inserting after the item relating to section 3673 the following new item:   3673A. Risk-based surveys.. (b)Use of State approving agencies for oversight activities (1)In generalSection 3673(d) of title 38, United States Code, is amended—
(A)by striking may and inserting shall; and (B)by striking compliance and risk-based surveys and inserting a risk-based survey developed under section 3673A of this title.
(2)Effective dateThe amendment made by paragraph (1) shall take effect on October 1, 2022. 1014.Oversight of educational institutions subject to Government action for purposes of the educational assistance programs of the Department of Veterans Affairs (a)In generalSection 3673 of title 38, United States Code, is amended by adding at the end the following new subsection:

(e)Notice of Government action
(1)
(A)If the Secretary receives notice described in paragraph (2), or otherwise becomes aware of an action or event described in paragraph (3), with respect to an educational institution, the Secretary shall transmit such notice or provide notice of such action or event to the State approving agency for the State where the educational institution is located by not later than 30 days after the date on which the Secretary receives such notice or becomes aware of such action or event. (B)If a State approving agency receives notice as described in paragraph (2), or otherwise becomes aware of an action or event described in paragraph (3), with respect to an educational institution, other than from the Secretary pursuant to subparagraph (A) of this paragraph, the State approving agency shall immediately notify the Secretary.
(C)Not later than 60 days after the date on which a State approving agency receives notice under subparagraph (A), receives notice as described in subparagraph (B), or becomes aware as described in such subparagraph, as the case may be, regarding an educational institution, such State approving agency shall— (i)complete a risk-based survey of such educational institution; and
(ii)provide the Secretary with— (I)a complete report on the findings of the State approving agency with respect to the risk-based survey completed under clause (i) and any actions taken as a result of such findings; and
(II)any supporting documentation and pertinent records.  (2)Notice described in this paragraph is any of the following:
(A)Notice from the Secretary of Education of an event under paragraph (3)(A). (B)Notice of an event under paragraph (3)(B).
(C)Notice from a State of an action taken by that State under paragraph (3)(C). (D)Notice provided by an accrediting agency or association of an action described in paragraph (3)(D) taken by that agency or association.
(E)Notice that the Secretary of Education has placed the educational institution on provisional certification status. (3)An action or event under this paragraph is any of the following:
(A)The receipt by an educational institution of payments under the heightened cash monitoring level 2 payment method pursuant to section 487(c)(1)(B) of the Higher Education Act of 1965 (20 U.S.C. 1094). (B)Punitive action taken by the Attorney General, the Federal Trade Commission, or any other Federal department or agency for misconduct or misleading marketing practices that would violate the standards defined by the Secretary of Veterans Affairs.
(C)Punitive action taken by a State against an educational institution. (D)The loss, or risk of loss, by an educational institution of an accreditation from an accrediting agency or association, including notice of probation, suspension, an order to show cause relating to the educational institution's academic policies and practices or to its financial stability, or revocation of accreditation.
(E)The placement of an educational institution on provisional certification status by the Secretary of Education. (4)If a State approving agency disapproves or suspends an educational institution, the State approving agency shall provide notice of such disapproval or suspension to the Secretary and to all other State approving agencies.
(5)This subsection shall be carried out using amounts made available pursuant to section 3674(a)(4) of this title as long as such amounts remain available. (6)For each notice transmitted or provided to a State approving agency under paragraph (1) with respect to an educational institution, the Secretary shall ensure the careful review of—
(A)to the extent possible, the action that gave rise to such notice; and (B)any other action against the educational institution by any Federal or State government entity or by the educational institution's accreditor.
(7)In this subsection, the term risk-based survey means the risk-based survey developed under section 3673A of this title.. (b)Effective dateThe amendment made by subsection (a) shall take effect on August 1, 2021.
1015.Additional requirement for approval of educational institutions for purposes of the educational assistance programs of the Department of Veterans Affairs
(a)In generalSection 3675 of title 38, United States Code, is amended— (1)in subsection (b), by adding at the end the following new paragraph:

(4)The educational institution is approved and participates in a program under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.) or the Secretary has waived the requirement under this paragraph with respect to an educational institution and submits to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives notice of such waiver.. (2)by adding at the end the following new subsection:

(d)
(1)The Secretary shall submit to Congress an annual report on any waivers issued pursuant to subsection (b)(4) or section 3672(b)(2)(A)(i) of this title. (2)Each report submitted under paragraph (1) shall include, for the year covered by the report, the following:
(A)The name of each educational institution for which a waiver was issued. (B)The justification for each such waiver.
(C)The total number of waivers issued.. (b)Requirement for approval of standard college degree programsClause (i) of section 3672(b)(2)(A) of such title is amended to read as follows:

(i)Except as provided in subparagraph (C) or (D), an accredited standard college degree program offered at a public or not-for-profit proprietary educational institution that— (I)is accredited by an agency or association recognized for that purpose by the Secretary of Education; and
(II)is approved and participates in a program under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.), unless the Secretary has waived the requirement to participate in a program under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.).. (c)Effective dateThe amendments made by subsections (a) and (b) shall take effect on August 1, 2021.
1016.Clarification of accreditation for law schools for purposes of the educational assistance programs of the Department of Veterans Affairs
(a)In generalParagraphs (14)(B) and (15)(B) of section 3676(c) of title 38, United States Code, are each amended— (1)by striking an accrediting agency both places it appears and inserting a specialized accrediting agency for programs of legal education; and
(2)by inserting before the period the following: , from which recipients of law degrees from such accredited programs are eligible to sit for a bar examination in any State. (b)Effective dateThe amendments made by subsection (a) shall take effect on August 1, 2021.
1017.Clarification of grounds for disapproval of a course for purposes of the educational assistance programs of the Department of Veterans Affairs
(a)In generalSection 3679 of title 38, United States Code, is amended— (1)by inserting (including failure to comply with a risk-based survey under this chapter or secure an affirmation of approval by the appropriate State approving agency following the survey) after requirements of this chapter; and
(2)by adding at the end the following new subsection:  (f)In this section, the term risk-based survey means a risk-based survey developed under section 3673A(a) of this title..
(b)Effective dateThe amendment made by subsection (a) shall take effect on August 1, 2021. 1018.Requirements for educational institutions participating in the educational assistance programs of the Department of Veterans Affairs (a)In generalSection 3679 of title 38, United States Code, as amended by section 1017 of this title, is further amended by adding at the end the following new subsection:

(f)
(1)Except as provided by paragraph (5), a State approving agency, or the Secretary when acting in the role of the State approving agency, shall take an action described in paragraph (4)(A) if the State approving agency or the Secretary, when acting in the role of the State approving agency, determines that an educational institution does not perform any of the following: (A)Prior to the enrollment of a covered individual in a course of education at the educational institution, provide the individual with a form that contains information personalized to the individual that describes—
(i)the estimated total cost of the course, including tuition, fees, books, supplies, and any other additional costs; (ii)an estimate of the cost for living expenses for students enrolled in the course;
(iii)the amount of the costs under clauses (i) and (ii) that are covered by the educational assistance provided to the individual under chapter 30, 31, 32, 33, or 35 of this title, or chapter 1606 or 1607 of title 10, as the case may be; (iv)the type and amount of Federal financial aid not administered by the Secretary and financial aid offered by the institution that the individual may qualify to receive;
(v)an estimate of the amount of student loan debt the individual would have upon graduation; (vi)information regarding graduation rates;
(vii)job-placement rates for graduates of the course, if available; (viii)information regarding the acceptance by the institution of transfer of credits, including military credits;
(ix)any conditions or additional requirements, including training, experience, or examinations, required to obtain the license, certification, or approval for which the course of education is designed to provide preparation; and (x)other information to facilitate comparison by the individual of aid packages offered by different educational institutions.
(B)Not later than 15 days after the date on which the institution (or the governing body of the institution) determines tuition rates and fees for an academic year that is different than the amount being charged by the institution, provide a covered individual enrolled in a course of education at the educational institution with the form under subparagraph (A) that contains updated information. (C)Maintain policies to—
(i)inform each covered individual enrolled in a course of education at the educational institution of the availability of Federal financial aid not administered by the Secretary and financial aid offered by the institution; and (ii)alert such individual of the potential eligibility of the individual for such financial aid before packaging or arranging student loans or alternative financing programs for the individual.
(D)Maintain policies to— (i)prohibit the automatic renewal of a covered individual in courses and programs of education; and
(ii)ensure that each covered individual approves of the enrollment of the individual in a course. (E)Provide to a covered individual enrolled in a course of education at the educational institution with information regarding the requirements to graduate from such course, including information regarding when required classes will be offered and a timeline to graduate.
(F)With respect to an accredited educational institution, obtain the approval of the accrediting agency for each new course or program of the institution before enrolling covered individuals in such courses or programs if the accrediting agency determines that such approval is appropriate under the substantive change requirements of the accrediting agency regarding the quality, objectives, scope, or control of the institution. (G)Maintain a policy that—
(i)ensures that members of the Armed Forces, including the reserve components and the National Guard, who enroll in a course of education at the educational institution may be readmitted at such institution if such members are temporarily unavailable or have to suspend such enrollment by reason of serving in the Armed Forces; and (ii)otherwise accommodates such members during short absences by reason of such service.
(H)Designate an employee of the educational institution to serve as a point of contact for covered individuals and the family of such individuals needing assistance with respect to academic counseling, financial counseling, disability counseling, and other information regarding completing a course of education at such institution, including by referring such individuals and family to the appropriate persons for such counseling and information. (2)Except as provided by paragraph (5), a State approving agency, or the Secretary when acting in the role of the State approving agency, shall take an action described in paragraph (4)(A) if the State approving agency, the Secretary, or any Federal agency, determines that an educational institution does any of the following:
(A)Carries out deceptive or persistent recruiting techniques, including on military installations, that may include— (i)misrepresentation (as defined in section 3696(e)(2)(B) of this title) or payment of incentive compensation;
(ii)during any 1-month period making three or more unsolicited contacts to a covered individual, including contacts by phone, email, or in-person; or (iii)engaging in same-day recruitment and registration.
(B)Pays inducements, including any gratuity, favor, discount, entertainment, hospitality, loan, transportation, lodging, meals, or other item having a monetary value of more than a de minimis amount, to any individual or entity, or its agents including third party lead generators or marketing firms other than salaries paid to employees or fees paid to contractors in conformity with all applicable laws for the purpose of securing enrollments of covered individuals or obtaining access to educational assistance under this title, with the exception of scholarships, grants, and tuition reductions provided by the educational institution. (3)A State approving agency, or the Secretary when acting in the role of the State approving agency, shall take an action described in paragraph (4)(A) if the State approving agency or the Secretary, when acting in the role of the State approving agency, determines that an educational institution is the subject of a negative action made by the accrediting agency that accredits the institution, including any of the following:
(A)Accreditor sanctions. (B)Accreditation probation.
(C)The loss of accreditation or candidacy for accreditation. (4) (A)An action described in this subparagraph is any of the following:
(i)Submitting to the Secretary a recommendation that the Secretary publish a warning on the internet website of the Department described in section 3698(c)(2) of this title, or such other similar internet website of the Department, that describes how an educational institution is failing to meet a requirement under paragraph (1), (2), or (3). (ii)Disapproving a course for purposes of this chapter.
(B)
(i)The Secretary shall establish guidelines to ensure that the actions described in subparagraph (A) are applied in a proportional and uniform manner by State approving agencies, or the Secretary when acting in the role of the State approving agency. (ii)Each State approving agency and the Secretary, when acting in the role of the State approving agency, shall adhere to the guidelines established under clause (i).
(C)The State approving agency, in consultation with the Secretary, or the Secretary when acting in the role of the State approving agency, may limit an action described in subparagraph (A)(ii) to individuals not enrolled at the educational institution before the period described in such subparagraph.  (5) (A)The Secretary may waive the requirements of paragraph (1) or waive the requirements of paragraph (2) with respect to an educational institution for a 1-academic-year period beginning in August of the year in which the waiver is made. A single educational institution may not receive waivers under this paragraph for more than 2 consecutive academic years.
(B)To be considered for a waiver under this paragraph, an educational institution shall submit to the Secretary an application prior to the first day of the academic year for which the waiver is sought. (6)Not later than October 1 of each year, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives the following reports:
(A)A report, which shall be made publicly available, that includes the following: (i)A summary of each action described in paragraph (4)(A) made during the year covered by the report, including—
(I)the name of the educational institution; (II)the type of action taken;
(III)the rationale for the action, including how the educational institution was not in compliance with this subsection; (IV)the length of time that the educational institution was not in such compliance; and
(V)whether the educational institution was also not in compliance with this subsection during any of the 2 years prior to the year covered by the report. (ii)A summary and justifications for the waivers made under paragraph (5) during the year covered by the report, including the total number of waivers each educational institution has received.
(B)A report containing the recommendations of the Secretary with respect to any legislative actions the Secretary determines appropriate to ensure that this subsection is carried out in a manner that is consistent with the requirements that educational institutions must meet for purposes of other departments or agencies of the Federal Government. (7)In this subsection, the term covered individual means an individual who is pursuing a course of education at an educational institution under chapter 30, 31, 32, 33, or 35 of this title, or chapter 1606 or 1607 of title 10..
(b)Application dateThe amendment made by this section shall take effect on June 15, 2021, and shall apply to an educational institution beginning on August 1, 2021, except that an educational institution may submit an application for a waiver under subsection (f)(5) of section 3679 of title 38, United States Code, as added by subsection (a), beginning on June 15, 2021. 1019.Overpayments to eligible persons or veterans (a)In generalSubsection (b) of section 3685 of title 38, United States Code, is amended to read as follows:

(b)Any overpayment to a veteran or eligible person with respect to pursuit by the veteran or eligible person of a program of education at an educational institution shall constitute a liability of the educational institution to the United States if— (1)the Secretary finds that the overpayment has been made as the result of—
(A)the willful or negligent failure of an educational institution to report, as required under this chapter or chapter 34 or 35 of this title, to the Department of Veterans Affairs excessive absences from a course, or discontinuance or interruption of a course by the veteran or eligible person; or (B)the willful or negligent false certification by an educational institution; or
(2)the benefit payment sent to an educational institution on behalf of an eligible veteran or person is made pursuant to— (A)section 3313(h) of this title;
(B)section 3317 of this title; or (C)section 3680(d) of this title; or
(D)section 3320(d) of this title.. (b)Clarifying amendmentSubsection (a) of such section is further amended by inserting relating to educational assistance under a law administered by the Secretary after made to a veteran or eligible person.
1020.Improvements to limitation on certain advertising, sales, and enrollment practices
(a)Prohibition on substantial misrepresentation
(1)In generalSection 3696 of title 38, United States Code, is amended to read as follows:  3696.Prohibition on certain advertising, sales, and enrollment practices (a)Prohibition on engaging in substantial misrepresentationAn educational institution with a course or program of education approved under this chapter, and an entity that owns such an educational institution, shall not engage in substantial misrepresentation described in subsection (b).
(b)Substantial misrepresentation described
(1)Substantial misrepresentation described in this paragraph is substantial misrepresentation by an educational institution, a representative of the institution, or any person with whom the institution has an agreement to provide educational programs, marketing, advertising, recruiting or admissions services, concerning any of the following: (A)The nature of the educational program of the institution, including misrepresentation regarding—
(i)the particular type, specific source, or nature and extent, of the accreditation of the institution or a course of education at the institution; (ii)whether a student may transfer course credits to another institution;
(iii)conditions under which the institution will accept transfer credits earned at another institution; (iv)whether successful completion of a course of instruction qualifies a student—
(I)for acceptance to a labor union or similar organization; or (II)to receive, to apply to take, or to take an examination required to receive a local, State, or Federal license, or a nongovernmental certification required as a precondition for employment, or to perform certain functions in the States in which the educational program is offered, or to meet additional conditions that the institution knows or reasonably should know are generally needed to secure employment in a recognized occupation for which the program is represented to prepare students;
(v)the requirements for successfully completing the course of study or program and the circumstances that would constitute grounds for terminating the student's enrollment; (vi)whether the courses of education at the institution are recommended or have been the subject of unsolicited testimonials or endorsements by—
(I)vocational counselors, high schools, colleges, educational organizations, employment agencies, members of a particular industry, students, former students, or others; or (II)officials of a local or State government or the Federal Government;
(vii)the size, location, facilities, or equipment of the institution; (viii)the availability, frequency, and appropriateness of the courses of education and programs to the employment objectives that the institution states the courses and programs are designed to meet;
(ix)the nature, age, and availability of the training devices or equipment of the institution and the appropriateness to the employment objectives that the institution states the courses and programs are designed to meet; (x)the number, availability, and qualifications, including the training and experience, of the faculty and other personnel of the institution;
(xi)the availability of part-time employment or other forms of financial assistance; (xii)the nature and availability of any tutorial or specialized instruction, guidance and counseling, or other supplementary assistance the institution will provide students before, during, or after the completion of a course of education;
(xiii)the nature or extent of any prerequisites established for enrollment in any course of education; (xiv)the subject matter, content of the course of education, or any other fact related to the degree, diploma, certificate of completion, or any similar document that the student is to be, or is, awarded upon completion of the course of education; and
(xv)whether the degree that the institution will confer upon completion of the course of education has been authorized by the appropriate State educational agency, including with respect to cases where the institution fails to disclose facts regarding the lack of such authorization in any advertising or promotional materials that reference such degree. (B)The financial charges of the institution, including misrepresentation regarding—
(i)offers of scholarships to pay all or part of a course charge; (ii)whether a particular charge is the customary charge at the institution for a course;
(iii)the cost of the program and the refund policy of the institution if the student does not complete the program; (iv)the availability or nature of any financial assistance offered to students, including a student's responsibility to repay any loans, regardless of whether the student is successful in completing the program and obtaining employment; and
(v)the student's right to reject any particular type of financial aid or other assistance, or whether the student must apply for a particular type of financial aid, such as financing offered by the institution. (C)The employability of the graduates of the institution, including misrepresentation regarding—
(i)the relationship of the institution with any organization, employment agency, or other agency providing authorized training leading directly to employment; (ii)the plans of the institution to maintain a placement service for graduates or otherwise assist graduates to obtain employment;
(iii)the knowledge of the institution about the current or likely future conditions, compensation, or employment opportunities in the industry or occupation for which the students are being prepared; (iv)job market statistics maintained by the Federal Government in relation to the potential placement of the graduates of the institution; and
(v)other requirements that are generally needed to be employed in the fields for which the training is provided, such as requirements related to commercial driving licenses or permits to carry firearms, and failing to disclose factors that would prevent an applicant from qualifying for such requirements, such as prior criminal records or preexisting medical conditions. (2)In this subsection:
(A)The term misleading statement includes any communication, action, omission, or intimation made in writing, visually, orally, or through other means, that has the likelihood or tendency to mislead the intended recipient of the communication under the circumstances in which the communication is made. Such term includes the use of student endorsements or testimonials for an educational institution that a student gives to the institution either under duress or because the institution required the student to make such an endorsement or testimonial to participate in a program of education. (B)The term misrepresentation means any false, erroneous, or misleading statement, action, omission, or intimation made directly or indirectly to a student, a prospective student, the public, an accrediting agency, a State agency, or to the Secretary by an eligible institution, one of its representatives, or any person with whom the institution has an agreement to provide educational programs, marketing, advertising, recruiting or admissions services.
(C)The term substantial misrepresentation means misrepresentation in which the person to whom it was made could reasonably be expected to rely, or has reasonably relied, to that person's detriment.  (c)Limitation on certain commissions, bonuses, and other incentive paymentsAn educational institution with a course or program of education approved under this chapter, and an entity that owns such an educational institution, shall not provide any commission, bonus, or other incentive payment based directly or indirectly on success in securing enrollments or financial aid to any persons or entities engaged in any student recruiting or admission activities or in making decisions regarding the award of student financial assistance.
(d)Requirement to maintain records
(1)To ensure compliance with this section, any educational institution offering courses approved for the enrollment of eligible persons or veterans shall maintain a complete record of all advertising, sales, or enrollment materials (and copies thereof) utilized by or on behalf of the institution during the preceding two-year period. Such record shall be available for inspection by the State approving agency or the Secretary. (2)Such materials shall include but are not limited to any direct mail pieces, brochures, printed literature used by sales persons, films, video tapes, and audio tapes disseminated through broadcast media, material disseminated through print, digital, or electronic media, tear sheets, leaflets, handbills, fliers, and any sales or recruitment manuals used to instruct sales personnel, agents, or representatives of such institution.
(e)Agreement with Federal Trade Commission
(1)The Secretary shall, pursuant to section 3694 of this title, enter into an agreement with the Federal Trade Commission to utilize, where appropriate, its services and facilities, consistent with its available resources, in carrying out investigations and making the Under Secretary of Benefit’s preliminary findings under subsection (g)(1). (2)Such agreement shall provide that cases arising under subsection (a) of this section or any similar matters with respect to any of the requirements of this chapter or chapters 34 and 35 of this title may be referred to the Federal Trade Commission which in its discretion will conduct an investigation and make preliminary findings.
(3)The findings and results of any investigation under paragraph (2) shall be referred to the Under Secretary for Benefits, who shall take appropriate action under subsection (g) in such cases not later than 60 days after the date of such referral. (f)Final judgments from other Federal agenciesWhenever the Secretary becomes aware of a final judgment by a Federal agency against an educational institution or owner of an educational institution pertaining to substantial misrepresentation described in subsection (b) or of other credible evidence relating to a violation of subsection (a), the Secretary, in partnership with the applicable State approving agency, shall—
(1)within 30 days, alert the educational institution or owner that it is at risk of losing approval under this chapter of its courses or programs of education; (2)provide the educational institution or owner 60 days to provide any information it wishes to the Secretary;
(3)require the educational institution or owner to submit to the Secretary a report prepared by an approved third-party auditor of the advertising and enrollment practices of the educational institution or owner; and (4)refer the matter to the Under Secretary of Benefits, who may thereafter make a preliminary finding under subsection (g).
(g)Preliminary findings, final determinations, and processes
(1)The Under Secretary for Benefits shall make preliminary findings and final determinations on violations of subsections (a), (c), and (d). (2) (A)The Under Secretary shall establish a process for making preliminary findings and final determinations under paragraph (1).
(B)The process established under subparagraph (A) shall— (i)clearly define what triggers an oversight visit by the Under Secretary for purposes of enforcing subsections (a), (c), and (d);
(ii)set forth factors an educational institution, or the owner of the educational institution, must meet in order to retain approval status under this section, including with respect to the factors set forth under subsection (h)(2); (iii)include a process for the provision of notice to an educational institution, or the owner of the educational institution, that the Under Secretary has made a preliminary finding under paragraph (1) that the education institution or owner has violated subsection (a), (c), or (d), which the Under Secretary shall provide to the educational institution or owner within such period after making the preliminary finding as the Under Secretary shall establish for purposes of this clause, except that, in every case, such period shall end before the date on which the Under Secretary makes a final determination under such paragraph; and
(iv)include— (I) a process for receipt of findings from a third-party pertinent to this section; and
(II)a process for an educational institution or an owner to provide such information as the educational institution or owner determines appropriate to the Secretary, including information about corrective actions the educational institution or owner may have taken in response to preliminary findings under paragraph (1). (C)The process established under subparagraph (A) shall not prohibit a State approving agency from—
(i)independently investigating a potential violation of subsection (a), (c), or (d); or (ii)taking action if the State approving agency finds a violation of subsection (a), (c), or (d).
(3)Upon a preliminary finding under this subsection of a violation of subsection (a), (c), or (d) by an educational institution, or the owner of an educational institution, the Under Secretary shall require the educational institution or owner to submit to the Under Secretary a report prepared by an approved third-party auditor of the advertising and enrollment practices of the educational institution or owner.  (4) (A)Before making a final determination under this subsection regarding a violation of subsection (a), (c), or (d) by an educational institution or owner of an educational institution, the Under Secretary shall—
(i)review the practices of the educational institution or owner that pertain to activities and practices covered by subsections (a), (c), and (d); (ii)consider the results of a risk-based survey conducted by a State approving agency, if available; and
(iii)review— (I)the findings and information received pursuant to the processes established under paragraph (2)(B)(iii);
(II)in a case in which a report was submitted under subsection (f)(3), such report; (III)the report submitted under paragraph (3)(B) of this subsection;
(IV)any findings and results submitted under subsection (e)(3); (V)the marketing and outreach material of the educational institution and the contractors of the educational institution. 
(B)The Under Secretary may not make a final determination under this subsection solely based on preliminary findings.  (5)The Under Secretary may not delegate authority to make a final determination under this subsection, including to any employee of the Department or to the Federal Trade Commission. 
(h)Enforcement
(1)
(A)Upon a final determination by the Under Secretary for Benefits under subsection (g) that an educational institution or the owner of an educational institution violated subsection (a), (c), or (d), the Under Secretary shall, but subject to subparagraphs (B), (C), and (D) of this paragraph, take one of the following actions independent of any actions taken under section 3690 of this title: (i)Publish a caution flag on the GI Bill Comparison Tool, or successor tool, about that educational institution and alert its currently enrolled eligible veterans and eligible persons.
(ii)Suspend the approval of the courses and programs of education offered by the educational institution by disapproving new enrollments of eligible veterans and eligible persons in each course or program of education offered by that educational institution. (iii)Revoke the approval of the courses and programs of education offered by the educational institution by disapproving all enrollments of eligible veterans and eligible persons in each course or program of education offered by that educational institution.
(B)In deciding upon a course of action under subparagraph (A), for the first violation of this section, the Secretary shall consider the factors set forth in paragraph (2). (C)Subject to subsection (i), any repeat violation and final finding within five years of the first violation of this section shall result in—
(i)a suspension of approval of new enrollments as described in subparagraph (A)(ii) of this paragraph until reinstatement under subsection (j); or (ii)a revocation of approval under this chapter as described in subparagraph (A)(iii) of this paragraph until reinstatement under subsection (j).
(D)Subject to subsection (i), any third violation within three years of the second violation of this section shall result in revocation of approval under this chapter as described in subparagraph (A)(iii) of this paragraph until reinstatement under subsection (j). (E)Any action taken under subparagraph (A) of this paragraph regarding a violation of subsection (a), (c), or (d) by an educational institution or the owner of an educational institution shall be taken on or before the date that is 180 days after the date on which the Under Secretary provided notice to the educational institution or owner regarding the violation in accordance with the process established under subsection (g)(2)(B)(iii).
(2)The factors set forth in this paragraph are the following: (A)That the Secretary’s action brings sufficient deterrence for future fraud against students and the programs of education carried out under this title. Fraud against veterans must be met with a repercussion strong enough to send a deterrent message to this and other educational institutions and owners.
(B)That the educational institution has secured an approved third-party auditor to verify the educational institution’s, or owner's, advertising and enrollment practices for at least three years going forward. (C)That the educational institution or owner has repudiated the deceptive practices and has communicated to all employees that deceptive practices will not be tolerated, and has instituted strong governance procedures to prevent recurrence.
(D)That the educational institution has taken steps to remove any pressure on its enrollment recruiters, including by removing enrollment quotas and incentives for enrollment. (E)That the State approving agency or the Secretary acting in the role of the State approving agency, has completed a risk-based survey and determined the educational institution is worthy of serving eligible veterans and eligible persons.
(3)Enforcement action under this section shall not preclude enforcement action under section 3690 of this title. (4)No action may be carried out under this subsection with respect to a final determination by the Under Secretary under subsection (g) while such final determination is pending review under subsection (i).
(i)Appeals
(1)The Secretary shall establish a process by which an educational institution or the owner of an educational institution that is the subject of more than one final determination by the Under Secretary under subsection (g)(1) that the educational institution or owner violated subsection (a), may request a review of the most recent final determination.  (2) (A)The Secretary shall—
(i)review each final determination for which a review is requested under paragraph (1); and (ii)pursuant to such review, issue a final decision sustaining, modifying, or overturning the final determination.
(B)The Secretary may not delegate any decision under subparagraph (A). (C) (i)Review under subparagraph (A)(i) of this paragraph shall be the exclusive avenue for review of a final determination under subsection (g)(1).
(ii)A decision issued pursuant to a review under subparagraph (A)(i) may not be appealed to the Secretary for review under section 7104(a) of this title. (3) (A)Not later than 30 days after the date on which the Secretary issues a final decision under paragraph (2)(A)(ii), the Secretary shall submit to Congress a report on such final decision.
(B)A report submitted under subparagraph (A) shall include the following: (i)An outline of the decisionmaking process of the Secretary that led to the final decision described in subparagraph (A).
(ii)Any relevant material used to make the final decision under paragraph (2)(A)(ii), including risk-based surveys and documentation from the educational institution or the owners of the educational institution. (iii)Materials that were submitted to the Secretary after the date of the final determination under subsection (g) that was the subject of the final decision under paragraph (2)(A)(ii) of this subsection and before the date on which the Secretary issued such final decision.
(j)Reinstatement of approval
(1)If an educational institution or the owner of an educational institution has had the approval of the courses or programs of education of the educational institution suspended as described in clause (ii) of subsection (h)(1)(A) or revoked as described in clause (iii) of such subsection for a violation of subsection (a), (c), or (d) pursuant to subparagraph (C) or (D) of subsection (h)(1), the educational institution or owner may submit to the applicable State approving agency or the Secretary when acting as a State approving agency an application for reinstatement of approval under this subsection. (2)Approval under this chapter may not be reinstated under this subsection until—
(A)the educational institution or owner submits to the applicable State approving agency or the Secretary when acting as a State approving agency an application for reinstatement of approval under paragraph (1); (B)the date that is 540 days after the date of the most recent suspension or revocation described in paragraph (1) of the educational institution or owner;
(C)the educational institution submits a report by an approved third-party auditor on the advertising and enrollment practices of the educational institution, including those of its third-party contractors; (D)procedures are in place to prevent any future violation of subsection (a), (c), or (d);
(E)that the educational institution has met all factors set forth in subsection (h)(2); and (F)the Secretary agrees to such reinstatement.
(k)Rule of construction regarding State approving agencies and risk-based surveysNothing in this section shall be construed to prohibit a State approving agency from conducting any risk-based survey the State approving agency considers appropriate at any educational institution that it considers appropriate for oversight purposes.  (l)DefinitionsIn this section:
(1)The term approved third-party auditor means an independent third-party auditor that is approved by the Secretary for purposes of third-party audits under this section. (2)The term risk-based survey means the risk-based survey developed under section 3673A of this title..
(2)Clerical amendmentThe table of sections at the beginning of chapter 36 of such title is amended by striking the item relating to section 3696 and inserting the following new item:   3696. Prohibition on certain advertising, sales, and enrollment practices.. (b)Requirements for nonaccredited coursesParagraph (10) of section 3676(c) of such title is amended to read as follows:

(10)The institution, and any entity that owns the institution, does not engage in substantial misrepresentation described in section 3696(e) of this title. The institution shall not be deemed to have met this requirement until the State approving agency— (A)has ascertained that no Federal department or agency has taken a punitive action, not including a settlement agreement, against the school for misleading or deceptive practices;
(B)has, if such an order has been issued, given due weight to that fact; and (C)has reviewed the complete record of advertising, sales, or enrollment materials (and copies thereof) used by or on behalf of the institution during the preceding 12-month period..
(c)Application dateThe amendments made by this section shall take effect on August 1, 2021. 1021.Charge to entitlement to educational assistance for individuals who do not transfer credits from certain closed or disapproved programs of education (a)In generalSubsection (c) of section 3699 of title 38, United States Code, is amended to read as follows:

(c)Period not charged
(1)The period for which, by reason of this subsection, educational assistance is not charged against entitlement or counted toward the applicable aggregate period under section 3695 of this title shall not exceed the aggregate of— (A)the portion of the period of enrollment in the course from which the individual did not receive credit or with respect to which the individual lost training time, as determined under subsection (b)(2); and
(B)the period by which a monthly stipend is extended under section 3680(a)(2)(B) of this title. (2) (A)An individual described in subparagraph (B) who transfers fewer than 12 credits from a program of education that is closed or disapproved as described in subsection (b)(1) shall be deemed to be an individual who did not receive such credits, as described in subsection (b)(2), except that the period for which such individual's entitlement is not charged shall be the entire period of the individual's enrollment in the program of education. In carrying out this subparagraph, the Secretary, in consultation with the Secretary of Education, shall establish procedures to determine whether the individual transferred credits to a comparable course or program of education.
(B)An individual described in this subparagraph is an individual who is enrolled in a course or program of education closed or discontinued as described in subsection (b)(1) during the period beginning on the date that is 120 days before the date of such closure or discontinuance and ending on the date of such closure or discontinuance, as the case may be. (C)This paragraph shall apply with respect to a course or program of education closed or discontinued before September 30, 2023..
(b)Effective dateThe amendment made by subsection (a) shall take effect on August 1, 2021. 1022.Department of Veterans Affairs treatment of for-profit educational institutions converted to nonprofit educational institutions (a)In generalSubchapter II of chapter 36 of title 38, United States Code, is amended by adding at the end the following new section:

3699B.Treatment of certain for-profit educational institutions
(a)In generalIn the case of any for-profit educational institution that is converted to a nonprofit educational institution, the State approving agency or the Secretary when acting as a State approving agency shall conduct annual risk-based surveys of the institution during the three-year period beginning on the date on which the educational institution is so converted. (b)Risk-based survey definedIn this section, the term risk-based survey means the risk-based survey developed under section 3673A of this title..
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 3699A the following new item:   3699B. Treatment of certain for-profit educational institutions.. (c)ApplicabilitySection 3699B of title 38, United States Code, as added by subsection (a), shall apply with respect to the conversion of a for-profit educational institution to a nonprofit educational institution that occurs on or after the date of the enactment of this Act.
1023.Authority of State approving agencies to conduct outreach activitiesSection 3673 of title 38, United States Code, as amended by section 1014 of this title, is further amended by adding at the end the following new subsection:  (f)Outreach activities (1)A State approving agency may conduct outreach activities if—
(A)the State approving agency has properly conducted its enforcement and approval of courses and programs of education under this chapter; and (B)funds are still available to do so.
(2)For purposes of paragraph (1)(A), a State approving agency shall be considered to have properly conducted its enforcement and approval of courses and programs of education under this chapter if the State approving agency has— (A)met fulfilled its requirements pursuant to the applicable cooperative agreements between the State approving agency and the Department relating to the oversight and approval of courses and programs of education under this chapter; and
(B)completed a risk-based survey of any course or program of education determined to be of questionable quality or at risk by any Federal or State agency or any accrediting agency. (3)Outreach activities conducted under paragraph (1) shall be carried out using amounts derived from amounts not specifically appropriated to carry out this subsection..
1024.Limitation on colocation and administration of State approving agencies
(a)In generalSection 3671 of title 38, United States Code, is amended by adding at the end the following new subsection:  (c)A State department or agency may not be recognized as a State approving agency designated under this section if such State department or agency is administered at or colocated with a university or university system whose courses or programs of education would be subject to approval under this chapter by the State approving agency in that State..
(b)Effective dateThe amendment made by subsection (a) shall take effect on the date that is 180 days after the date of the enactment of this Act. 1025.Elimination of period of eligibility for training and rehabilitation for certain veterans with service-connected disabilities (a)In generalSection 3103 of title 38, United States Code, is amended—
(1)in subsection (a), by striking or (e) and inserting (e), or (g); and (2)by adding at the end the following new subsection:

(g)Subsection (a) shall not apply to a veteran who was discharged or released from active military, naval, or air service on or after January 1, 2013.. (b)Conforming amendmentSection 6(c) of the Student Veteran Coronavirus Response Act of 2020 (134 Stat. 633; Public Law 116–140) is amended by striking paragraph (1). 
BPandemic assistance
1101.DefinitionsIn this subtitle: (1)Covered program of educationThe term covered program of education means a program of education (as defined in section 3002 of title 38, United States Code) approved by a State approving agency, or the Secretary of Veterans Affairs when acting in the role of a State approving agency.
(2)COVID–19 emergencyThe term COVID–19 emergency means the public health emergency declared pursuant to section 319 of the Public Health Service Act on January 31, 2020, entitled Determination that a Public Health Emergency Exists Nationwide as the Result of the 2019 Novel Coronavirus. (3)Educational institutionThe term educational institution has the meaning given that term in section 3452(c) of title 38, United States Code, and includes an institution of higher learning (as defined in such section).
(4)State approving agencyThe term State approving agency has the meaning given that term in section 3671 of title 38, United States Code. (5)Training establishmentThe term training establishment has the meaning given that term in section 3452(e) of title 38, United States Code.
(6)TrainingThe term training includes on-job training and apprenticeship programs and vocational rehabilitation programs. 1102.Continuation of Department of Veterans Affairs educational assistance benefits during COVID–19 emergency (a)AuthorityIf the Secretary of Veterans Affairs determines under subsection (c) that an individual is negatively affected by the COVID–19 emergency, the Secretary may provide educational assistance to that individual under the laws administered by the Secretary as if such negative effects did not occur. The authority under this section is in addition to the authority provided under section 1 of Public Law 116–128 (38 U.S.C. 3001 note prec.), but in no case may the Secretary provide more than a total of four weeks of additional educational assistance by reason of section 4 of the Student Veteran Coronavirus Response Act of 2020 (Public Law 116–140; 38 U.S.C. 3680 note) and this section.
(b)Housing and allowancesIn providing educational assistance to an individual pursuant to subsection (a), the Secretary may— (1)continue to pay a monthly housing stipend under chapter 33 of title 38, United States Code, during a month the individual would have been enrolled in a program of education or training but for the COVID–19 emergency at the same rate such stipend would have been payable if the individual had not been negatively affected by the COVID–19 emergency, except that the total number of weeks for which stipends may continue to be so payable may not exceed four weeks; and
(2)continue to pay payments or subsistence allowances under chapters 30, 31, 32, 33, and 35 of such title and chapter 1606 of title 10, United States Code, during a month for a period of time that the individual would have been enrolled in a program of education or training but for the COVID–19 emergency, except that the total number of weeks for which payments or allowances may continue to be so payable may not exceed four weeks. (c)Determination of negative effectsThe Secretary shall determine that an individual was negatively affected by the COVID–19 emergency if—
(1)the individual is enrolled in a covered program of education of an educational institution or enrolled in training at a training establishment and is pursuing such program or training using educational assistance under the laws administered by the Secretary;  (2)the educational institution or training establishment certifies to the Secretary that such program or training is truncated, delayed, relocated, canceled, partially canceled, converted from being on-site to being offered by distance learning, or otherwise modified or made unavailable by reason of the COVID–19 emergency; and
(3)the Secretary determines that the modification to such program or training specified under paragraph (2) would reduce the amount of educational assistance (including with respect to monthly housing stipends, payments, or subsistence allowances) that would be payable to the individual but for the COVID–19 emergency. (d)Effect on entitlement periodIf the Secretary determines that an individual who received assistance under this section did not make progress toward the completion of the program of education in which the individual is enrolled during the period for which the individual received such assistance, any assistance provided pursuant to this section shall not be counted for purposes of determining the total amount of an individual’s entitlement to educational assistance, housing stipends, or payments or subsistence allowances under chapters 30, 31, 32, and 35 of such title and chapter 1606 of title 10, United States Code.
(e)Applicability periodThis section shall apply during the period beginning on March 1, 2020, and ending on December 21, 2021. 1103.Effects of closure of educational institution and modification of courses by reason of COVID–19 emergency (a)Closure or disapprovalAny payment of educational assistance described in subsection (b) shall not—
(1)be charged against any entitlement to educational assistance of the individual concerned; or (2)be counted against the aggregate period for which section 3695 of title 38, United States Code, limits the receipt of educational assistance by such individual.
(b)Educational assistance describedSubject to subsection (d), the payment of educational assistance described in this subsection is the payment of such assistance to an individual for pursuit of a course or program of education at an educational institution under chapter 30, 31, 32, 33, or 35 of title 38, United States Code, or chapter 1606 of title 10, United States Code, if the Secretary determines that the individual— (1)was unable to complete such course or program as a result of—
(A)the closure of the educational institution, or the full or partial cancellation of a course or program of education, by reason of the COVID–19 emergency; or (B)the disapproval of the course or a course that is a necessary part of that program under chapter 36 of title 38, United States Code, because the course was modified by reason of such emergency; and
(2)did not receive credit or lost training time, toward completion of the program of education being so pursued. (c)Housing assistanceIn this section, educational assistance includes, as applicable—
(1)monthly housing stipends payable under chapter 33 of title 38, United States Code, for any month the individual would have been enrolled in a course or program of education; and (2)payments or subsistence allowances under chapters 30, 31, 32, and 35 of such title and chapter 1606 of title 10, United States Code, during a month the individual would have been enrolled in a course or program of education.
(d)Period not chargedThe period for which, by reason of this subsection, educational assistance is not charged against entitlement or counted toward the applicable aggregate period under section 3695 of title 38, United States Code, shall not exceed the aggregate of— (1)the portion of the period of enrollment in the course from which the individual did not receive credit or with respect to which the individual lost training time, as determined under subsection (b)(2); and
(2)the period by which a monthly stipend is extended under section 3680(a)(2)(B) of title 38, United States Code. (e)Continuing pursuit of disapproved courses (1)In generalThe Secretary may treat a course of education that is disapproved under chapter 36 of title 38, United States Code, as being approved under such chapter with respect to an individual described in paragraph (2) if the Secretary determines, on a programmatic basis, that—
(A)such disapproval is the result of an action described in subsection (b)(1)(B); and (B)continuing pursuing such course is in the best interest of the individual.
(2)Individual describedAn individual described in this paragraph is an individual who is pursuing a course of education at an educational institution under chapter 30, 31, 32, 33, or 35 of title 38, United States Code, or chapter 1606 of title 10, United States Code, as of the date on which the course is disapproved as described in subsection (b)(1)(B). (f)Status as full-Time student for purposes of housing stipend calculationIn the case of an individual who, as of the first day of the COVID–19 emergency was enrolled on a full-time basis in a program of education and was receiving educational assistance under chapter 33 of title 38, United States Code, or subsistence allowance under chapter 31 of such title, and for whom the Secretary makes a determination under subsection (b), the individual shall be treated as an individual enrolled in a program of education on a full-time basis for the purpose of calculating monthly housing stipends payable under chapter 33 of title 38, United States Code, or subsistence allowance payable under chapter 31 of such title, for any month the individual is enrolled in the program of education on a part-time basis to complete any course of education that was partially or fully canceled by reason of the COVID–19 emergency.
(g)Notice of closuresNot later than 5 business days after the date on which the Secretary receives notice that an educational institution will close or is closed by reason of the COVID–19 emergency, the Secretary shall provide to each individual who is enrolled in a course or program of education at such educational institution using entitlement to educational assistance under chapter 30, 31, 32, 33, or 35 of title 38, United States Code, or chapter 1606 of title 10, United States Code, notice of— (1)such closure and the date of such closure; and
(2)the effect of such closure on the individual’s entitlement to educational assistance pursuant to this section. (h)ApplicabilityThis section shall apply with respect to the closure of an educational institution, or the cancellation or modification of a course or program of education, that occurs during the period beginning on March 1, 2020, and ending on December 21, 2021.
1104.Payment of educational assistance in cases of withdrawal
(a)In generalIn the case of any individual who withdraws from a program of education or training, other than a program by correspondence, in an educational institution under chapter 31, 34, or 35 of title 38, United States Code, for a covered reason during the period beginning on March 1, 2020, and ending on December 21, 2021, the Secretary of Veterans Affairs shall find mitigating circumstances for purposes of section 3680(a)(1)(C)(ii) of title 38, United States Code. (b)Covered reasonIn this section, the term covered reason means any reason related to the COVID–19 emergency, including—
(1)illness, quarantine, or social distancing requirements; (2)issues associated with COVID–19 testing accessibility;
(3)access or availability of childcare; (4)providing care for a family member or cohabitants;
(5)change of location or residence due to COVID–19 or associated school closures; (6)employment changes or financial hardship; and
(7)issues associated with changes in format or medium of instruction. 1105.Modification of time limitations on use of entitlement (a)Montgomery GI billThe subsection (i) temporarily added to section 3031 of title 38, United States Code, by subsection (a) of section 6 of the Student Veteran Coronavirus Response Act of 2020 (Public Law 116–140) is amended—
(1)in paragraph (1), by striking the period the individual is so prevented from pursuing such program and inserting the period beginning on March 1, 2020, and ending on December 21, 2021; and (2)in paragraph (2), by striking the first day after the individual is able to resume pursuit of a program of education with educational assistance under this chapter and inserting December 22, 2021.
(b)Vocational rehabilitation and trainingThe subsection (g) temporarily added to section 3103 of title 38, United States Code, by subsection (c) of such section 6 is amended— (1)in paragraph (1), by striking the period the individual is so prevented from participating such program and inserting the period beginning on March 1, 2020, and ending on December 21, 2021; and
(2)in paragraph (2), by striking the first day after the individual is able to resume participation in such program and inserting December 22, 2021.  1106.Apprenticeship or on-job training requirements (a)In generalDuring the period described in subsection (b), subsection (e) of section 3687 of title 38, United States Code, shall be applied by substituting the following for paragraph (2):

(2)
(A)Subject to subparagraphs (B) and (C), for any month in which an individual fails to complete 120 hours of training, the entitlement otherwise chargeable under paragraph (1) shall be reduced in the same proportion as the monthly training assistance allowance payable is reduced under subsection (b)(3). (B)In the case of an individual who is unemployed during any month, the 120-hour requirement under subparagraph (A) for that month shall be reduced proportionately to reflect the individual’s period of unemployment, except that the amount of monthly training assistance otherwise payable to the individual under subsection (b)(3) shall not be reduced.
(C)Any period during which an individual is unemployed shall not— (i)be charged against any entitlement to educational assistance of the individual; or
(ii)be counted against the aggregate period for which section 3695 of this title limits the receipt of educational assistance by such individual. (D)Any amount by which the entitlement of an individual is reduced under subparagraph (A) shall not—
(i)be charged against any entitlement to educational assistance of the individual; or (ii)be counted against the aggregate period for which section 3695 of this title limits the receipt of educational assistance by such individual.
(E)In the case of an individual who fails to complete 120 hours of training during a month, but who completed more than 120 hours of training during the preceding month, the individual may apply the number of hours in excess of 120 that the individual completed for that month to the month for which the individual failed to complete 120 hours. If the addition of such excess hours results in a total of 120 hours or more, the individual shall be treated as an individual who has completed 120 hours of training for that month. Any excess hours applied to a different month under this subparagraph may only be applied to one such month. (F)This paragraph applies to amounts described in section 3313(g)(3)(B)(iv) and section 3032(c)(2) of this title and section 16131(d)(2) of title 10.
(G)In this paragraph: (i)The term unemployed includes being furloughed or being scheduled to work zero hours.
(ii)The term fails to complete 120 hours of training means, with respect to an individual, that during any month, the individual completes at least one hour, but fewer than 120 hours, of training, including in a case in which the individual is unemployed for part of, but not the whole, month. . (b)Applicability periodThe period described in this section is the period beginning on March 1, 2020, and ending on December 21, 2021.
1107.Inclusion of training establishments in certain provisions related to COVID–19 emergency
(a)Continuation of benefitsSection 1 of Public Law 116–128 is amended— (1)in subsection (a), by inserting or a training establishment after an educational institution; and
(2)in subsection (c), by adding at the end the following new paragraph:  (4)Training establishmentThe term training establishment has the meaning given such term in section 3452(e) of title 38, United States Code. .
(b)Payment of allowancesSection 4(a)(1) of the Student Veteran Coronavirus Response Act of 2020 (Public Law 116–140; 38 U.S.C. 3680 note) is amended by inserting or a training establishment after educational institution. (c)Prohibition of charge to entitlementThe subparagraph (C) temporarily added to section 3699(b)(1) of title 38, United States Code, by section 5 of the Student Veteran Coronavirus Response Act of 2020 (Public Law 116–140; 38 U.S.C. 3699 note) is amended by inserting or training establishment after educational institution.
(d)Extension of time limitations
(1)MGIBThe subsection (i) temporarily added to section 3031 of title 38, United States Code, by subsection (a) of section 6 of the Student Veteran Coronavirus Response Act of 2020 (Public Law 116–140), as amended by section 1105 of this title, is further amended by inserting or training establishment after educational institution. (2)Transfer periodThe subparagraph (C) temporarily added to section 3319(h)(5) of such title by section 6 of the Student Veteran Coronavirus Response Act of 2020 (Public Law 116–140) is amended by inserting or training establishment after educational institution.
1108.Treatment of payment of allowances under Student Veteran Coronavirus Response ActSection 4 of the Student Veteran Coronavirus Response Act of 2020 (Public Law 116–140) is amended— (1)in subsection (b)—
(A)by striking may not exceed four weeks. and inserting may not exceed the shorter of the following:; and (B)by adding at the end the following new paragraphs:

(1)The period of time that the eligible veteran or eligible person would have been enrolled in a program of education or training but for the emergency situation. (2)Four weeks.; and
(2)by adding at the end the following new subsection:  (e)Entitlement not chargedAny payment of allowances under this section shall not—
(1)be charged against any entitlement to educational assistance of the eligible veteran or eligible person concerned; or (2)be counted against the aggregate period for which section 3695 of this title 38, United States Code, limits the receipt of educational assistance by such eligible veteran or eligible person..
IIBenefits
ABenefits generally
2001.Revision of definition of Vietnam era for purposes of the laws administered by the Secretary of Veterans AffairsSection 101(29)(A) of title 38, United States Code, is amended by striking February 28, 1961 and inserting November 1, 1955.  2002.Matters relating to Department of Veterans Affairs medical disability examinations (a)Temporary clarification of licensure requirements for contractor medical professionals to perform medical disability examinations for the Department of Veterans Affairs under pilot program for use of contract physicians for disability examinations (1)In generalSubsection (c) of section 504 of the Veterans’ Benefits Improvements Act of 1996 (Public Law 104–275; 38 U.S.C. 5101 note) is amended to read as follows:

(c)Licensure of contract health care professionals
(1)In generalNotwithstanding any law regarding the licensure of health care professionals, a health care professional described in paragraph (2) may conduct an examination pursuant to a contract entered into under subsection (a) at any location in any State, the District of Columbia, or a Commonwealth, territory, or possession of the United States, so long as the examination is within the scope of the authorized duties under such contract. (2)Health care professional describedA health care professional described in this paragraph is a physician, physician assistant, nurse practitioner, audiologist, or psychologist, who—
(A)has a current unrestricted license to practice the health care profession of the physician, physician assistant, nurse practitioner, audiologist, or psychologist, as the case may be; (B)is not barred from practicing such health care profession in any State, the District of Columbia, or a Commonwealth, territory, or possession of the United States; and
(C)is performing authorized duties for the Department of Veterans Affairs pursuant to a contract entered into under subsection (a).. (2)PurposeThe purpose of the amendment made by paragraph (1) is to expand the license portability for physicians assistants, nurse practitioners, audiologists, and psychologists to supplement the capacity of employees of the Department to provide medical examinations described in subsection (b).
(3)Rule of constructionThe amendment made by paragraph (1) shall not be construed to affect the license portability for physicians in effect under section 504(c) of such Act as in effect on the day before the date of the enactment of this Act. (4)SunsetOn the date that is three years after the date of the enactment of this Act, subsection (c) of such section shall read as it read on the day before the date of the enactment of this Act.
(b)Temporary halt on elimination of medical examiner positions in Department of Veterans AffairsThe Secretary of Veterans Affairs shall temporarily suspend the efforts of the Secretary in effect on the day before the date of the enactment of this Act to eliminate medical examiner positions in the Department of Veterans Affairs until the number of individuals awaiting a medical examination with respect to medical disability of the individuals for benefits under laws administered by the Secretary that are carried out through the Under Secretary for Benefits is equal to or less than the number of such individuals who were awaiting such a medical examination with respect to such purposes on March 1, 2020. (c)Report on provision of medical examinations (1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the appropriate committees of Congress a report on the provision of medical examinations described in subsection (b) by the Department.
(2)ContentsThe report submitted under paragraph (1) shall cover the following: (A)How the Secretary will increase the capacity, efficiency, and timeliness of physician assistants, nurse practitioners, audiologists, and psychologists of the Veterans Health Administration with respect to completing medical examinations described in subsection (b).
(B)The total number of full-time equivalent employees among all physician assistants, nurse practitioners, audiologists, and psychologists needed for the increases described in subparagraph (A). (C)An assessment regarding the importance of retaining a critical knowledge base within the Department for performing medical examinations for veterans filing claims for compensation under chapters 11 and 13 of title 38, United States Code, including with respect to military sexual trauma, post-traumatic stress disorder, traumatic brain injury, and toxic exposure.
(3)CollaborationThe Secretary shall collaborate with the veterans community and stakeholders in the preparation of the report required by paragraph (1). (4)Appropriate committees of Congress definedIn this subsection, the term appropriate committees of Congress means—
(A)the Committee on Veterans' Affairs and the Committee on Appropriations of the Senate; and (B)the Committee on Veterans' Affairs and the Committee on Appropriations of the House of Representatives.
(d)Comptroller General of the United States review
(1)Review requiredNot later than 360 days after the date of the enactment of this Act, the Comptroller General of the United States shall commence a review of the implementation of the pilot program authorized under subsection (a) of section 504 of the Veterans’ Benefits Improvements Act of 1996 (Public Law 104–275; 38 U.S.C. 5101 note). (2)ElementsThe review conducted under paragraph (1) shall include the following:
(A)An assessment of the use of subsection (c) of section 504 of such Act, as amended by subsection (a)(1) of this section. (B)Efforts to retain and recruit medical examiners as employees of the Department.
(C)Use of telehealth for medical examinations described in subsection (b) that are administered by the Department. (e)Briefing on recommendations of Comptroller General of the United StatesNot later than 60 days after the date of the enactment of this Act, the Secretary shall provide to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a briefing on how the Secretary will implement the recommendations of the Comptroller General of the United States regarding—
(1)the monitoring of the training of providers of examinations pursuant to contracts under section 504 of the Veterans’ Benefits Improvements Act of 1996 (Public Law 104–275; 38 U.S.C. 5101 note); and (2)ensuring such providers receive such training.
(f)Holding underperforming contract medical examiners accountableThe Secretary shall take such actions as may be necessary to hold accountable the providers of medical examinations pursuant to contracts under section 504 of the Veterans’ Benefits Improvements Act of 1996 (Public Law 104–275; 38 U.S.C. 5101 note) who are underperforming in the meeting of the needs of veterans through the performance of medical examinations pursuant to such contracts.  2003.Medal of Honor special pension for surviving spouses (a)Codification of current rate of special pensionSubsection (a) of section 1562 of title 38, United States Code, is amended by striking $1,000 and inserting $1,388.68.
(b)Special pension for surviving spouses
(1)Surviving spouse benefitSuch subsection is further amended— (A)by inserting (1) after (a); and
(B)by adding at the end the following new paragraph:  (2) (A)Except as provided in subparagraphs (B) and (C), the Secretary shall pay special pension under this section to the surviving spouse of a person whose name has been entered on the Army, Navy, Air Force, and Coast Guard Medal of Honor Roll and a copy of whose certificate has been delivered to the Secretary under section 1134a(d) of title 10.
(B)No special pension shall be paid to a surviving spouse of a person under this section unless such surviving spouse was married to such person— (i)for one year or more prior to the veteran's death; or
(ii)for any period of time if a child was born of the marriage, or was born to them before the marriage. (C)No special pension shall be paid to a surviving spouse of a person under this section if such surviving spouse is receiving benefits under section 1311 or 1318 of this title..
(2)Conforming amendments
(A)In generalSuch section is amended— (i)in subsection (d), by inserting or married to more than one person who has been awarded a medal of honor, after honor,; and
(ii)in subsection (f)(1), by striking this section and inserting paragraph (1) of subsection (a), or under paragraph (2) of such subsection in the case of a posthumous entry on the Army, Navy, Air Force, and Coast Guard Medal of Honor Roll,. (B)Special provisions relating to marriagesSection 103(d)(5) of such title is amended by adding at the end the following new subparagraph:

(E)Section 1562(a)(2), relating to Medal of Honor special pension.. (3)Effective dateThe amendments made by this subsection shall apply with respect to payment of pension under section 1562 of title 38, United States Code, for months beginning after the date of the enactment of this Act. 
2004.Modernization of service-disabled veterans insurance
(a)Establishment of modernized program
(1)In generalChapter 19 of title 38, United States Code, is amended by inserting after section 1922A the following new section:  1922B.Service-disabled veterans insurance (a)Insurance (1)Beginning January 1, 2023, the Secretary shall carry out a service-disabled veterans insurance program under which a veteran is granted insurance by the United States against the death of such individual occurring while such insurance is in force. 
(2)The Secretary may only issue whole-life policies under the insurance program under paragraph (1). (3)The Secretary may not grant insurance to a veteran under paragraph (1) unless—
(A)the veteran submits the application for such insurance before the veteran attains 81 years of age; or (B)with respect to a veteran who has attained 81 years of age—
(i)the veteran filed a claim for compensation under chapter 11 of this title before attaining such age; (ii)based on such claim, and after the veteran attained such age, the Secretary first determines that the veteran has a service-connected disability; and
(iii)the veteran submits the application for such insurance during the two-year period following the date of such determination. (4) (A)A veteran enrolled in the insurance program under paragraph (1) may elect to be insured in any of the following amounts:
(i)$10,000. (ii)$20,000.
(iii)$30,000. (iv)$40,000.
(v)In accordance with subparagraph (B), a maximum amount greater than $40,000. (B)The Secretary may establish a maximum amount to be insured under paragraph (1) that is greater than $40,000 if the Secretary—
(i)determines that such maximum amount and the premiums for such amount— (I)are administratively and actuarially sound for the insurance program under paragraph (1); and
(II)will not result in such program operating at a loss; and (ii)publishes in the Federal Register, and submits to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives, such maximum amount and determination.
(5)
(A)
(i)Insurance granted under this section shall be on a nonparticipating basis and all premiums and other collections therefor shall be credited directly to a revolving fund in the Treasury of the United States. (ii)Any payments on such insurance shall be made directly from such fund.
(B)
(i)The Secretary of the Treasury may invest in and sell and retire special interest-bearing obligations of the United States for the account of the revolving fund under subparagraph (A).  (ii)Such obligations issued for that purpose shall— 
(I)have maturities fixed with due regard for the needs of the fund; and  (II)bear interest at a rate equal to the average market yield (computed by the Secretary of the Treasury on the basis of market quotations as of the end of the calendar month preceding the date of issue) on all marketable interest-bearing obligations of the United States then forming a part of the public debt which are not due or callable until after the expiration of four years from the end of such calendar month; except that where such average market yield is not a multiple of one-eighth of one per centum, the rate of interest of such obligation shall be the multiple of one-eighth of one per centum nearest such market yield.
(6)
(A)Administrative support financed by the appropriations for General Operating Expenses, Department of Veterans Affairs and Information Technology Systems, Department of Veterans Affairs for the insurance program under paragraph (1) shall be paid from premiums credited to the fund under paragraph (5).  (B)Such payment for administrative support shall be reimbursed for that fiscal year from funds that are available on such insurance after claims have been paid.
(b)EligibilityA veteran is eligible to enroll in the insurance program under subsection (a)(1) if the veteran has a service-connected disability, without regard to— (1)whether such disability is compensable under chapter 11 of this title; or
(2)whether the veteran meets standards of good health required for other life insurance policies. (c)Enrollment and waiting period (1)An eligible veteran may enroll in the insurance program under subsection (a)(1) at any time.
(2)The life insurance policy of a veteran who enrolls in the insurance program under subsection (a)(1) does not go into force unless— (A)a period of two years elapses following the date of such enrollment; and
(B)the veteran pays the premiums required during such two-year period. (3) (A)If a veteran dies during the two-year period described in paragraph (2), the Secretary shall pay to the beneficiary of the veteran the amount of premiums paid by the veteran under this section, plus interest.
(B)The Secretary— (i)for the initial year of the insurance program under subsection (a)(1)—
(I)shall set such interest at a rate of one percent; and  (II)may adjust such rate during such year based on program experience, except that the interest rate may not be less than zero percent; 
(ii)for the second and each subsequent year of the program, shall calculate such interest at an annual rate equal to the rate of return on the revolving fund under subsection (a)(5) for the calendar year preceding the year of the veteran’s death, except that the interest rate may not be less than zero percent; and  (iii)on an annual basis, shall publish on the internet website of the Department the average interest rate calculated under clause (ii) for the preceding calendar year.
(d)Premiums
(1)The Secretary shall establish a schedule of basic premium rates by age per $10,000 of insurance under subsection (a)(1) consistent with basic premium rates generally charged for guaranteed acceptance life insurance policies by private life insurance companies.  (2)The Secretary may adjust such schedule after the first policy year in a manner consistent with the general practice of guaranteed acceptance life insurance policies issued by private life insurance companies.
(3)Section 1912 of this title shall not apply to life insurance policies under subsection (a)(1), and the Secretary may not otherwise waive premiums for such insurance policies. (e)Beneficiaries (1)A veteran who enrolls in the insurance program under subsection (a)(1) may designate a beneficiary of the life insurance policy.
(2)If a veteran enrolled in the insurance program under subsection (a)(1) does not designate a beneficiary under paragraph (1) before the veteran dies, or if a designated beneficiary predeceases the veteran, the Secretary shall determine the beneficiary in the following order: (A)The surviving spouse of the veteran.
(B)The children of the veteran and descendants of deceased children by representation. (C)The parents of the veteran or the survivors of the parents.
(D)The duly appointed executor or administrator of the estate of the veteran. (E)Other next of kin of the veteran entitled under the laws of domicile of the veteran at the time of the death of the veteran.
(f)Claims
(1)If the deceased veteran designated a beneficiary under subsection (e)(1)— (A)the designated beneficiary is the only person who may file a claim for payment under subsection (g) during the one-year period beginning on the date of the death of the veteran; and
(B)if the designated beneficiary does not file a claim for the payment during the period described in paragraph (1), or if payment to the designated beneficiary within that period is prohibited by Federal statute or regulation, a beneficiary described in subsection (e)(2) may file a claim for such payment during the one-year period following the period described in subparagraph (A) as if the designated beneficiary had predeceased the veteran.  (2)If the deceased veteran did not designate a beneficiary under subsection (e)(1), or if the designated beneficiary predeceased the veteran, a beneficiary described in subsection (e)(2) may file a claim for payment under subsection (g) during the two-year period beginning on the date of the death of the veteran.
(3)If, on the date that is two years after the date of the death of the veteran, no claim for payment has been filed by any beneficiary pursuant to paragraph (1) or (2), and the Secretary has not received notice that any such claim will be so filed during the subsequent one-year period, the Secretary may make the payment to a claimant whom the Secretary determines to be equitably entitled to such payment. (g)Payments (1)In a case described in subsection (f)—
(A)in paragraph (1)(A), the Secretary shall pay the designated beneficiary not later than 90 days after the designated beneficiary files a complete and valid claim for payment;  (B)in paragraph (1)(B) or (2), the Secretary shall make any payment not later than one year after the end of the period described in the applicable such paragraph, if the Secretary receives a complete and valid claim for payment in accordance with the applicable such paragraph; or 
(C)in paragraph (3), the Secretary shall make any payment not later than one year after the end of the period described in such paragraph, if the Secretary receives a complete and valid claim for payment. (2)In a case where the Secretary has not made an insurance payment under this section during the applicable period specified in paragraph (1) by reason of a beneficiary not yet having filed a claim, or the Secretary not yet making a determination under subsection (f)(3), the Secretary may make the payment after such applicable period.
(3)Notwithstanding section 1917 of this title, the Secretary shall make an insurance payment under this section in a lump sum. (4)The Secretary may not make an insurance payment under this section if such payment will escheat to a State.
(5)Any payment under this subsection shall be a bar to recovery by any other person.. (2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 1922A the following new item:


1922B. Service-disabled veterans insurance..
(b)Sunset of previous program and transition
(1)S–DVISection 1922 of such title is amended by adding at the end the following new subsection:  (d) (1)The Secretary may not accept any application by a veteran to be insured under this section after December 31, 2022.
(2)
(A)During the period beginning January 1, 2023, and ending December 31, 2025, a veteran who is insured under this section may elect to instead be insured under section 1922B of this title based on the age of the veteran at the time of such election. (B) (i)A veteran who elects under subparagraph (A) to be insured under section 1922B of this title shall be subject to the two-year waiting period specified in subsection (c) of such section. 
(ii)If the veteran dies during such period, the Secretary shall pay the beneficiary under this section, and, if applicable, under section 1922A, plus the amount of premiums paid by the veteran under such section 1922B, plus interest.  (3)Except as provided by paragraph (2)(B), a veteran may not be insured under this section and section 1922B simultaneously..
(2)Supplemental S–DVISection 1922A(b) of such title is amended by adding after the period at the end the following: The Secretary may not accept any such application after December 31, 2022. Except as provided by section 1922(d)(2)(B), a veteran may not have supplemental insurance under this section and be insured under section 1922B simultaneously.. (c)Conforming amendmentsChapter 19 of such title is amended—
(1)in the section heading of section 1922, by striking Service and inserting Legacy service; (2)in the section heading of section 1922A, by striking Supplemental and inserting Legacy supplemental; and
(3)in the table of sections at the beginning of such chapter by striking the items relating to sections 1922 and 1922A and inserting the following new items:   1922. Legacy service disabled veterans' insurance.  1922A. Legacy supplemental service disabled veterans' insurance for totally disabled veterans.. 2005.Denial of claims for traumatic injury protection under Servicemembers’ Group Life InsuranceSection 1980A of title 38, United States Code, is amended by adding at the end the following new subsection:

(l)
(1)If a claim for benefits under this section is denied, the Secretary concerned shall provide to the member at the same time as the member is informed of such denial a description of the following: (A)Each reason for that denial, including a description of all the information upon which the denial is based and a description of the applicable laws, regulations, or policies, with appropriate citations, and an explanation of how such laws, regulations, or policies affected the denial.
(B)Each finding that is favorable to the member. (2)Any finding favorable to the member as described in paragraph (1)(B) shall be binding on all subsequent reviews or appeals of the denial of the claim, unless clear and convincing evidence is shown to the contrary to rebut such favorable finding..
2006.Publication and acceptance of disability benefit questionnaire forms of Department of Veterans Affairs
(a)In generalSection 5101 of title 38, United States Code, is amended— (1)by redesignating subsection (d) as subsection (e); and
(2)by inserting after subsection (c) the following new subsection (d):  (d) (1)The Secretary shall publish in a central location on the internet website of the Department—
(A)the disability benefit questionnaire forms of the Department for the submittal of evidence from non-Department medical providers regarding a disability of a claimant, including any form or process that replaces any such disability benefit questionnaire form; and (B)details about the process used by the Department for submittal of evidence described in subparagraph (A).
(2)Subject to section 6103 of this title, if the Secretary updates a form described in paragraph (1)(A), the Secretary shall— (A)accept the previous version of the form filed by a claimant if—
(i)the claimant provided to the non-Department medical provider the previous version of the form before the date on which the updated version of the form was made available; and (ii)the claimant files the previous version of the form during the one-year period following the date the form was completed by the non-Department medical provider;
(B)request from the claimant (or from a non-Department medical provider if the claimant has authorized the provider to share health information with the Secretary) any other information that the updated version of the form requires; and (C)apply the laws and regulations required to adjudicate the claim as if the claimant filed the updated version of the form.
(3)The Secretary may waive any interagency approval process required to approve a modification to a disability benefit questionnaire form if such requirement only applies by reason of the forms being made public.. (b)Reports by Inspector General of the Department of Veterans AffairsNot less frequently than once each year through 2023, the Inspector General of the Department of Veterans Affairs shall submit to Congress a report on the findings of the Inspector General with respect to the use of the forms published under section 5101(d)(1) of such title, as added by subsection (a).
(c)Initial formThe Secretary of Veterans Affairs shall begin carrying out section 5101(d)(1) of such title, as added by subsection (a), by publishing, as described in such section, the form described in such section that was in effect on January 1, 2020.  (d)Alternate process (1)Assessment and report (A)In generalSubject to paragraph (2), not later than 180 days after the date of the enactment of this act, the Secretary shall—
(i)assess the feasibility and advisability of replacing disability benefit questionnaire forms that are used by non-Department medical providers to submit to the Secretary evidence regarding a disability of a claimant for benefits under laws administered by the Secretary, with another consistent process that considers evidence equally, whether provided by a Department or a non-Department medical provider; and (ii)submit to Congress—
(I)a report on the findings of the Secretary with respect to the assessment conducted under clause (i); and (II)if the report submitted under subclause (I) of this clause includes a finding that replacing the disability benefit questionnaire forms described in clause (i) as described in such clause is feasible and advisable, a plan to replace such forms as described in such clause.
(B)Collaboration requiredIf, in carrying out the assessment required by clause (i) of subparagraph (A), the Secretary determines that replacing the disability benefit questionnaire forms described in such clause as described in such clause is feasible and advisable, the Secretary shall collaborate with, partner with, and consider the advice of veterans service organizations, and such other stakeholders as the Secretary considers appropriate, on the replacement forms and process for submitting such forms.  (2)RequirementsThe Secretary may only determine under paragraph (1)(A) that replacing the forms described in such paragraph is feasible and advisable if the Secretary certifies that—
(A)it is in the best interest of veterans to do so; (B)the replacement process would include all the medical information needed to adjudicate a claim for benefits under laws administered by the Secretary; and
(C)the new process will ensure that all medical information provided will be considered equally, whether it is provided by a Department medical provider or a non-Department medical provider. (3)Implementation (A)In generalSubject to subparagraph (B), if the Secretary determines under paragraph (1)(A) that replacing the forms as described in such paragraph is feasible and advisable, the Secretary shall, not later than two years after the date on which the Secretary submits the report under paragraph (1)(B)(i)—
(i)replace the forms as described in paragraph (1)(A); (ii)publish such replacement pursuant to subparagraph (A) of section 5101(d)(1), as added by subsection (a)(2); and
(iii)update the details under subparagraph (B) of such section. (B)Reports by Inspector General of the Department of Veterans AffairsIf the Secretary replaces the forms under subparagraph (A), the Inspector General of the Department of Veterans Affairs shall, not later than one year after the date that the Secretary replaces such forms and not less frequently than once each year thereafter until the date that is three years after the date on which the Secretary replaces such forms, submit to Congress a report on the process that replaced such forms that ascertains whether the process properly protects veterans.
(4)LimitationThe Secretary may not discontinue the use of the disability benefit questionnaire forms described in paragraph (1)(A) until a replacement form or process is implemented. (e)Rule of constructionNothing in this section or section 5101(d) of such title, as added by subsection (a), may be construed to require the Secretary to develop any new information technology system or otherwise require the Secretary to make any significant changes to the internet website of the Department.
2007.Threshold for reporting debts to consumer reporting agencies
(a)In generalChapter 53 of title 38, United States Code, is amended by adding after section 5319 the following new section:  5320.Threshold for reporting debts to consumer reporting agenciesThe Secretary shall prescribe regulations that establish the minimum amount of a claim or debt, arising from a benefit administered by the Under Secretary for Benefits or Under Secretary for Health, that the Secretary will report to a consumer reporting agency under section 3711 of title 31..
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding after the item relating to section 5319 the following new item:   5320.Threshold for reporting debts to consumer reporting agencies.. (c)DeadlineThe Secretary of Veterans Affairs shall prescribe regulations under section 5320 of such title, as added by subsection (a), not later than 180 days after the date of the enactment of this Act. 
2008.Removal of dependents from award of compensation or pensionBeginning not later than 90 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall ensure that— (1)the recipient of an award of compensation or pension may remove any dependent from an award of compensation or pension to the individual using the eBenefits system of the Department of Veterans Affairs, or a successor system; and
(2)such removal takes effect not later than 60 days after the date on which the recipient elects such removal.  2009.Eligibility for dependency and indemnity compensation for surviving spouses who remarry after age 55Section 103(d)(2)(B) of title 38, United States Code, is amended in the second sentence by inserting chapter 13 or after benefits under. 
2010.Study on exposure by members of the Armed Forces to toxicants at Karshi-Khanabad Air Base in Uzbekistan
(a)Agreement and studyNot later than 60 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall enter into an agreement with the Administrator of the Agency for Toxic Substances and Disease Registry for the Administrator to complete, not later than 10 years after the date of the enactment of this Act, a study to identify— (1)incidents of cancer and other diseases or illnesses experienced by individuals who served in the active military, naval, or air service (as defined in section 101 of title 38, United States Code) in the covered location set forth under subsection (b) during the corresponding period set forth under such subsection; and
(2)a list of toxic substances, chemicals, ionizing radiation, and airborne hazards such individuals may have been exposed to during such service. (b)Covered location and corresponding periodThe covered location and corresponding period set forth under this subsection are Karshi-Khanabad (K2) Air Base in Uzbekistan and the period beginning on October 1, 2001, and ending on September 30, 2005.
(c)ElementsThe study conducted under subsection (a) shall include the following: (1)An assessment regarding the conditions of the covered location set forth under subsection (b), including an identification of toxic substances, chemicals, ionizing radiation, and airborne hazards contaminating such covered location during such corresponding period.
(2)An epidemiological study of the health consequences of the service described in subsection (a) to the individuals described in such subsection. (d)Support for study (1)In generalThe Secretary shall provide the Administrator with assistance in carrying out the study required by subsection (a), including by gathering such information as the Administrator may consider useful in carrying out the study.
(2)Obtaining information concerning exposureAssistance under paragraph (1) provided by the Secretary of Veterans Affairs shall include compiling information on exposure described in subsection (a)(2) and the Secretary of Defense shall provide to the Secretary of Veterans Affairs such information concerning such exposure as the Secretary of Veterans Affairs considers appropriate for purposes of the study required by subsection (a), including environmental sampling data relative to any location covered by the study.  (e)Biennial updatesNo later than the date that is two years after the date of the enactment of this Act and not less frequently than once every two years thereafter until the date on which the study required by subsection (a) is completed, the Administrator shall submit to the appropriate committees of Congress updates on the status of the matters covered by such study, including any preliminary findings of the Administrator.
(f)Final reportNot later than 60 days after the date on which the study required by subsection (a) is completed, the Administrator shall submit to the appropriate committees of Congress a report on the findings of the Administrator with respect to such study. (g)Inclusion of Uzbekistan in certain registries and programsSection 201(c)(2) of the Dignified Burial and Other Veterans’ Benefits Improvement Act of 2012 (Public Law 112–260; 38 U.S.C. 527 note) is amended, in the matter preceding subparagraph (A), by striking Afghanistan or Iraq and inserting Afghanistan, Iraq, or Uzbekistan.
(h)Depleted Uranium Follow-up ProgramsThe Secretary of Veterans Affairs shall ensure that any individual who deployed as a member of the Armed Forces to the covered location set forth in subsection (b) during the corresponding period set forth in such subsection is covered by the Depleted Uranium Follow-up Programs of the Department of Veterans Affairs.  (i)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means—
(1)the Committee on Veterans’ Affairs and the Committee on Armed Services of the Senate; and (2)the Committee on Veterans’ Affairs and the Committee on Armed Services of the House of Representatives. 
2011.Comptroller General briefing and report on repealing manifestation period for presumptions of service connection for certain diseases associated with exposure to certain herbicide agents
(a)In generalNot later than one year after the date of the enactment of this Act, the Comptroller General of the United States shall provide to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a briefing on preliminary observations of the Comptroller General, and not later than 240 days after the date of such briefing, provide such committees a briefing and submit to such committees a final report, on the efforts of the Secretary of Veterans Affairs to provide benefits, including compensation and health care, to veterans— (1)who during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; and
(2)in whom chloracne, porphyria cutanea tarda, or acute or subacute peripheral neuropathy have manifested. (b)ElementsThe report required by subsection (a) shall include the following:
(1)A description of how the Secretary establishes a service connection for a diseases described in paragraph (2) of subsection (a) manifesting in veterans, including the number of veterans described in paragraph (1) of such subsection who have filed a claim for a benefit associated with a disease described in paragraph (2) of such subsection. (2)A description of how claims adjudicators of the Department of Veterans Affairs determine service connection for a disease described in subparagraph (C) or (E) of section 1116(a)(2) of title 38, United States Code, when documentation proving the presence of the disease during the manifestation period set forth in such subparagraphs for the disease is not available.
(3)A description of the expected effect of repealing the manifestation period from such subparagraphs, including the expected effect on the number of claims for benefits the Department will receive, an estimate of the cost to the Department of such repeal, and a review of the scientific evidence regarding such repeal. (4)A review of all claims submitted to the Secretary for compensation under chapter 11 of such title that are associated with a disease described in subsection (a)(2), including the type of proof presented to establish a service connection for the manifestation of the disease based on exposure to a herbicide agent.
(5)Recommendations on how the Department can better adjudicate claims for benefits, including compensation, submitted to the Department that are associated with a disease described in paragraph (2) of subsection (a) for veterans described in paragraph (1) of such subsection. (6)An assessment of such other areas as the Comptroller General considers appropriate to study.
(c)Administrative actionNot later than 120 days after the date on which the Comptroller General of the United States submits the report required under subsection (a), the Secretary shall commence carrying out the recommendations submitted under subsection (b)(5) to the degree that the Secretary is authorized to carry out the recommendations by a statute that was in effect on the day before the date of the enactment of this Act. (d)Herbicide agent definedIn this section, the term herbicide agent has the meaning given such term in section 1116(a)(3) of title 38, United States Code. 
2012.Extension of authority of Secretary of Veterans Affairs to use income information from other agenciesSection 5317(g) of title 38, United States Code, is amended by striking September 30, 2027 and inserting September 30, 2030. 2013.Extension on certain limits on payments of pensionSection 5503(d)(7) of title 38, United States Code, is amended by striking September 30, 2028 and inserting October 30, 2028.
BHousing
2101.Eligibility of certain members of the reserve components of the Armed Forces for home loans from the Secretary of Veterans Affairs
(a)Expansion of definition of veteran for purposes of home loansSection 3701(b) of title 38, United States Code, is amended by adding at the end the following new paragraph:  (7)The term veteran also includes, for purposes of home loans, an individual who performed full-time National Guard duty (as that term is defined in section 101 of title 10) for a period—
(A)of not less than 90 cumulative days; and (B)that includes 30 consecutive days..
(b)Expansion of eligibilitySection 3702(a)(2) of such title is amended by adding at the end the following new subparagraph:  (G)Each individual described in section 3701(b)(7) of this title.. 
(c)Retroactive applicabilityThe amendments made by this section shall apply with respect to full-time National Guard duty (as defined in section 101 of title 10, United States Code) performed before, on, or after the date of the enactment of this Act.  2102.Reducing loan fees for certain veterans affected by major disastersSection 3729(b)(4) of title 38, United States Code, is amended—
(1)by amending subparagraph (D) to read as follows:   (D) (i)The term initial loan means a loan to a veteran guaranteed under section 3710 or made under section 3711 of this title if the veteran has never obtained a loan guaranteed under section 3710 or made under section 3711 of this title.
(ii)If a veteran has obtained a loan guaranteed under section 3710 or made under section 3711 of this title and the dwelling securing such loan was substantially damaged or destroyed by a major disaster declared by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170), the Secretary shall treat as an initial loan, as defined in clause (i), the next loan the Secretary guarantees or makes to such veteran under section 3710 or 3711, respectively, if— (I)such loan is guaranteed or made before the date that is three years after the date on which the dwelling was substantially damaged or destroyed; and 
(II)such loan is only for repairs or construction of the dwelling, as determined by the Secretary.; and  (2)in subparagraph (E), by striking if the veteran has previously obtained a loan guaranteed under section 3710 or made under section 3711 of this title and inserting that is not an initial loan. 
2103.Extension of certain housing loan feesSection 3729(b)(2) of title 38, United States Code, is amended by striking October 1, 2029 each place it appears and inserting October 1, 2030.  2104.Collection of overpayments of specially adapted housing assistanceSection 2102 of title 38, United States Code, is amended by adding at the end the following new subsection:

(g)
(1)Whenever the Secretary finds that an overpayment has been made to, or on behalf of, a person described in paragraph (2), the Secretary shall determine— (A)the amounts to recover, if any; and
(B)who is liable to the United States for such overpayment. (2)A person described in this paragraph is any of the following:
(A)An individual who applied for assistance— (i)under this chapter; or
(ii)under chapter 31 of this title who is pursuing a rehabilitation program under such chapter in acquiring adaptations to a residence.  (B)An owner or seller of real estate used, or intended to be used, in connection with assistance under this chapter. 
(C)A builder, contractor, supplier, tradesperson, corporation, trust, partnership, or other person, who provided services or goods relating to assistance under this chapter. (D)An attorney, escrow agent, or financial institution, that receives, or holds in escrow, funds relating to assistance under this chapter.
(E)A surviving spouse, heir, assignee, or successor in interest of or to, any person described in this paragraph. (3) (A)Any overpayment referred to in this subsection may be recovered in the same manner as any other debt due the United States. 
(B)In recovering the overpayment, the Secretary may charge administrative costs, fees, and interest, as appropriate, in a manner similar to the authority under section 5315 of this title. (4) (A)The recovery of any overpayment referred to in this subsection may be waived by the Secretary. 
(B)Waiver of any such overpayment as to a person described in paragraph (2) shall in no way release any other person described in such paragraph from liability.  (5)The Secretary shall waive recovery under this subsection of any overpayment to a person described in paragraph (2)(A), or a dependent or survivor of such person, that arises from administrative error described in paragraph (7)(A).
(6)Nothing in this subsection shall be construed as precluding the imposition of any civil or criminal liability under this title or any other law. (7)The Secretary shall prescribe in regulations what constitutes an overpayment for the purposes of this subsection, which, at a minimum, shall include—
(A)administrative error that results in an individual receiving assistance to which that individual is not entitled; (B)the failure of any person described in paragraph (2) to—
(i)perform or allow to be performed any act relating to assistance under this chapter; or (ii)compensate any party performing services or supplying goods relating to assistance under this chapter; and
(C)any disbursement of funds relating to assistance under this chapter, that, in the sole discretion of the Secretary, constitutes a misuse of such assistance. (8)Prior to collecting an overpayment under this subsection, the Secretary shall provide to the person whom the Secretary has determined liable for such overpayment—
(A)notice of the finding by the Secretary of such overpayment; (B)a reasonable opportunity for such person to remedy the circumstances that effectuated the overpayment; and
(C)a reasonable opportunity for such person to present evidence to the Secretary that an overpayment was not made. (9)For the purposes of section 511 of this title, a decision to collect an overpayment from a person other than a person described in paragraph (2)(A), or a dependent or survivor of such person, may not be treated as a decision that affects the provision of benefits..
CBurial matters
2201.Transportation of deceased veterans to veterans’ cemeteries
(a)In generalSubsection (a) of section 2308 of title 38, United States Code, is amended by striking in a national cemetery and inserting in a national cemetery or a covered veterans’ cemetery. (b)Covered veterans’ cemetery definedSection 2308 of such title is amended by adding at the end the following new subsection:

(c)Covered veterans’ cemetery definedIn this section, the term covered veterans’ cemetery means a veterans’ cemetery— (1)in which a deceased veteran described in subsection (b) is eligible to be buried; 
(2)that—  (A)is owned by a State; or 
(B)is on trust land owned by, or held in trust for, a tribal organization; and  (3)for which the Secretary has made a grant under section 2408 of this title..
(c)Conforming amendmentSection 2308 of such title is amended in the section heading by adding at the end the following: or a covered veterans’ cemetery. (d)Clerical amendmentThe table of sections at the beginning of chapter 23 of such title is amended by striking the item relating to section 2308 and inserting the following new item:


2308. Transportation of deceased veteran to a national cemetery or a covered veterans’ cemetery..
(e)Effective dateThe amendments made by this section shall take effect on the date that is two years after the date of the enactment of this Act.  2202.Increase in certain funeral benefits under laws administered by the Secretary of Veterans Affairs (a)Funeral expenses for non-service-connected disabilitiesChapter 23 of title 38, United States Code, is amended as follows:
(1)By transferring subsection (b) of section 2302 to the end of section 2303 and redesignating such subsection as subsection (d). (2)By striking section 2302.
(3)In section 2303— (A)in the section heading, by striking Death in Department facility and inserting Death from non-service-connected disability; and
(B)in subsection (a)— (i)in paragraph (1), by striking a veteran dies in a facility described in paragraph (2) and inserting a veteran described in paragraph (2) dies; 
(ii)by striking paragraph (2) and inserting the following new paragraph (2):  (2)A veteran described in this paragraph is a deceased veteran who is not covered by section 2307 of this title and who meets any of the following criteria:
(A)The deceased veteran dies in— (i)a facility of the Department (as defined in section 1701(3) of this title) to which the deceased veteran was properly admitted for hospital, nursing home, or domiciliary care under section 1710 or 1711(a) of this title; or
(ii)an institution at which the deceased veteran was, at the time of death, receiving— (I)hospital care in accordance with sections 1703A, 8111, and 8153 of this title;
(II)nursing home care under section 1720 of this title; or (III)nursing home care for which payments are made under section 1741 of this title.
(B)At the time of death, the deceased veteran (including a person who died during a period deemed to be active military, naval, or air service under section 106(c) of this title) is in receipt of compensation under chapter 11 of this title (or but for the receipt of retirement pay would have been entitled to such compensation) or was in receipt of pension under chapter 15 of this title. (C)The Secretary determines—
(i)the deceased veteran (including a person who died during a period deemed to be active military, naval, or air service under section 106(c) of this title) has no next of kin or other person claiming the body of the deceased veteran; and (ii)that there are not available sufficient resources to cover burial and funeral expenses.;
(iii)in subsection (b)— (I)in the matter preceding paragraph (1), by striking section 2302 of this title and; and
(II)in paragraph (2), by striking under section 2302 of this title or; and (iv)in subsection (d), as added by paragraph (1) of this subsection, by striking Except as and inserting With respect to a deceased veteran described in subparagraph (B) or (C) of subsection (a)(2), except as.
(b)Conforming amendments
(1)Title 38Such title is amended as follows: (A)In section 2304, by striking Applications for payments under section 2302 of this title and inserting Applications for payments under section 2303 of this title regarding veterans described in subparagraph (B) or (C) of subsection (a)(2) of such section. 
(B)In section 2307, by striking sections 2302 and 2303(a)(1) and (b)(2) of this title and inserting subsections (a)(1) and (b)(2) of section 2303 of this title.  (C)In section 2308—
(i)in subsection (a), by striking pursuant to section 2302 or 2307 of this title, and inserting pursuant to section 2303 of this title regarding veterans described in subparagraph (B) or (C) of subsection (a)(2) of such section, or pursuant to section 2307 of this title,; and  (ii)in subsection (b)(3)—
(I)by striking section 2302 and inserting section 2303; and  (II)by striking subsection (a)(2)(A) and inserting subsection (a)(2)(C).
(D)In section 113(c)(1), by striking 2302,.  (E)In section 5101(a)(1)(B)(i), by striking 2302 and inserting 2303. 
(2)Emergency medical careSection 11 of the Military Selective Service Act (50 U.S.C. 3810) is amended by striking section 2302(a) of title 38 and inserting section 2303 of title 38, United States Code, regarding veterans described in subparagraph (B) or (C) of subsection (a)(2) of such section. (c)Clerical amendmentThe table of sections at the beginning of chapter 23 of such title is amended by striking the items relating to sections 2302 and 2303 and inserting the following new item:


2303. Death from non-service-connected disability; plot allowance..
(d)Effective dateThe amendments made by this section shall apply to deaths that occur on or after the date that is two years after the date of the enactment of this Act. 2203.Outer burial receptacles for each new grave in cemeteries that are the subjects of certain grants made by the Secretary of Veterans Affairs (a)In generalSection 2306(e) of title 38, United States Code, is amended—
(1)in paragraph (1)— (A)in subparagraph (A)—
(i)by striking shall and inserting may; and  (ii)by inserting , or in a cemetery that is the subject of a grant to a State or a tribal organization under section 2408 of this title, after National Cemetery Administration; and
(B)in subparagraph (C), by striking shall and inserting may; and (2)by striking paragraph (2) and inserting the following new paragraph (2):

(2)
(A)The use of outer burial receptacles in a cemetery under the control of the National Cemetery Administration or in a cemetery that is the subject of a grant to a State or a tribal organization under section 2408 of this title shall be in accordance with regulations or procedures approved by the Secretary of Veterans Affairs. (B)The use of outer burial receptacles in Arlington National Cemetery shall be in accordance with regulations or procedures approved by the Secretary of the Army.
(C)The use of outer burial receptacles in a national cemetery administered by the National Park Service shall be in accordance with regulations or procedures approved by the Secretary of the Interior..  (b)Effective dateThe amendments made by this section shall take effect on the date that is two years after the date of the enactment of this Act. 
2204.Provision of inscriptions for spouses and children on certain headstones and markers furnished by the Secretary of Veterans Affairs
(a)In generalSection 2306 of title 38, United States Code, is amended—  (1)by redesignating subsection (i) as subsection (j); and 
(2)by inserting after subsection (h) the following new subsection (i):  (i) (1)In addition to any other authority under this section, in the case of an individual whose grave is not in a covered cemetery (as that term is defined in subsection (f)(2)) and for whom the Secretary has furnished a headstone or marker under subsection (a) or (d), the Secretary, if feasible and upon request, may replace the headstone or marker to add an inscription for the surviving spouse or eligible dependent child of such individual following the death of the surviving spouse or eligible dependent child.
(2)If the spouse or eligible dependent child of an individual referred to in paragraph (1) predeceases the individual, the Secretary may, if feasible and upon request, include an inscription for the spouse or dependent child on the headstone or marker furnished for the individual under subsection (a) or (d).. (b)ApplicationSubsection (i) of section 2306 of title 38, United States Code, as added by subsection (a), shall apply with respect to an individual who dies on or after October 1, 2019.
2205.Aid to counties for establishment, expansion, and improvement of veterans' cemeteries
(a)In generalSection 2408 of title 38, United States Code, is amended— (1)by inserting or county after State each place it appears; 
(2)in subsection (a)(1), in the matter preceding subparagraph (A), by striking subsection (b) and inserting subsections (b), (c), (d), and (g); (3)by adding at the end the following new subsection: 

(g)
(1)The Secretary may make a grant to a county under this section only if—  (A) (i)the State in which the county is located does not have a veterans' cemetery owned by the State; 
(ii)the State is not in receipt of a grant under this section for the construction of a new veterans' cemetery to be owned by the State;  (iii)the State did not apply for a grant under this section during the previous year;
(iv)no tribal organization from the State in which the county is located has a veterans' cemetery on trust land owned by, or held in trust for, the tribal organization;  (v)no such tribal organization is in receipt of a grant under this section for the construction of a new veterans' cemetery to be located on such land; and
(vi)no such tribal organization applied for a grant under this section during the previous year; and  (B)the county demonstrates in the application under subsection (a)(2), to the satisfaction of the Secretary, that the county has the resources necessary to operate and maintain the veterans’ cemetery owned by the county.
(2)
(A)If a county and the State in which the county is located both apply for a grant under this section for the same year, the Secretary shall give priority to the State. (B)If a county and a tribal organization from the State in which the county is located both apply for a grant under this section for the same year, the Secretary shall give priority to the tribal organization. 
(3)The Secretary shall prescribe regulations to carry out this subsection.; and  (4)in subsection (f)—
(A)by redesignating paragraph (3) as subsection (h);  (B)by moving such subsection, as so redesignated, to the location after subsection (g), as added by paragraph (3); 
(C)in subsection (h), as so redesignated and moved, by redesignating subparagraphs (A) and (B) as paragraphs (1) and (2), respectively; and  (D)in the matter preceding paragraph (1), as so redesignated, by striking this subsection and inserting this section.
(b)Clerical amendments
(1)Section headingThe heading of such section is amended by inserting , counties, and tribal organizations after States. (2)Table of sectionsThe table of sections at the beginning of chapter 24 of such title is amended by striking the item relating to section 2408 and inserting the following new item:


2408. Aid to States, counties, and tribal organizations for establishment, expansion, and improvement of veterans' cemeteries..
(c)Effective dateThe amendments made by this section shall take on effect on the date that is two years after the date of the enactment of this Act.  2206.Increase in maximum amount of grants to States, counties, and tribal organizations for operating and maintaining veterans’ cemeteriesSection 2408(e)(2) of title 38, United States Code, is amended by striking $5,000,000 and inserting $10,000,000.
2207.Provision of urns and commemorative plaques for remains of certain veterans whose cremated remains are not interred in certain cemeteries
(a)In generalSection 2306 of title 38, United States Code, as amended by section 2204 of this title, is further amended— (1)by redesignating subsections (h), (i), and (j) as subsections (i), (j), and (k), respectively; and
(2)by inserting after subsection (g) the following new subsection (h):  (h) (1)In lieu of furnishing a headstone or marker under this section for a deceased individual described in paragraph (3), the Secretary shall furnish, upon request and at the expense of the United States—
(A)an urn made of any material to signify the individual's status as a veteran, in which the remains of such individual may be placed at private expense; or (B)a commemorative plaque signifying the individual’s status as a veteran.
(2)If the Secretary furnishes an urn or commemorative plaque for an individual under paragraph (1), the Secretary may not provide for such individual— (A)a headstone or marker under this section; or
(B)any burial benefit under section 2402 of this title. (3)A deceased individual described in this paragraph is an individual—
(A)who served in the Armed Forces on or after April 6, 1917; (B)who is eligible for a headstone or marker furnished under subsection (d) (or would be so eligible but for the date of the death of the individual); and
(C)whose remains were cremated and not interred in a national cemetery, a State veterans’ cemetery, a tribal cemetery, a county cemetery, or a private cemetery. (4) (A)Any urn or commemorative plaque furnished under this subsection shall be the personal property of the next of kin or such other individual as the Secretary considers appropriate.
(B)The Federal Government shall not be liable for any damage to an urn or commemorative plaque furnished under this subsection that occurs after the date on which the urn or commemorative plaque is so furnished. (5)The Secretary shall prescribe regulations to carry out this subsection..
(b)Effective dateThe amendments made by this section shall take on effect on the date that is two years after the date of the enactment of this Act. 2208.Training of State and tribal veterans' cemetery personnel by National Cemetery Administration (a)In generalSection 2408 of title 38, United States Code, as amended by sections 2205 and 2206 of this title, is further amended—
(1)in subsection (b)(1)— (A)in subparagraph (A)—
(i)by striking and (ii) the cost and inserting (ii) the cost; and (ii)by inserting ; and (iii) training costs described in subsection (c)(1) before the semicolon; and
(B)in subparagraph (B)— (i)by striking and (ii) the cost and inserting (ii) the cost; and
(ii)by inserting ; and (iii) training costs described in subsection (c)(1) before the period; (2)by redesignating subsections (c) through (h) as subsections (d) through (i), respectively; and
(3)by inserting after subsection (b) the following new subsection (c):  (c) (1)A grant under this section for a purpose described in subparagraph (A) or (B) of subsection (a)(1) may be used, solely or in part, for training costs, including travel expenses and up to four weeks of lodging expenses, associated with attendance by employees of a veterans' cemetery owned by a State or on trust land owned by, or held in trust for, a tribal organization at training provided by the National Cemetery Administration.
(2)Any employee described in paragraph (1) who participates in training described in such paragraph shall fulfill a service requirement as determined by the Secretary. (3)The Secretary may by regulation prescribe such additional terms and conditions for grants used for training costs under this subsection as the Secretary considers appropriate..
(b)Reports
(1)In generalNot later than each of two years and five years after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on training provided by the National Cemetery Administration under subsection (c) of section 2408 of title 38, United States Code, as added by subsection (a).  (2)ElementsThe report required by paragraph (1) shall include the following:
(A)The attrition rate with respect to individuals who participate in the training described in paragraph (1).  (B)A description of how State and tribal veterans' cemeteries that used grants awarded under section 2408 of title 38, United States Code, for training costs under subsection (c) of such section, as added by subsection (a), have improved as a result of the training, according to the administrators of such cemeteries. 
(C)An identification of how many State and tribal veterans' cemeteries used the authority provided by subsection (c) of section 2408 of title 38, United States Code, as added by subsection (a), in order to train individuals. (D)The amount obligated or expended as a result of the authority described in subparagraph (C). 
IIIHealth care
AHealth care generally
3001.Expansion of modifications to Veteran Directed Care programSection 20006 of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136) is amended— (1)by striking During a public health emergency each place it appears and inserting During the period specified in subsection (f);
(2)in subsection (a)— (A)in the matter preceding paragraph (1), by striking during a public health emergency and inserting during the period specified in subsection (f); and
(B)in paragraph (1), by striking an area agency on aging and inserting a covered provider; and (3)by striking subsection (e) and inserting the following new subsections:

(e)Transfer of certain veterans to the ProgramDuring the period specified in subsection (f), the Secretary shall allow a veteran residing in an area covered by the Program to be transferred to the Program for the duration of such period if— (1)the veteran had been receiving extended care services paid for by the Department, such as adult day services or homemaker or home health aide services, immediately preceding such period; and
(2)those services are no longer available due to a public health emergency. (f)Period specifiedThe period specified in this subsection is the period beginning on the date on which a public health emergency was first declared and ending on the date that is 60 days after the date on which a public health emergency is no longer in effect. 
(g)Covered provider definedIn this section, the term covered provider means a provider participating in the Program, including— (1)an Aging and Disability Resource Center, an area agency on aging, or a State agency (as those terms are defined in section 102 of the Older Americans Act of 1965 (42 U.S.C. 3002)); or
(2)a center for independent living (as defined in section 702 of the Rehabilitation Act of 1973 (29 U.S.C. 796a)).. 3002.Prohibition on collection of a health care copayment by the Secretary of Veterans Affairs from a veteran who is a member of an Indian tribe (a)In generalSection 1730A of title 38, United States Code, is amended—
(1)in the heading, by striking catastrophically disabled and inserting certain; (2)by inserting (a) Prohibition.— before Notwithstanding;
(3)by striking a veteran who is catastrophically disabled, as defined by the Secretary, and inserting a covered veteran; and (4)by adding at the end the following new subsection:

(b)Covered veteran definedIn this section, the term covered veteran means a veteran who— (1)is catastrophically disabled, as defined by the Secretary; or
(2)is an Indian or urban Indian (as those terms are defined in section 4 of the Indian Health Care Improvement Act (25 U.S.C. 1603)).. (b)Technical amendmentThe table of sections at the beginning of chapter 17 of such title is amended by striking the item relating to section 1730A and inserting the following:


1730A. Prohibition on collection of copayments from certain veterans..
(c)Effective dateThe amendments made by this section shall take effect on the day that is one year after the date of the enactment of this Act. 3003.Oversight for State homes regarding COVID–19 infections, response capacity, and staffing levels (a)Reporting (1)In generalDuring a covered public health emergency, each State home shall submit weekly to the Secretary of Veterans Affairs and the National Healthcare Safety Network of the Centers for Disease Control and Prevention, through an electronic medium and in a standardized format specified by the Secretary, a report on the emergency.
(2)ElementsEach report required by paragraph (1) for a State home shall include the following: (A)The number of suspected and confirmed COVID–19 infections among residents and staff, including residents previously treated for COVID–19, disaggregated by—
(i)veteran, spouse of a veteran, staff, and other;  (ii)race and ethnicity; 
(iii)gender; and  (iv)age. 
(B)The number of total deaths and COVID–19 deaths among residents and staff, disaggregated by— (i)veteran, spouse of a veteran, staff, and other; 
(ii)race and ethnicity;  (iii)gender; and 
(iv)age.  (C)An assessment of the supply of personal protective equipment and hand hygiene supplies.
(D)An assessment of ventilator capacity and supplies. (E)The number of resident beds and the occupancy rate, disaggregated by veteran, spouse of a veteran, and other.
(F)An assessment of the access of residents to testing for COVID–19. (G)An assessment of staffing shortages, if any.
(H)Such other information as the Secretary may specify. (b)Publication of total infections and deaths (1)In generalNot later than 30 days after the date of the enactment of this Act, and not less frequently than weekly thereafter, the Secretary shall post on a publicly available website of the Department of Veterans Affairs— 
(A)the total number of residents and staff of State homes who are infected with COVID–19; and  (B)the total number of such residents and staff who have died from COVID–19.
(2)Information on residents and staffThe Secretary shall disaggregate information on residents and staff published under paragraph (1) by veteran, staff, and other.  (c)DefinitionsIn this section:
(1)Covered public health emergencyThe term covered public health emergency means an emergency with respect to COVID–19 declared by a Federal, State, or local authority. (2)State homeThe term State home has the meaning given that term in section 101(19) of title 38, United States Code. 
3004.Grants for State homes located on tribal lands
(a)State home definedSection 101(19) of title 38, United States Code, is amended by inserting or Indian tribe (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)) after (other than a possession). (b)Payments to State homesSection 1741 of title 38, United States Code, is amended by adding at the end the following new subsection:

(g)In this subchapter, the term State means each of the several States and each Indian tribe (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)).. (c)State home construction (1)In generalSection 8131(2) of title 38, United States Code, is amended by inserting includes each Indian tribe (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)) but before does not.
(2)Conforming amendmentSection 8132 of such title is amended by striking several. (d)Additional legislative or administrative action (1)Consultation with Indian tribesNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall consult with Indian tribes to determine if any legislative or administrative action is necessary to modify the State home program to function efficiently in support of State homes operated by Indian tribes pursuant to the amendments made by this section.
(2)Report to CongressNot later than 90 days after completing consultations under paragraph (1), the Secretary shall submit to the appropriate committees of Congress a report recommending legislative action that the Secretary considers appropriate to modify the State home program described in such paragraph in light of those consultations. (3)ModificationsNot later than 180 days after completing consultations under paragraph (1), the Secretary shall make any modifications to regulations implementing the State home program, for which legislative action is not necessary, as the Secretary considers appropriate in light of those consultations.
(e)Technical support and assistanceThe Secretary of Veterans Affairs shall provide technical support and assistance to Indian tribes in carrying out the State home program at State homes operated by Indian tribes pursuant to the amendments made by this section. (f)DefinitionsIn this section:
(1)Appropriate committees of CongressThe term appropriate committees of Congress means— (A)the Committee on Veterans' Affairs and the Committee on Indian Affairs of the Senate; and
(B)the Committee on Veterans' Affairs and the Subcommittee for Indigenous Peoples of the United States of the Committee on Natural Resources of the House of Representatives. (2)Indian tribeThe term Indian tribe has the meaning given that term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).
(3)State homeThe term State home has the meaning given that term in section 101(19) of title 38, United States Code. (4)State home programThe term State home program means the program of the Department of Veterans Affairs for which payments are made under subchapter V of chapter 17 of title 38, United States Code, and assistance is provided under subchapter III of chapter 81 of such title.
3005.Continuation of Women’s Health Transition Training program of Department of Veterans Affairs
(a)DurationThe Secretary of Veterans Affairs shall carry out the Women’s Health Transition Training program of the Department of Veterans Affairs (in this section referred to as the Program) until at least one year after the date of the enactment of this Act. (b)ReportNot later than one year and ten days after the date of the enactment of this Act, the Secretary of Defense and the Secretary of Veterans Affairs shall jointly submit to the appropriate congressional committees a report on the Program that includes the following:
(1)The number of women members of the Armed Forces, disaggregated by military department (with respect to the Department of the Navy, disaggregated by the Navy and Marine Corps), who participated in the Program. (2)The number of courses held under the Program.
(3)The locations at which such courses were held, the number of seats available for such courses, and the number of participants at each such location. (4)With respect to the number of members of the Armed Forces who participated in the Program as specified under paragraph (1)—
(A)the number who enrolled in the health care system of the Department of Veterans Affairs under section 1705(a) of title 38, United States Code; and (B)the number who attended at least one health care appointment at a medical facility of the Department of Veterans Affairs.
(5)Data relating to— (A)satisfaction with courses held under the Program;
(B)improved awareness of health care services administered by the Secretary of Veterans Affairs; and (C)any other available statistics regarding the Program.
(6)A discussion of regulatory, legal, or resource barriers to— (A)making the Program permanent to enable access to services provided under the Program by a greater number of women members of the Armed Forces at locations throughout the United States;
(B)offering the Program online for women members of the Armed Forces who are unable to attend courses held under the Program in person; and (C)the feasability of automatically enrolling Program participants in the health care system of the Department of Veterans Affairs under section 1705(a) of title 38, United States Code.
(c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the Committee on Armed Services and the Committee on Veterans’ Affairs of the Senate; and
(2)the Committee on Armed Services and the Committee on Veterans’ Affairs of the House of Representatives. 3006.Authority for Secretary of Veterans Affairs to furnish medically necessary transportation for newborn children of certain women veterans (a)In generalSection 1786 of title 38, United States Code, as amended by section 9102 of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021, is further amended—
(1)in subsection (a)— (A)in the matter before paragraph (1), by inserting and transportation necessary to receive such services after described in subsection (b);
(B)in paragraph (1), by striking or; (C)in paragraph (2), by striking the period at the end and inserting ; or; and
(D)by adding at the end the following new paragraph:  (3)another location, including a health care facility, if the veteran delivers the child before arriving at a facility described in paragraph (1) or (2).;
(2)in subsection (b), by inserting before the period at the end the following: , including necessary health care services provided by a facility other than the facility where the newborn child was delivered (including a specialty pediatric hospital) that accepts transfer of the newborn child and responsibility for treatment of the newborn child; and (3)by adding at the end the following new subsections:

(d)Transportation
(1)Transportation furnished under subsection (a) to, from, or between care settings to meet the needs of a newborn child includes costs for either or both the newborn child and parents. (2)Transportation furnished under subsection (a) includes transportation by ambulance, including air ambulance, or other appropriate medically staffed modes of transportation—
(A)to another health care facility (including a specialty pediatric hospital) that accepts transfer of the newborn child or otherwise provides post-delivery care services when the treating facility is not capable of furnishing the care or services required; or (B)to a health care facility in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health.
(3)Amounts paid by the Department for transportation under this section shall be derived from the Medical Services appropriations account of the Department. (e)Reimbursement or payment for health care services or transportation (1)Pursuant to regulations the Secretary shall prescribe to establish rates of reimbursement and any limitations thereto under this section, the Secretary shall directly reimburse a covered entity for health care services or transportation services provided under this section, unless the cost of the services or transportation is covered by an established agreement or contract. If such an agreement or contract exists, its negotiated payment terms shall apply.
(2)
(A)Reimbursement or payment by the Secretary under this section on behalf of an individual to a covered entity shall, unless rejected and refunded by the covered entity within 30 days of receipt, extinguish any liability on the part of the individual for the health care services or transportation covered by such payment. (B)Neither the absence of a contract or agreement between the Secretary and a covered entity nor any provision of a contract, agreement, or assignment to the contrary shall operate to modify, limit, or negate the requirements of subparagraph (A).
(3)In this subsection, the term covered entity means any individual, transportation carrier, organization, or other entity that furnished or paid for health care services or transportation under this section.. (b)Treatment of certain expenses already incurred (1)In generalPursuant to such regulations as the Secretary of Veterans Affairs shall prescribe, with respect to transportation furnished in order for a newborn child of a veteran to receive health care services under section 1786 of title 38, United States Code, during the period specified in paragraph (2), the Secretary may—
(A)waive a debt owed by the veteran to the Department of Veterans Affairs or reimburse expenses already paid by the veteran to the Department for such transportation; (B)reimburse the veteran for expenses already paid by the veteran to a covered entity for such transportation; or
(C)reimburse a covered entity for the costs of such transportation. (2)Period specifiedThe period specified in this paragraph is the period beginning on May 5, 2010, and ending on the date of the enactment of this Act.
(3)Covered entity definedIn this subsection, the term covered entity has the meaning given that term in section 1786(e)(3) of title 38, United States Code, as added by subsection (a). 3007.Waiver of requirements of Department of Veterans Affairs for receipt of per diem payments for domiciliary care at State homes and modification of eligibility for such payments (a)Waiver of requirementsNotwithstanding section 1741 of title 38, United States Code (as amended by subsection (b)), the Secretary of Veterans Affairs shall modify section 51.51(b) of title 38, Code of Federal Regulations (or successor regulations), to provide the Secretary the authority to waive the requirements under such section 51.51(b) for a veteran to be eligible for per diem payments for domiciliary care at a State home if—
(1)the veteran has met not fewer than four of the requirements set forth in such section; or (2)such waiver would be in the best interest of the veteran.
(b)Modification of eligibilitySection 1741(a)(1) of title 38, United States Code, is amended, in the flush text following subparagraph (B), by striking in a Department facility and inserting under the laws administered by the Secretary. (c)State home definedIn this section, the term State home has the meaning given that term in section 101(19) of title 38, United States Code.
3008.Expansion of quarterly update of information on staffing and vacancies at facilities of the Department of Veterans Affairs to include information on duration of hiring process
(a)Quarterly updateSubsection (a)(1) of section 505 of the VA MISSION Act of 2018 (Public Law 115–182; 38 U.S.C. 301 note) is amended by adding at the end the following new subparagraph:  (E)Beginning with any update under paragraph (3) on or after the date of the enactment of the Johnny Isakson and David P. Roe, M.D. Veterans Health Care and Benefits Improvement Act of 2020, the following:
(i)For employees appointed under paragraphs (1) and (3) of section 7401 of title 38, United States Code, the number of employees for which the duration of the process from validation of vacancy to receipt of official offer and notification of actual start date exceeds the metrics laid out in the Time to Hire Model of the Veterans Health Administration, or successor model. (ii)The percentage of employees who are described in clause (i) compared to all employees appointed under paragraphs (1) and (3) of section 7401 of such title during the same period.
(iii)The average number of days potential hires or new hires appointed under paragraphs (1) and (3) of section 7401 of such title spent in each phase of the Time to Hire Model, or successor model.. (b)Annual reportSubsection (b) of such section is amended, in the first sentence, by adding before the period at the end the following: and to improve the onboard timeline for facilities for which the duration of the onboarding process exceeds the metrics laid out in the Time to Hire Model of the Veterans Health Administration, or successor model.
3009.Requirement for certain Department of Veterans Affairs medical facilities to have physical location for the disposal of controlled substances medications
(a)In generalThe Secretary of Veterans Affairs shall ensure that each covered Department medical facility has a physical location where patients may dispose of controlled substances medications. (b)Covered Department medical facilityIn this section, the term covered Department medical facility means a medical facility of the Department of Veterans Affairs with an onsite pharmacy or a physical location dedicated for law enforcement purposes.
(c)Effective dateThis section shall take effect on January 1, 2022.  3010.Department of Veterans Affairs pilot program for clinical observation by undergraduate students (a)EstablishmentThe Secretary of Veterans Affairs shall carry out a pilot program for a one-year period, beginning not later than August 15, 2021, to provide certain students described in subsection (d) a clinical observation experience at medical centers of the Department of Veterans Affairs.
(b)Medical center selectionThe Secretary shall carry out the pilot program under this section at not fewer than five medical centers of the Department. In selecting such medical centers, the Secretary shall ensure regional diversity among such selected medical centers. (c)Clinical observation sessions (1)Frequency and DurationIn carrying out the pilot program, the Secretary shall—
(A)provide at least one and not more than three clinical observation sessions at each medical center selected during each calendar year; (B)ensure that each clinical observation session—
(i)lasts between four and six months; and (ii)to the extent practicable, begins and ends concurrently with one or more academic terms of an institution of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)); and
(C)ensure that the clinical observation sessions provided at a medical center have minimal overlap. (2)SessionsThe Secretary shall ensure that the pilot program consists of clinical observation sessions as follows:
(A)Each session shall allow for not fewer than five students nor greater than 15 students to participate in the session. (B)Each session shall consist of not fewer than 20 observational hours nor greater than 40 observational hours.
(C)A majority of the observational hours shall be spent observing a health professional. The other observational hours shall be spent in a manner that ensures a robust, well rounded experience that exposes the students to a variety of aspects of medical care and health care administration. (D)Each session shall provide a diverse clinical observation experience.
(d)Students
(1)SelectionThe Secretary shall select to participate in the pilot program under subsection (a) students who are— (A)nationals of the United States;
(B)enrolled in an accredited program of study at an institution of higher education; and (C)referred by their institution of higher education following an internal application process.
(2)PriorityIn making such selection, the Secretary shall give priority to each of the following five categories of students: (A)Students who, at the time of the completion of their secondary education, resided in a health professional shortage area (as defined in section 332 of the Public Health Service Act (42 U.S.C. 254e)).
(B)First generation college students (as defined in section 402A(h)(3) of the Higher Education Act of 1965 (20 U.S.C. 1067q(a))). (C)Students who have been referred by minority-serving institutions (as defined in section 371(a) of the Higher Education Act of 1965 (20 U.S.C. 1067q(a))).
(D)Veterans (as defined in section 101 of title 38, United States Code). (E)Students who indicate an intention to specialize in a health professional occupation identified by the Inspector General of the Department under section 7412 of title 38, United States Code, as having a staffing shortage.
(3)Assignment to medical centersThe Secretary shall assign students selected under paragraph (1) to medical centers selected under subsection (b) without regard for whether such medical centers have staffing shortages in any health professional occupation pursuant to section 7412 of title 38, United States Code. (e)Other mattersIn carrying out the pilot program under this section, the Secretary shall—
(1)establish a formal status to facilitate the access to medical centers of the Department by student observers participating in the pilot program; (2)establish standardized legal, privacy, and ethical requirements for the student observers, including with respect to—
(A)ensuring that no student observer provides any care to patients while participating as an observer; and (B)ensuring the suitability of a student to participate in the pilot program to ensure that the student poses no risk to patients;
(3)develop and implement a partnership strategy with minority-serving institutions to encourage referrals; (4)create standardized procedures for student observers;
(5)create an online information page about the pilot program on the internet website of the Department; (6)publish on the online information page created under paragraph (5) the locations of such centers, and other information on the pilot program, not later than 180 days before the date on which applications are required to be submitted by potential student observers;
(7)identify medical centers and specific health professionals participating in the pilot program; and (8)notify the Committees on Veterans’ Affairs of the House of Representatives and the Senate of the medical centers selected under subsection (c) within 30 days of selection, to facilitate program awareness.
(f)ReportNot later than 180 days after the completion of the pilot program under subsection (a), the Secretary shall submit to the Committees on Veterans’ Affairs of the House of Representatives and the Senate a report on the results of the pilot program, including— (1)the number and demographics of all applicants, those accepted to participate in the pilot program, and those who completed the pilot program; and
(2)if participating institutions of higher education choose to administer satisfaction surveys that assess the experience of those who completed the pilot program, the results of any such satisfaction surveys, provided at the discretion of the institution of higher education. (g)Sense of Congress regarding Department of Veterans Affairs pilot program for clinical observation by undergraduate studentsIt is the sense of Congress that the pilot program described in subsection (a) should be designed to—
(1)increase the awareness, knowledge, and empathy of future health professionals toward the health conditions common to veterans; (2)increase the diversity of the recruitment pool of future physicians of the Department; and
(3)expand clinical observation opportunities for all students by encouraging students of all backgrounds to consider a career in the health professions.  (h)No additional funds authorizedNo additional funds are authorized to be appropriated to carry out the requirements of this section. Such requirements shall be carried out using amounts otherwise authorized to be appropriated. 
BScheduling and consult management
3101.Process and requirements for scheduling appointments for health care from Department of Veterans Affairs and non-Department health care
(a)Process and requirements
(1)In generalNot later than 60 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall— (A)establish a process and requirements for scheduling appointments for— 
(i)health care from the Department of Veterans Affairs; and (ii)health care furnished through the Veterans Community Care Program under section 1703 of title 38, United States Code, by a non-Department health care provider; and 
(B)submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a description of such process and requirements.  (2)Elements of descriptionThe description of the process and requirements for scheduling appointments for health care required to be submitted under paragraph (1)(B) shall include—
(A)information on how such process and requirements take into account the access standards established under section 1703B of title 38, United States Code; and (B)the maximum number of days allowed to complete each step of such process.
(3)Periodic revision
(A)In generalThe Secretary may revise the process and requirements required under paragraph (1) as the Secretary considers necessary.  (B)Submittal to CongressNot later than 30 days before revising the process and requirements under subparagraph (A), the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a description of such revised process and requirements, including a description of any modifications to the certification and training under subsection (b). 
(b)Certification and training on process and requirements
(1)CertificationNot later than one year after the date of the enactment of this Act, the Secretary shall require each individual involved in the scheduling of appointments for health care from the Department or health care described in subsection (a)(1)(A)(ii), including schedulers, clinical coordinators, and supervisors, to certify to the Secretary that the individual understands the process and requirements established under subsection (a), including the maximum number of days allowed to complete each step of such process.  (2)New employeesThe Secretary shall require each employee hired by the Department on or after the date of the enactment of this Act who is to be involved in the scheduling of appointments for health care from the Department or health care described in subsection (a)(1)(A)(ii)—
(A)to undergo training on the process and requirements established under subsection (a) as part of training for the position for which the employee has been hired; and (B)to make the certification to the Secretary required under paragraph (1). 
(c)Method to monitor compliance
(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary shall establish or maintain a method or tool— (A)to enable monitoring of the compliance of the Department with the process and requirements established under subsection (a), including compliance with policies of the Department relating to the maximum number of days allowed to complete each step of such process; and
(B)to ensure that each medical facility of the Department complies with such process and requirements.  (2)Use throughout Department (A)In generalThe Secretary shall require each medical facility of the Department to use the method or tool described in paragraph (1). 
(B)ReportNot later than one year after the date of the enactment of this Act, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report indicating whether each medical facility of the Department is using the method or tool described in paragraph (1).  (d)Comptroller General reportNot later than two years after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the compliance of the Secretary with the requirements of this section. 
3102.Audits regarding scheduling of appointments and management of consultations for health care from Department of Veterans Affairs and non-Department health care
(a)In generalNot later than each of one year and two years after the date of the enactment of this Act, the Secretary of Veterans Affairs shall provide for the conduct of a facility-level audit of the scheduling of appointments and the management of consultations for health care under the laws administered by the Secretary. (b)Application (1)First auditThe first audit required under subsection (a) shall apply to each medical facility of the Department of Veterans Affairs.
(2)Second auditThe second audit required under subsection (a) shall apply to only those medical facilities of the Department that are in need of corrective action based on the first audit, as determined by the Secretary. (c)ElementsEach audit conducted under subsection (a) shall include the following: 
(1)With respect to each medical center of the Department covered by the audit, an assessment of any scheduling or consultation management issues at that medical center, including the following:  (A)An assessment of noncompliance with policies of the Veterans Health Administration relating to scheduling appointments and managing consultations. 
(B)An assessment of the extent to which appointments or consultations are not timely processed.  (C)A description of any backlogs in appointments or consultations that are awaiting action. 
(D)An assessment of whether consultations are appropriately processed.  (E)Data with respect to consultations as follows:
(i)Consultations that were scheduled within the request window.  (ii)Duplicate consultation requests.
(iii)Consultations that were discontinued. (iv)Delays in consultations.
(v)Consultations that were not properly closed or discontinued, including a description of remediation attempts.  (F)A review for accuracy with respect to consultation management as follows: 
(i)A review of the accuracy of the type of service, either administrative or clinical, that is inputted in the electronic health record.  (ii)A review of the accuracy of the type of consultation setting, either impatient or outpatient, that is inputted in the electronic health record. 
(iii)A review of the appropriateness of the level of urgency of the consultation that is inputted in the electronic health record.  (iv)A review of any delayed or unresolved consultations. 
(2)An identification of such recommendations for corrective action as the Secretary considers necessary, including additional training, increased personnel, and other resources.  (3)A certification that the director of each medical center of the Department covered by the audit is in compliance with the process and requirements established under section 3101(a) and such other requirements relating to the scheduling of appointments and management of consultations as the Secretary considers appropriate. 
(4)With respect to referrals for health care between health care providers or facilities of the Department, a measurement of, for each medical facility of the Department covered by the audit— (A)the period of time between—
(i)the date that a clinician of the Department determines that a veteran requires care from another health care provider or facility and the date that the referral for care is sent to the other health care provider or facility;  (ii)the date that the referral for care is sent to the other health care provider or facility and the date that the other health care provider or facility accepts the referral; 
(iii)the date that the other health care provider or facility accepts the referral and the date that the appointment with the other health care provider or at the other facility is made; and (iv)the date that the appointment with the other health care provider or at the other facility is made and the date of the appointment with the other health care provider or at the other facility; and 
(B)any other period of time that the Secretary determines necessary to measure. (5)With respect to referrals for non-Department health care originating from medical facilities of the Department, a measurement of, for each such facility covered by the audit—
(A)the period of time between— (i)the date that a clinician of the Department determines that a veteran requires care, or a veteran presents to the Department requesting care, and the date that the referral for care is sent to a non-Department health care provider; 
(ii)the date that the referral for care is sent to a non-Department health care provider and the date that a non-Department health care provider accepts the referral;  (iii)the date that a non-Department health care provider accepts the referral and the date that the referral to a non-Department health care provider is completed; 
(iv)the date that the referral to a non-Department health care provider is completed and the date that an appointment with a non-Department health care provider is made; and  (v)the date that an appointment with a non-Department health care provider is made and the date that an appointment with a non-Department health care provider occurs; and 
(B)any other period of time that the Secretary determines necessary to measure.  (d)Conduct of audit by third partyEach audit conducted under subsection (a) with respect to a medical facility of the Department shall be conducted by an individual or entity that is not affiliated with the facility. 
(e)Transmittal to VHAEach audit conducted under subsection (a) shall be transmitted to the Under Secretary for Health of the Department so that the Under Secretary can—  (1)strengthen oversight of the scheduling of appointments and management of consultations throughout the Department; 
(2)monitor national policy on such scheduling and management; and  (3)develop a remediation plan to address issues uncovered by those audits. 
(f)Annual report
(1)In generalNot later than December 31 of each year in which an audit is conducted under subsection (a), the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the audit conducted during that year.  (2)ElementsThe Secretary shall include in each report required by paragraph (1)— 
(A)the nationwide results of the audit conducted under subsection (a);  (B)the results of such audit with respect to each medical facility of the Department covered by such audit; 
(C)an assessment of how the Department strengthened oversight of the scheduling of appointments and management of consultations at each such facility as a result of the audit;  (D)an assessment of how the audit informed the national policy of the Department with respect to the scheduling of appointments and management of consultations; and 
(E)a description of any remediation plans to address issues raised by the audit that was completed. 3103.Administration of non-Department of Veterans Affairs health care (a)Certification of proper administration of non-Department care (1)Review (A)In generalThe Secretary of Veterans Affairs shall conduct a review of the staffing, training, and other requirements necessary to administer section 1703 of title 38, United States Code.
(B)ElementsThe review conducted under subparagraph (A) shall include, with respect to each medical facility of the Department of Veterans Affairs—  (i)an assessment of the type of positions required to be staffed at the medical facility; 
(ii)the number of such positions authorized;  (iii)the number of such positions funded;
(iv)the number of such positions filled; and  (v)the number of additional such positions required to be authorized. 
(2)Submittal to CongressNot later than 180 days after the date of the enactment of this Act, and every 180 days thereafter, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives— (A)the results of the review conducted under paragraph (1); and
(B)a certification that the Secretary has established all staffing, training, and other requirements required to be reviewed under such paragraph.  (b)Scheduling of appointments (1)Measurement of timeliness for each facilityNot later than 120 days after the date of the enactment of this Act, the Secretary shall measure, with respect to referrals for non-Department health care originating from medical facilities of the Department, for each such facility—
(A)the period of time between— (i)the date that a clinician of the Department determines that a veteran requires care, or a veteran presents to the Department requesting care, and the date that the referral for care is sent to a non-Department health care provider; 
(ii)the date that the referral for care is sent to a non-Department health care provider and the date that a non-Department health care provider accepts the referral;  (iii)the date that a non-Department health care provider accepts the referral and the date that the referral to a non-Department health care provider is completed; 
(iv)the date that the referral to a non-Department health care provider is completed and the date that an appointment with a non-Department health care provider is made; and  (v)the date that an appointment with a non-Department health care provider is made and the date that an appointment with a non-Department health care provider occurs; and 
(B)any other period of time that the Secretary determines necessary to measure.  (2)Submissions to Congress (A)In generalNot later than one year after the date of the enactment of this Act, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives the data measured under paragraph (1), disaggregated by medical facility. 
(B)UpdateNot less frequently than biweekly, the Secretary shall update the data submitted under subparagraph (A). (c)Comptroller General report (1)ReviewBeginning not later than one year after the date of the enactment of this Act, the Comptroller General of the United States shall review compliance by the Secretary with the requirements of this section, including a review of the validity and reliability of data submitted by the Secretary under subsection (b)(2). 
(2)ReportNot later than three years after the date of the enactment of this Act, the Comptroller General shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives the results of the review conducted under paragraph (1).  3104.Examination of health care consultation and scheduling positions of Department of Veterans Affairs (a)Proper grading of consultation and scheduling positions (1)In generalThe Secretary of Veterans Affairs shall conduct an examination of health care positions of the Department of Veterans Affairs to determine whether health care positions involved in the consultation and scheduling processes are appropriately graded. 
(2)ConsultationIn conducting the examination under paragraph (1), the Secretary shall consult with health care staffing experts in the Federal Government and the private sector.  (3)Submittal to CongressNot later than 120 days after the date of the enactment of this Act, the Secretary shall submit to the appropriate committees of Congress the results of the examination conducted under paragraph (1). 
(b)Review of onboarding processNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the appropriate committees of Congress— (1)a review of the onboarding process of individuals in health care positions described in subsection (a), including how long it takes to hire those individuals; and 
(2)a description of any changes that the Secretary has made or plans to make to improve that process.  (c)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means— 
(1)the Committee on Veterans’ Affairs and the Committee on Appropriations of the Senate; and  (2)the Committee on Veterans’ Affairs and the Committee on Appropriations of the House of Representatives. 
IVNavy SEAL Bill Mulder
4001.Short titleThis title may be cited as the Navy SEAL Bill Mulder Act of 2020. AService-connection and COVID–19 4101.Presumptions of service-connection for members of Armed Forces who contract Coronavirus Disease 2019 under certain circumstances (a)In generalSubchapter VI of chapter 11 of title 38, United States Code, is amended by adding at the end the following new section:

1164.Presumptions of service-connection for Coronavirus Disease 2019
(a)Presumptions generally
(1)For purposes of laws administered by the Secretary and subject to section 1113 of this title, if symptoms of Coronavirus Disease 2019 (in this section referred to as COVID–19) described in subsection (d) manifest within one of the manifestation periods described in paragraph (2) in an individual who served in a qualifying period of duty described in subsection (b)— (A)infection with severe acute respiratory syndrome coronavirus 2 (in this section referred to as SARS–CoV–2) shall be presumed to have occurred during the qualifying period of duty;
(B)COVID–19 shall be presumed to have been incurred during the qualifying period of duty; and (C)if the individual becomes disabled or dies as a result of COVID–19, it shall be presumed that the individual became disabled or died during the qualifying period of duty for purposes of establishing that the individual served in the active military, naval, or air service.
(2)
(A)The manifestation periods described in this paragraph are the following: (i)During a qualifying period of duty described in subsection (b), if that period of duty was more than 48 continuous hours in duration.
(ii)Within 14 days after the individual’s completion of a qualifying period of duty described in subsection (b). (iii)An additional period prescribed under subparagraph (B).
(B)
(i)If the Secretary determines that a manifestation period of more than 14 days after completion of a qualifying period of service is appropriate for the presumptions under paragraph (1), the Secretary may prescribe that additional period by regulation. (ii)A determination under clause (i) shall be made in consultation with the Director of the Centers for Disease Control and Prevention.
(b)Qualifying period of duty describedA qualifying period of duty described in this subsection is— (1)a period of active duty performed—
(A)during the national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.); and  (B)before the date that is three years after the date of the enactment of the Johnny Isakson and David P. Roe, M.D. Veterans Health Care and Benefits Improvement Act of 2020; or
(2)training duty under title 10 or full-time National Guard duty (as defined in section 101 of title 10), performed under orders issued on or after March 13, 2020— (A)during the national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.); and
(B)before the date that is three years after the date of the enactment of the Johnny Isakson and David P. Roe, M.D. Veterans Health Care and Benefits Improvement Act of 2020. (c)Application of presumptions for training dutyWhen, pursuant to subsection (a), COVID–19 is presumed to have been incurred during a qualifying period of duty described in subsection (b)(2)—
(1)COVID–19 shall be deemed to have been incurred in the line of duty during a period of active military, naval, or air service; and (2)where entitlement to benefits under this title is predicated on the individual who was disabled or died being a veteran, benefits for disability or death resulting from COVID–19 as described in subsection (a) shall be paid or furnished as if the individual was a veteran, without regard to whether the period of duty would constitute active military, naval, or air service under section 101 of this title.
(d)Symptoms of COVID–19For purposes of subsection (a), symptoms of COVID–19 are those symptoms that competent medical evidence demonstrates are experienced by an individual affected and directly related to COVID–19. (e)Medical examinations and opinionsIf there is a question of whether the symptoms experienced by an individual described in paragraph (1) of subsection (a) during a manifestation period described in paragraph (2) of such subsection are attributable to COVID–19 resulting from infection with SARS–CoV–2 during the qualifying period of duty, in determining whether a medical examination or medical opinion is necessary to make a decision on the claim within the meaning of section 5103A(d) of this title, a qualifying period of duty described in subsection (b) of this section shall be treated as if it were active military, naval, or air service for purposes of section 5103A(d)(2)(B) of this title..
(b)Clerical amendmentThe table of sections at the beginning of such subchapter is amended by adding at the end the following new item:   1164. Presumptions of service-connection for Coronavirus Disease 2019.. BAssistance for homeless veterans 4201.Flexibility for the Secretary of Veterans Affairs in caring for homeless veterans during a covered public health emergency (a)General support (1)Use of fundsDuring a covered public health emergency, the Secretary of Veterans Affairs may use amounts appropriated or otherwise made available to the Department of Veterans Affairs to carry out sections 2011, 2012, 2031, and 2061 of title 38, United States Code, to provide to homeless veterans and veterans participating in the program carried out under section 8(o)(19) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)(19)) (commonly referred to as HUD-VASH), as the Secretary determines is needed, the following: 
(A)Assistance required for safety and survival (such as food, shelter, clothing, blankets, and hygiene items).  (B)Transportation required to support stability and health (such as for appointments with service providers, conducting housing searches, and obtaining food and supplies).
(C)Communications equipment and services (such as tablets, smartphones, disposable phones, and related service plans) required to support stability and health (such as maintaining contact with service providers, prospective landlords, and family). (D)Such other assistance as the Secretary determines is needed. 
(2)Homeless veterans on land of the Department
(A)CollaborationDuring a covered public health emergency, to the extent possible, the Secretary may collaborate with one or more organizations to manage use of land of the Department for homeless veterans for living and sleeping.  (B)ElementsCollaboration under subparagraph (A) may include the provision by either the Secretary or the organization of food services and security for property, buildings, and other facilities owned or controlled by the Department. 
(b)Grant and Per Diem Program
(1) Limits on rates for per diem paymentsSection 20013(b) of the Coronavirus Aid, Relief, and Economic Security Act (38 U.S.C. 2011 note; Public Law 116–136) is amended— (A)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively; 
(B)in the matter preceding subparagraph (A), as so redesignated, by inserting (1) before In the case; and  (C)by adding at the end the following:

(2)If the Secretary waives any limit on grant amounts or rates for per diem payments under paragraph (1), notwithstanding section 2012(a)(2)(B) of such title, the maximum rate for per diem payments described in paragraph (1)(B) shall be three times the rate authorized for State homes for domiciliary care under section 1741 of such title.. (2)Modification of funding limits for grantsSubsection (c)(2) of section 2011 of title 38, United States Code, shall not apply to any grant awarded during a covered public health emergency under such section for a project described in subsection (b)(1) of such section.
(3)Use of per diem paymentsDuring a covered public health emergency, a recipient of a grant or an eligible entity under the grant and per diem program of the Department (in this subsection referred to as the program) may use per diem payments under sections 2012 and 2061 of title 38, United States Code, to provide assistance required for safety and survival (such as food, shelter, clothing, blankets, and hygiene items) for—  (A)homeless veterans; and 
(B)formerly homeless veterans residing in a facility operated wholly or in part by such a recipient or eligible entity receiving per diem payments under section 2012 of such title.  (4)Additional transitional housing (A)In generalDuring a covered public health emergency, under the program, the Secretary may provide amounts for additional transitional housing beds to facilitate access to housing and services provided to homeless veterans. 
(B)Notice; competition; period of performanceThe Secretary may provide amounts under subparagraph (A)— (i)without notice or competition; and 
(ii)for a period of performance determined by the Secretary. (5)Inspections and Life Safety Code requirements (A)In generalDuring a covered public health emergency, the Secretary may waive any requirement under subsection (b) or (c) of section 2012 of title 38, United States Code, in order to allow the recipient of a grant or an eligible entity under the program—
(i)to quickly identify temporary alternate sites of care for homeless veterans that are suitable for habitation;  (ii)to facilitate social distancing or isolation needs; or
(iii)to facilitate activation or continuation of a program for which a grant has been awarded.  (B)LimitationThe Secretary may waive a requirement pursuant to the authority provided by subparagraph (A) with respect to a facility of a recipient of a grant or an eligible entity under the program only if the facility meets applicable local safety requirements, including fire safety requirements. 
(6)Disposition of property relating to grantsDuring a covered public health emergency, if the recipient of a grant awarded before or during such emergency under section 2011 of title 38, United States Code, for a project described in subsection (b)(1) of such section is no longer providing services in accordance with the terms of the grant, the recipient shall not be subject during such emergency to any property disposition requirements relating to the grant under subsection (c) or (f) of section 61.67 of title 38, Code of Federal Regulations, section 200.311(c) of title 2, Code of Federal Regulations, or successor regulations. (c)Inspection and Life Safety Code requirements for therapeutic housing (1)In generalDuring a covered public health emergency, the Secretary may waive any inspection or life safety code requirement under subsection (c) of section 2032 of title 38, United States Code—
(A)to allow quick identification of temporary alternate sites of care for homeless veterans that are suitable for habitation;  (B)to facilitate social distancing or isolation needs; or 
(C)to facilitate the operation of housing under such section.  (2)LimitationThe Secretary may waive a requirement pursuant to the authority provided by paragraph (1) with respect to a residence or facility referred to in such section 2032 only if the residence or facility, as the case may be, meets applicable local safety requirements, including fire safety requirements. 
(d)Access to Department of Veterans Affairs telehealth servicesTo the extent practicable, during a covered public health emergency, the Secretary shall ensure that veterans participating in or receiving services from a program under chapter 20 of title 38, United States Code, have access to telehealth services to which such veterans are eligible under the laws administered by the Secretary, including by ensuring that telehealth capabilities are available to— (1)such veterans; 
(2)case managers of the Department of programs for homeless veterans authorized under such chapter; and (3)community-based service providers for homeless veterans receiving funds from the Department through grants or contracts.
(e)DefinitionsIn this section: (1)Covered public health emergencyThe term covered public health emergency means an emergency with respect to COVID–19 declared by a Federal, State, or local authority.
(2)Homeless veteran; veteranThe terms homeless veteran and veteran have the meanings given those terms in section 2002 of title 38, United States Code.  (3)Telehealth (A)In generalThe term telehealth means the use of electronic information and telecommunications technologies to support and promote long-distance clinical health care, patient and professional health-related education, public health, and health administration. 
(B)TechnologiesFor purposes of subparagraph (A), telecommunications technologies include video conferencing, the internet, streaming media, and terrestrial and wireless communications.  4202.Legal services for homeless veterans and veterans at risk for homelessness (a)In generalSubchapter III of chapter 20 of title 38, United States Code, is amended by inserting after section 2022 the following new section:

2022A.Legal services for homeless veterans and veterans at risk for homelessness
(a)GrantsSubject to the availability of appropriations provided for such purpose, the Secretary shall award grants to eligible entities that provide legal services to homeless veterans and veterans at risk for homelessness. (b)Criteria (1)The Secretary shall—
(A)establish criteria and requirements for grants under this section, including criteria for entities eligible to receive such grants; and (B)publish such criteria and requirements in the Federal Register.
(2)In establishing criteria and requirements under paragraph (1), the Secretary shall— (A)take into consideration any criteria and requirements needed with respect to carrying out this section in rural communities, on trust lands, and in the territories and possessions of the United States; and
(B)consult with organizations that have experience in providing services to homeless veterans, including—  (i)veterans service organizations; 
(ii)the Equal Justice Works AmeriCorps Veterans Legal Corps; and  (iii)such other organizations as the Secretary determines appropriate.
(c)Eligible entitiesThe Secretary may award a grant under this section to an entity applying for such a grant only if the applicant for the grant— (1)is a public or nonprofit private entity with the capacity (as determined by the Secretary) to effectively administer a grant under this section;
(2)demonstrates that adequate financial support will be available to carry out the services for which the grant is sought consistent with the application; (3)agrees to meet the applicable criteria and requirements established under subsection (b)(1); and
(4)has, as determined by the Secretary, demonstrated the capacity to meet such criteria and requirements.  (d)Use of fundsGrants under this section shall be used to provide homeless veterans and veterans at risk for homelessness the following legal services:
(1)Legal services relating to housing, including eviction defense, representation in landlord-tenant cases, and representation in foreclosure cases. (2)Legal services relating to family law, including assistance in court proceedings for child support, divorce, estate planning, and family reconciliation.
(3)Legal services relating to income support, including assistance in obtaining public benefits. (4)Legal services relating to criminal defense, including defense in matters symptomatic of homelessness, such as outstanding warrants, fines, and driver’s license revocation, to reduce recidivism and facilitate the overcoming of reentry obstacles in employment or housing.
(5)Legal services relating to requests to upgrade the characterization of a discharge or dismissal of a former member of the Armed Forces under section 1553 of title 10. (6)Such other legal services as the Secretary determines appropriate.
(e)Funds for women veteransFor any fiscal year, not less than 10 percent of the amount authorized to be appropriated for grants under this section shall be used to provide legal services described in subsection (d) to women veterans. (f)LocationsTo the extent practicable, the Secretary shall award grants under this section to eligible entities in a manner that is equitably distributed across the geographic regions of the United States, including with respect to—
(1)rural communities; (2)trust lands (as defined in section 3765 of this title);
(3)Native Americans; and (4)tribal organizations (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)).
(g)Biennial reports
(1)Not less frequently than once every two years, the Secretary shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on grants awarded under this section.  (2)To the extent feasible, each report required by paragraph (1) shall include the following with respect to the period covered by the report:
(A)The number of homeless veterans and veterans at risk for homelessness assisted. (B)A description of the legal services provided.
(C)A description of the legal matters addressed. (D)An analysis by the Secretary with respect to the operational effectiveness and cost-effectiveness of the services provided..
(b)Clerical amendmentThe table of sections at the beginning of chapter 20 of such title is amended by inserting after the item relating to section 2022 the following new item:   2022A. Legal services for homeless veterans and veterans at risk for homelessness.. (c)CriteriaNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall establish and publish in the Federal Register the criteria and requirements pursuant to subsection (b)(1) of section 2022A of title 38, United States Code, as added by subsection (a).
4203.Gap analysis of Department of Veterans Affairs programs that provide assistance to women veterans who are homeless
(a)In generalThe Secretary of Veterans Affairs shall complete an analysis of programs of the Department of Veterans Affairs that provide assistance to women veterans who are homeless or precariously housed to identify the areas in which such programs are failing to meet the needs of such women. (b)ReportNot later than 270 days after the date of the enactment of this Act, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the analysis completed under subsection (a). 
4204.Improvements to grants awarded by the Secretary of Veterans Affairs to entities that provide services to homeless veterans
(a)Increase in per diem paymentsParagraph (2) of subsection (a) of section 2012 of title 38, United States Code, is amended to read as follows:   (2) (A) (i)Except as otherwise provided in subparagraph (B), the rate for such per diem payments shall be the daily cost of care estimated by the grant recipient or eligible entity adjusted by the Secretary under clause (ii).
(ii)
(I)The Secretary shall adjust the rate estimated by the grant recipient or eligible entity under clause (i) to exclude other sources of income described in subclause (III) that the grant recipient or eligible entity certifies to be correct. (II)Each grant recipient or eligible entity shall provide to the Secretary such information with respect to other sources of income as the Secretary may require to make the adjustment under subclause (I). 
(III)The other sources of income referred to in subclauses (I) and (II) are payments to the grant recipient or eligible entity for furnishing services to homeless veterans under programs other than under this subchapter, including payments and grants from other departments and agencies of the United States, from departments or agencies of State or local government, and from private entities or organizations. (iii)For purposes of calculating the rate for per diem payments under clause (i), in the case of a homeless veteran who has care of a minor dependent while receiving services from the grant recipient or eligible entity, the daily cost of care of the homeless veteran shall be the sum of the daily cost of care of the homeless veteran determined under clause (i) plus, for each such minor dependent, an amount that equals 50 percent of such daily cost of care. 
(B)
(i)
(I)Except as provided in clause (ii), and subject to the availability of appropriations, the Secretary may adjust the rate for per diem payments under this paragraph, as the Secretary considers appropriate. (II)Any adjustment made under this clause—
(aa)may not result in a rate that— (AA)is lower than the rate in effect under this paragraph as in effect immediately preceding the date of the enactment of the Navy SEAL Bill Mulder Act of 2020; or
(BB)exceeds the rate that is 115 percent of the rate authorized for State homes for domiciliary care under subsection (a)(1)(A) of section 1741 of this title, as the Secretary may increase from time to time under subsection (c) of that section; and  (bb)may be determined on the basis of locality.
(ii)In the case of services furnished to a homeless veteran who is placed in housing that will become permanent housing for the veteran upon termination of the furnishing of such services to such veteran, the maximum rate of per diem authorized under this section is 150 percent of the rate authorized for State homes for domiciliary care under subsection (a)(1)(A) of section 1741 of this title, as the Secretary may increase from time to time under subsection (c) of that section.. (b)Reimbursement of certain feesSuch section is further amended by adding at the end the following new subsection:

(e)Reimbursement of entities for certain feesThe Secretary may reimburse a recipient of a grant under section 2011, 2013, or 2061 of this title or a recipient of per diem payments under this section for fees charged to that grant or per diem payment recipient for the use of the homeless management information system described in section 402(f) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11360a(f))— (1)in amounts the Secretary determines to be reasonable; and
(2)if the Secretary determines that the grant or per diem payment recipient is unable to obtain information contained in such system through other means and at no cost to the grant or per diem payment recipient.. 4205.Repeal of sunset on authority to carry out program of referral and counseling services for veterans at risk for homelessness who are transitioning from certain institutions (a)In generalSection 2023 of title 38, United States Code, is amended—
(1)by striking subsection (d); and (2)by redesignating subsection (e) as subsection (d).
(b)Conforming amendmentSection 2021(a)(4) of such title is amended by striking section 2023(e) and inserting section 2023(d).  4206.Coordination of case management services for veterans receiving housing vouchers under Tribal Housing and Urban Development-Veterans Affairs Supportive Housing programSection 2003 of title 38, United States Code, is amended by adding at the end the following new subsection:

(c)Memorandum of understanding on assistance from Indian Health ServiceThe Secretary may enter into a memorandum of understanding with the Secretary of Health and Human Services under which case managers of the Indian Health Service may provide case management assistance to veterans who receive housing vouchers under the Tribal Housing and Urban Development-Veterans Affairs Supportive Housing (Tribal HUD-VASH) program of the Department of Housing and Urban Development..  4207.Contracts relating to case managers for homeless veterans in supported housing program (a)In generalSection 304 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 (Public Law 112–154; 38 U.S.C. 2041 note) is amended—
(1)in subsection (a)— (A)by inserting (1) before The Secretary;
(B)by adding at the end the following new paragraphs:  (2) (A)The director of each covered medical center shall seek to enter into one or more contracts or agreements described in paragraph (1).
(B)Any contract or agreement under subparagraph (A) may require that each case manager employed by an eligible entity who performs services under the contract or agreement has credentials equivalent to the credentials required for a case manager of the Department.  (C) (i)The Secretary may waive the requirement under subparagraph (A) with respect to a covered medical center if the Secretary determines that fulfilling such requirement is infeasible. 
(ii)If the Secretary grants a waiver under clause (i), the Secretary shall, not later than 90 days after granting such waiver, submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report containing—  (I)an explanation of the determination made under clause (i);
(II)a plan to increase the number of case managers of the Department; and (III)a plan for the covered medical center to increase use of housing vouchers allocated to that medical center under the program described in paragraph (1). 
(D)In this paragraph, the term covered medical center means a medical center of the Department with respect to which the Secretary determines that— (i)more than 15 percent of all housing vouchers allocated to that medical center under the program described in paragraph (1) during the fiscal year preceding the fiscal year in which such determination was made were unused due to a lack of case management services provided by the Secretary; and
(ii)one or more case manager positions have been vacant for at least nine consecutive months immediately preceding the date of such determination.; and (2)in subsection (b)(2)—
(A)in the matter before subparagraph (A), by striking , including because— and inserting a period; and (B)by striking subparagraphs (A), (B), and (C).
(b)Effective dateThe amendments made by this section shall take effect on the first day of the first fiscal year that begins after the date of the enactment of this Act. 4208.Report on staffing of Department of Housing and Urban Development-Department of Veterans Affairs supported housing programNot later than 180 days after the date of the enactment of this Act, and every three years thereafter, the Secretary of Veterans Affairs shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report that includes the following:
(1)An assessment of the hiring needs of the program carried out under section 8(o)(19) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)(19)) (in this section referred to as the HUD-VASH program), including— (A)an identification of the number of case managers of the HUD-VASH program as of the date of the report including—
(i)the total number of vacancies; and (ii)the vacancies at each medical center of the Department of Veterans Affairs;
(B)the number of case managers of the HUD-VASH program that the Secretary of Veterans Affairs and the Secretary of Housing and Urban Development jointly determine necessary to meet the needs of the Department and the program; and (C)the amount of turnover among case managers of the HUD-VASH program and whether the turnover was planned or unexpected.
(2)An assessment of how compensation, including recruitment and retention incentives, for case managers of the HUD-VASH program affects turnover, and what percentage of retention compensation is provided to such case managers at each medical center of the Department of Veterans Affairs (compared to other positions). (3)A comparison of compensation described in paragraph (2) with the compensation provided to State, local, and nongovernmental housing employees at comparable training and experience levels.
(4)Examples of how the Department of Veterans Affairs and the Department of Housing and Urban Development have worked with non-Federal partners (such as local governments, nongovernmental organizations, veterans service organizations, and employee unions) to meet the staffing needs of the HUD-VASH program. (5)Examples of how medical centers of the Department of Veterans Affairs with high retention rates for case managers of the HUD-VASH program have been able to maintain staffing levels.
CRetraining assistance for veterans
4301.Access for the Secretaries of Labor and Veterans Affairs to the Federal directory of new hiresSection 453A(h) of the Social Security Act (42 U.S.C. 653a(h)) is amended by adding at the end the following new paragraph:  (4)Veteran employmentThe Secretaries of Labor and of Veterans Affairs shall have access to information reported by employers pursuant to subsection (b) of this section for purposes of tracking employment of veterans..
4302.Expansion of eligible class of providers of high technology programs of education for veteransSection 116 of the Harry W. Colmery Veterans Educational Assistance Act of 2017 (Public Law 115–48; 38 U.S.C. 3001 note) is amended— (1)in subsection (b), by adding at the end the following: The Secretary shall treat an individual as an eligible veteran if the Secretary determines that the individual shall become an eligible veteran fewer than 180 days after the date of such determination. If an individual treated as an eligible veteran by reason of the preceding sentence does anything to make the veteran ineligible during the 180-day period referred to in such sentence, the Secretary may require the veteran to repay any benefits received by such veteran by reason of such sentence.;
(2)in subsection (c)— (A)in paragraph (3)(A), by striking has been operational for at least 2 years and inserting employs instructors whom the Secretary determines are experts in their respective fields in accordance with paragraph (6); and
(B)by adding at the end the following new paragraph:  (6)ExpertsThe Secretary shall determine whether instructors are experts under paragraph (3)(A) based on evidence furnished to the Secretary by the provider regarding the ability of the instructors to—
(A)identify professions in need of new employees to hire, tailor the programs to meet market needs, and identify the employers likely to hire graduates; (B)effectively teach the skills offered to eligible veterans;
(C)provide relevant industry experience in the fields of programs offered to incoming eligible veterans; and (D)demonstrate relevant industry experience in such fields of programs.;
(3)in subsection (d), in the matter preceding paragraph (1)—  (A)by inserting (not including an individual described in the second sentence of subsection (b)) after each eligible veteran; and
(B)by inserting or part-time after full-time; (4)in subsection (g), by striking $15,000,000 and inserting $45,000,000; and
(5)by adding at the end the following new subsection (i):  (i)Prohibition on certain accounting of assistanceThe Secretary may not consider enrollment in a high technology program of education under this section to be assistance under a provision of law referred to in section 3695 of title 38, United States Code..
4303.Pilot program for off-base transition training for veterans and spouses
(a)Extension of pilot programSubsection (a) of section 301 of the Dignified Burial and Other Veterans’ Benefits Improvement Act of 2012 (Public Law 112–260; 10 U.S.C. 1144 note) is amended— (1)by striking During the two-year period beginning on the date of the enactment of this Act and inserting During the five-year period beginning on the date of the enactment of the Navy SEAL Bill Mulder Act of 2020; and
(2)by striking to assess the feasibility and advisability of providing such program to eligible individuals at locations other than military installations. (b)LocationsSubsection (c) of such section is amended—
(1)in paragraph (1)— (A)in the paragraph heading, by striking States and inserting locations; and 
(B)by striking not less than three and not more than five States and inserting not fewer than 50 locations in States (as defined in section 101 of title 38, United States Code); (2)in paragraph (2), by striking at least two and inserting at least 20; and
(3)by adding at the end the following new paragraphs:  (5)PreferencesIn selecting States for participation in the pilot program, the Secretary shall provide a preference for any State with— 
(A)a high rate of usage of unemployment benefits for recently separated members of the Armed Forces; or (B)a labor force or economy that has been significantly impacted by a covered public health emergency.
(6)Covered public health emergency definedIn this subsection, the term covered public health emergency means— (A)the public health emergency declared by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d) on January 31, 2020, with respect to Coronavirus Disease 2019 (COVID–19); or
(B)a domestic emergency declared, based on an outbreak of Coronavirus Disease 2019 (COVID–19), by the President, the Secretary of Homeland Security, or a State or local authority.. (c)Annual reportSubsection (e) of such section is amended by adding at the end the following new sentence: Each such report shall include information about the employment outcomes of the eligible individuals who received such training during the year covered by the report.. 
(d)Conforming repealSubsection (f) of such section is repealed. 4304.Grants for provision of transition assistance to members of the Armed Forces after separation, retirement, or discharge (a)In generalThe Secretary of Veterans Affairs shall make grants to eligible organizations for the provision of transition assistance to members of the Armed Forces who are separated, retired, or discharged from the Armed Forces, and spouses of such members.
(b)Use of fundsThe recipient of a grant under this section shall use the grant to provide to members of the Armed Forces and spouses described in subsection (a) resume assistance, interview training, job recruitment training, and related services leading directly to successful transition, as determined by the Secretary. (c)Eligible organizationsTo be eligible for a grant under this section, an organization shall submit to the Secretary an application containing such information and assurances as the Secretary, in consultation with the Secretary of Labor, may require.
(d)PriorityIn making grants under this section, the Secretary shall give priority to an organization that— (1)provides multiple forms of services described in subsection (b); or
(2)is located in a State with— (A)a high rate of unemployment among veterans;
(B)a high rate of usage of unemployment benefits for recently separated members of the Armed Forces; or (C)a labor force or economy that has been significantly impacted by a covered public health emergency (as such term is defined in section 131(n)).
(e)Amount of grantA grant under this section shall be in an amount that does not exceed 50 percent of the amount required by the organization to provide the services described in subsection (b). (f)DeadlineThe Secretary shall carry out this section not later than 180 days after the date of the enactment of this Act.
(g)TerminationThe authority to provide a grant under this section shall terminate on the date that is five years after the date on which the Secretary implements the grant program under this section. 4305.One-year independent assessment of the effectiveness of Transition Assistance Program (a)Independent assessmentNot later than 90 days after the date of the enactment of this Act, the Secretary of Veterans Affairs, in consultation with the covered officials, shall enter into an agreement with an appropriate entity with experience in adult education to carry out a one-year independent assessment of the Transition Assistance Program under sections 1142 and 1144 of title 10, United States Code (TAP), including—
(1)the effectiveness of the Transition Assistance Program for members of each military department during the entire military life cycle; (2)the appropriateness of the career readiness standards of the Transition Assistance Program;
(3)a review of information that is provided to the Department of Veterans Affairs under the Transition Assistance Program, including mental health data; (4)whether the Transition Assistance Program effectively addresses the challenges veterans face entering the civilian workforce and in translating experience and skills from military service to the job market;
(5)whether the Transition Assistance Program effectively addresses the challenges faced by the families of veterans making the transition to civilian life; (6)appropriate metrics regarding outcomes of the Transition Assistance Program for members of the Armed Forces one year after separation, retirement, or discharge from the Armed Forces;
(7)what the Secretary, in consultation with the covered officials and veterans service organizations, determine to be successful outcomes for the Transition Assistance Program; (8)whether members of the Armed Forces achieve successful outcomes for the Transition Assistance Program, as determined under paragraph (7);
(9)how the Secretary and the covered officials provide feedback to each other regarding such outcomes; (10)recommendations for the Secretaries of the military departments regarding how to improve outcomes for members of the Armed Forces after separation, retirement, and discharge; and
(11)other topics the Secretary and the covered officials determine would aid members of the Armed Forces as they transition to civilian life. (b)ReportNot later than 90 days after the completion of the independent assessment under subsection (a), the Secretary and the covered officials shall jointly submit to the appropriate committees of Congress— 
(1)the findings and recommendations (including recommended legislation) of the independent assessment prepared by the entity described in subsection (a); and (2)responses of the Secretary and the covered officials to the findings and recommendations described in paragraph (1).
(c)DefinitionsIn this section: (1)Appropriate committees of CongressThe term appropriate committees of Congress means—
(A)the Committee on Veterans’ Affairs and the Committee on Armed Services of the Senate; and  (B)the Committee on Veterans’ Affairs and the Committee on Armed Services of the House of Representatives. 
(2)Covered officialsThe term covered officials means— (A)the Secretary of Defense;
(B)the Secretary of Labor; (C)the Administrator of the Small Business Administration; and
(D)the Secretaries of the military departments. (3)Military departmentThe term military department has the meaning given that term in section 101 of title 10, United States Code.
4306.Longitudinal study on changes to Transition Assistance Program
(a)StudyNot later than 90 days after the date of the enactment of this Act, the Secretary of Veterans Affairs, in consultation with the Secretary of Defense, the Secretary of Labor, and the Administrator of the Small Business Administration, shall conduct a five-year longitudinal study regarding the Transition Assistance Program under sections 1142 and 1144 of title 10, United States Code (TAP), on three separate cohorts of members of the Armed Forces who have separated from the Armed Forces, including— (1)a cohort that has attended counseling under the Transition Assistance Program as implemented on the date of the enactment of this Act;
(2)a cohort that attends counseling under the Transition Assistance Program after the Secretary of Defense and the Secretary of Labor implement changes recommended in the report under section 136(b); and (3)a cohort that has not attended counseling under the Transition Assistance Program.
(b)Progress reportsNot later than 90 days after the date that is one year after the date of the initiation of the study under subsection (a), and annually thereafter for the three subsequent years, the Secretary of Veterans Affairs, the Secretary of Defense, the Secretary of Labor, and the Administrator of the Small Business Administration shall jointly submit to the appropriate committees of Congress a progress report of activities under the study during the immediately preceding year. (c)Final report (1)In generalNot later than 180 days after the completion of the study under subsection (a), the Secretary of Veterans Affairs, the Secretary of Defense, the Secretary of Labor, and the Administrator of the Small Business Administration shall jointly submit to the appropriate committees of Congress a report of final findings and recommendations based on the study.
(2)ElementsThe final report under paragraph (1) shall include information regarding the following: (A)The percentage of each cohort that received unemployment benefits during the study under subsection (a).
(B)The numbers of months members of each cohort were employed during the study. (C)Annual starting and ending salaries of members of each cohort who were employed during the study.
(D)How many members of each cohort enrolled in an institution of higher learning, as that term is defined in section 3452(f) of title 38, United States Code. (E)The academic credit hours, degrees, and certificates obtained by members of each cohort during the study.
(F)The annual income of members of each cohort. (G)The total household income of members of each cohort.
(H)How many members of each cohort own their principal residences. (I)How many dependents members of each cohort have.
(J)The percentage of each cohort that achieves a successful outcome for the Transition Assistance Program, as determined under section 136(a)(7). (K)Other criteria the Secretaries and the Administrator of the Small Business Administration determine appropriate. 
(d)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means— (1)the Committee on Veterans’ Affairs and the Committee on Armed Services of the Senate; and 
(2)the Committee on Veterans’ Affairs and the Committee on Armed Services of the House of Representatives.  VDeborah Sampson 5001.Short titleThis title may be cited as the Deborah Sampson Act of 2020.
AImproving access for women veterans to the Department of Veterans Affairs
5101.Office of Women's Health in Department of Veterans Affairs
(a)Chief Officer of Women’s HealthSubsection (a) of section 7306 of title 38, United States Code, is amended— (1)by redesignating paragraph (10) as paragraph (11); and
(2)by inserting after paragraph (9) the following new paragraph (10):  (10)The Chief Officer of Women’s Health..
(b)Organization of office and annual reports
(1)In generalSubchapter I of chapter 73 of title 38, United States Code, is amended by adding at the end of the following new sections:  7310.Office of Women’s Health (a)Establishment (1)The Under Secretary for Health shall establish and operate in the Veterans Health Administration the Office of Women’s Health (in this section referred to as the Office).
(2)The Office shall be located at the Central Office of the Department of Veterans Affairs. (3) (A)The head of the Office is the Chief Officer of Women’s Health (in this section referred to as the Chief Officer).
(B)The Chief Officer shall report to the Under Secretary for Health. (4)The Under Secretary for Health shall provide the Office with such staff and other support as may be necessary for the Office to carry out effectively the functions of the Office under this section.
(5)The Under Secretary for Health may reorganize existing offices within the Veterans Health Administration as of the date of the enactment of this section in order to avoid duplication with the functions of the Office. (b)FunctionsThe functions of the Office include the following:
(1)To provide a central office for monitoring and encouraging the activities of the Veterans Health Administration with respect to the provision, evaluation, and improvement of health care services provided to women veterans by the Department. (2)To develop and implement standards of care for the provision of health care for women veterans by the Department.
(3)To monitor and identify deficiencies in standards of care for the provision of health care for women veterans by the Department, to provide technical assistance to medical facilities of the Department to address and remedy deficiencies, and to perform oversight of implementation of such standards of care. (4)To monitor and identify deficiencies in standards of care for the provision of health care for women veterans provided through the community pursuant to this title and to provide recommendations to the appropriate office to address and remedy any deficiencies.
(5)To oversee distribution of resources and information related to health programming for women veterans under this title. (6)To promote the expansion and improvement of clinical, research, and educational activities of the Veterans Health Administration with respect to the health care of women veterans.
(7)To provide, as part of the annual budgeting process, recommendations with respect to the amounts to be requested for furnishing hospital care and medical services to women veterans pursuant to chapter 17 of this title, including, at a minimum, recommendations that ensure that such amounts either reflect or exceed the proportion of veterans enrolled in the system of patient enrollment of the Department established and operated under section 1705(a) of this title who are women. (8)To provide recommendations to the Under Secretary for Health with respect to modifying the Veterans Equitable Resource Allocation system, or successor system, to ensure that resource allocations under such system, or successor system, reflect the health care needs of women veterans.
(9)To carry out such other duties as the Under Secretary for Health may require. (c)Recommendations (1)If the Under Secretary for Health determines not to implement any recommendation made by the Chief Officer with respect to the allocation of resources to address the health care needs of women veterans, the Secretary shall notify the appropriate congressional committees of such determination by not later than 30 days after the date on which the Under Secretary for Health receives the recommendation.
(2)Each notification under paragraph (1) relating to a determination with respect to a recommendation shall include the following: (A)The reasoning of the Under Secretary for Health in making the determination.
(B)An alternative, if one is selected, to the recommendation that the Under Secretary for Health will carry out to fulfill the health care needs of women veterans. (d)Standards of careFor purposes of carrying out the functions of the Office under this section, the standards of care for the provision of health care for women veterans from the Department shall include, at a minimum, the following:
(1)A requirement for— (A)at least one designated women’s health primary care provider at each medical center of the Department whose duties include, to the extent practicable, providing training to other health care providers of the Department with respect to the needs of women veterans; and
(B)at least one designated women’s health primary care provider at each community-based outpatient clinic of the Department who may serve women patients as a percentage of the total duties of the provider. (2)Other requirements as determined by the Under Secretary for Health.
(e)OutreachThe Chief Officer shall ensure that— (1)not less frequently than biannually, each medical facility of the Department holds a public forum for women veterans that occurs outside of regular business hours; and
(2)not less frequently than quarterly, each medical facility of the Department convenes a focus group of women veterans that includes a discussion of harassment occurring at such facility. (f)DefinitionsIn this section:
(1)The term appropriate congressional committees has the meaning given that term in section 7310A(h) of this title. (2)The term facility of the Department has the meaning given the term facilities of the Department in section 1701(3) of this title.
(3)The term Veterans Equitable Resource Allocation system means the resource allocation system established pursuant to section 429 of the Departments of Veterans Affairs and Housing and Urban Development, and Independent Agencies Appropriations Act, 1997 (Public Law 104–204; 110 Stat. 2929). 7310A.Annual reports on women’s health (a)Annual reportsNot later than December 1 of each year, the Chief Officer of Women’s Health shall submit to the appropriate congressional committees a report containing the matters under subsections (b) through (g).
(b)Office of Women’s HealthEach report under subsection (a) shall include a description of— (1)actions taken by the Office of Women’s Health established under section 7310 of this title in the preceding fiscal year to improve the provision of health care by the Department to women veterans;
(2)any identified deficiencies related to the provision of health care by the Department to women veterans and the standards of care established in such section and the plan of the Department to address such deficiencies; (3)the funding and personnel provided to the Office and whether additional funding or personnel are needed to meet the requirements of such section; and
(4)other information that would be of interest to the appropriate congressional committees with respect to oversight of the provision of health care by the Department to women veterans. (c)Access to gender-specific services (1)Each report under subsection (a) shall include an analysis of the access of women veterans to gender-specific services under contracts, agreements, or other arrangements with non-Department medical providers entered into by the Secretary for the provision of hospital care or medical services to veterans.
(2)The analysis under paragraph (1) shall include data and performance measures for the availability of gender-specific services described in such paragraph, including— (A)the average wait time between the preferred appointment date of the veteran and the date on which the appointment is completed;
(B)the average driving time required for veterans to attend appointments; and (C)reasons why appointments could not be scheduled with non-Department medical providers.
(d)Models of care
(1)Each report under subsection (a) shall include an analysis of the use by the Department of general primary care clinics, separate but shared spaces, and women's health centers as delivery of care models for women veterans. (2)The analysis under paragraph (1) shall include the following:
(A)The number of facilities of the Department that fall into each delivery of care model described in such paragraph, disaggregated by Veterans Integrated Service Network and State. (B)A description of the criteria used by the Department to determine which such model is most appropriate for each facility of the Department.
(C)An assessment of how the Department decides to make investments to modify facilities to a different model. (D)A description of what, if any, plans the Department has to modify facilities from general primary care clinics to another model.
(E)An assessment of whether any facilities could be modified to a separate but shared space for a women’s health center within planned investments under the strategic capital investment planning process of the Department. (F)An assessment of whether any facilities could be modified to a separate or shared space or a women’s health center with minor modifications to existing plans under the strategic capital investment planning process of the Department.
(G)An assessment of whether the Department has a goal for how many facilities should fall into each such model. (e)StaffingEach report under subsection (a) shall include an analysis of the staffing of the Department relating to the treatment of women, including the following, disaggregated by Veterans Integrated Service Network and State (except with respect to paragraph (4)):
(1)The number of women’s health centers. (2)The number of patient aligned care teams of the Department relating to women's health.
(3)The number of full- and part-time gynecologists of the Department. (4)The number of designated women’s health care providers of the Department, disaggregated by facility of the Department.
(5)The number of health care providers of the Department who have completed a mini-residency for women’s health care through the Women Veterans Health Care Mini-Residency Program of the Department during the one-year period preceding the submittal of the report and the number of mini-residency training slots for such program that are available during the one-year period following such date. (6)The number of designated women’s health care providers of the Department who have sufficient women patient loads or case complexities to retain their competencies and proficiencies.
(f)Accessibility and treatment optionsEach report under subsection (a) shall include an analysis of the accessibility and treatment options for women veterans, including the following: (1)An assessment of wheelchair accessibility of women’s health centers of the Department, including, with respect to each such center, an assessment of accessibility for each kind of treatment provided at the center, including with respect to radiology and mammography, that addresses all relevant factors, including door sizes, hoists, and equipment.
(2)The options for women veterans to access mental health providers and primary care providers who are women. (3)The options for women veterans at medical facilities of the Department with respect to clothing sizes, including for gowns, drawstring pants, and pajamas.
(g)DefinitionsIn this section: (1)The term appropriate congressional committees means—
(A)the Committee on Appropriations and the Committee on Veterans’ Affairs of the Senate; and (B)the Committee on Appropriations and the Committee on Veterans’ Affairs of the House of Representatives.
(2)The term gender-specific services means mammography, obstetric care, gynecological care, and such other services as the Secretary determines appropriate.. (2)References to health care and servicesThe references to health care and the references to services in sections 7310 and 7310A of title 38, United States Code, as added by paragraph (1), are references to the health care and services included in the medical benefits package provided by the Department as in effect on the day before the date of the enactment of this Act.
(3)Clerical amendmentThe table of sections for such chapter is amended by inserting after the item relating to section 7309A the following new items:   7310. Office of Women’s Health. 7310A. Annual reports on women’s health.. (c)Initial reportThe Chief Officer of Women's Health of the Department of Veterans Affairs shall submit the initial report under section 7310A of title 38, United States Code, as added by subsection (b), by not later than one year after the date of the enactment of this Act.
5102.Women veterans retrofit initiative
(a)In generalThe Secretary of Veterans Affairs shall prioritize the retrofitting of existing medical facilities of the Department of Veterans Affairs with fixtures, materials, and other outfitting measures to support the provision of care to women veterans at such facilities. (b)Plan (1)In generalNot later than one year after the date of the enactment of this Act, the Secretary shall submit to Congress, the Committee on Veterans’ Affairs of the Senate, and the Committee on Veterans’ Affairs of the House of Representatives a plan to address deficiencies in environment of care for women veterans at medical facilities of the Department.
(2)ElementsThe plan required by paragraph (1) shall include the following: (A)An explanation of the specific environment of care deficiencies that need correcting. 
(B)An assessment of how the Secretary prioritizes retrofitting existing medical facilities to support provision of care to women veterans in comparison to other requirements. (C)A five-year strategic plan and cost projection for retrofitting medical facilities of the Department to support the provision of care to women veterans as required under subsection (a). 
(c)Authorization of appropriationsSubject to appropriations and the plan under (b), there is authorized to be appropriated to the Secretary $20,000,000 to carry out subsection (a) in addition to amounts otherwise made available to the Secretary for the purposes set forth in such subsection.  5103.Establishment of environment of care standards and inspections at Department of Veterans Affairs medical centers (a)In generalThe Secretary of Veterans Affairs shall establish a policy under which the environment of care standards and inspections at medical centers of the Department of Veterans Affairs include—
(1)an alignment of the requirements for such standards and inspections with the women's health handbook of the Veterans Health Administration; (2)a requirement for the frequency of such inspections;
(3)delineation of the roles and responsibilities of staff at each medical center who are responsible for compliance; (4)the requirement that each medical center submit to the Secretary and make publicly available a report on the compliance of the medical center with the standards; and
(5)a remediation plan. (b)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report certifying in writing that the policy required by subsection (a) has been finalized and disseminated to all medical centers of the Department.
5104.Provision of reintegration and readjustment services to veterans and family members in group retreat settings
(a)In generalSection 1712A of title 38, United States Code, is amended— (1)in subsection (a)(1)(B)—
(A)in clause (ii), by redesignating subclauses (I) and (II) as items (aa) and (bb); (B)by redesignating clauses (i) and (ii) as subclauses (I) and (II);
(C)in the matter preceding subclause (I), as redesignated by subparagraph (B), by striking Counseling and inserting (i) Counseling; and (D)by adding at the end the following new clause:

(ii)
(I)Except as provided in subclauses (IV) and (V), counseling furnished to an individual under subparagraph (A) may include reintegration and readjustment services described in subclause (II) furnished in group retreat settings. (II)Reintegration and readjustment services described in this subclause are the following:
(aa)Information on reintegration of the individual into family, employment, and community. (bb)Financial counseling.
(cc)Occupational counseling. (dd)Information and counseling on stress reduction.
(ee)Information and counseling on conflict resolution. (ff)Such other information and counseling as the Secretary considers appropriate to assist the individual in reintegration into family, employment, and community.
(III)In furnishing reintegration and readjustment services under subclause (I), the Secretary shall offer women the opportunity to receive such services in group retreat settings in which the only participants are women. (IV)An individual described in subparagraph (C)(v) may receive reintegration and readjustment services under subclause (I) of this clause only if the individual receives such services with a family member described in subclause (I) or (II) of such subparagraph.
(V)In each of fiscal years 2021 through 2025, the maximum number of individuals to whom integration and readjustment services may be furnished in group retreat settings under this subclause (I) shall not exceed 1,200 individuals.. (b)Request for servicesSubsection (a)(2) of such section is amended—
(1)by striking Upon and inserting (A) Upon; (2)by striking paragraph (1)(B) and inserting paragraph (1)(B)(i); and
(3)by adding at the end the following new subparagraph:  (B)Upon the request of an individual described in paragraph (1)(C), the Secretary shall furnish the individual reintegration and readjustment services in group retreat settings under paragraph (1)(B)(ii) if the Secretary determines the experience will be therapeutically appropriate..
5105.Provision of legal services for women veterans
(a)Agreement requiredThe Secretary of Veterans Affairs shall enter into one or more agreements with public or private entities to provide legal services to women veterans. (b)FocusThe focus of an agreement entered into under subsection (a) shall be to address the following unmet needs of women veterans as set forth in the most recently completed Community Homelessness Assessment, Local Education and Networking Groups for Veterans (CHALENG for Veterans) survey:
(1)Child support. (2)Prevention of eviction and foreclosure.
(3)Discharge upgrades. (4)Financial guardianship.
(5)Credit counseling. (6)Family reconciliation assistance.
5106.Comptroller General surveys and report on supportive services provided for very low-income women veterans
(a)Surveys
(1)Survey of women veteransThe Comptroller General of the United States shall survey women veterans who have received or are receiving supportive services provided under section 2044 of title 38, United States Code, to determine satisfaction with the ability of such services to meet the specific needs of such veterans.  (2)Survey of eligible entitiesThe Comptroller General shall survey eligible entities receiving financial assistance under such section and other partners of the Department of Veterans Affairs, including veterans service organizations and the National Coalition of Homeless Veterans, on the view of such entities and partners regarding— 
(A)whether the Department is meeting the needs of women veterans through the provision of supportive services under such section; and  (B)any additional supportive services that may be required to meet such needs. 
(b)Report
(1)In generalNot later than 18 months after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the efforts of the Department of Veterans Affairs to provide supportive services to women veterans under section 2044 of title 38, United States.  (2)ElementsThe report required by paragraph (1) shall include the following: 
(A)A review of how the Department determines which categories of supportive services would be beneficial to women veterans who receive services under such section. (B)A description of the challenges women veterans who have children face in accessing supportive services under such section, including with respect to accessing—
(i)homeless shelters with their children;  (ii)homeless shelters that have restrictions on male children; and 
(iii)affordable child care. (C)A description of how the Department identifies eligible entities under such section that can provide supportive services to meet the needs of women veterans, including eligible entities with experience in—
(i)intimate partner violence;  (ii)legal matters pertaining especially to women veterans, including temporary restraining orders and child care orders; 
(iii)supportive services for children; and  (iv)the evaluation of which categories of services would be beneficial to women veterans who receive such services under such section. 
(D)A description of how much the Department spends, from funds appropriated to carry out such section and funds provided under the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136), on supportive services specifically for women veterans, and in particular, on the services described in subparagraph (A).  (E)The results of the surveys conducted under subsection (a). 
(F)A review of the resources and programming offered to woman veterans under such section. (G)An assessment of such other areas as the Comptroller General considers appropriate. 
5107.Programs on assistance for child care for certain veterans
(a)Assistance for child care for certain veterans receiving health care
(1)In generalSubchapter I of chapter 17 of title 38, United States Code, is amended by adding at the end the following new section:  1709C.Assistance for child care for certain veterans receiving health care (a)Program requiredThe Secretary shall carry out a program to provide, subject to subsection (b), assistance to qualified veterans described in subsection (c) to obtain child care so that such veterans can receive health care services described in subsection (c)(2).
(b)Limitation on period of paymentsAssistance may be provided to a qualified veteran under this section for receipt of child care only during the period that the qualified veteran— (1)receives the types of health care services described in subsection (c)(2) at a facility of the Department; and
(2)requires travel to and return from such facility for the receipt of such health care services. (c)Qualified veteransFor purposes of this section, a qualified veteran is a veteran who—
(1)is the primary caretaker of a child or children; and (2) (A)receives from the Department—
(i)regular mental health care services; (ii)intensive mental health care services; or
(iii)such other intensive health care services that the Secretary determines that provision of assistance to the veteran to obtain child care would improve access to such health care services by the veteran; or (B)is in need of regular or intensive mental health care services from the Department, and but for lack of child care services, would receive such health care services from the Department.
(d)LocationsNot later than five years after the date of the enactment of the Deborah Sampson Act of 2020, the Secretary shall carry out the program at each medical center of the Department. (e)Forms of child care assistance (1)Child care assistance under this section may include the following:
(A)Stipends for the payment of child care offered by a licensed child care center (either directly or through a voucher program) that shall be, to the extent practicable, modeled after the Department of Veterans Affairs Child Care Subsidy Program established pursuant to section 630 of the Treasury and General Government Appropriations Act, 2002 (Public Law 107–67; 115 Stat. 552). (B)Direct provision of child care at an on-site facility of the Department.
(C)Payments to private child care agencies. (D)Collaboration with facilities or programs of other Federal agencies.
(E)Such other forms of assistance as the Secretary considers appropriate. (2)In providing child care assistance under this section, the child care needs of the local area shall be considered and the head of each medical center may select the type of care that is most appropriate or feasible for such medical center.
(3)In the case that child care assistance under this section is provided as a stipend under paragraph (1)(A), such stipend shall cover the full cost of such child care.. (2)Conforming amendmentSection 205(e) of the Caregivers and Veterans Omnibus Health Services Act of 2010 (Public Law 111–163; 38 U.S.C. 1710 note) is amended by striking September 30, 2020 and inserting the date of the enactment of the Deborah Sampson Act of 2020.
(3)Clerical amendmentThe table of sections at the beginning of chapter 17 of such title is amended by inserting after the item relating to section 1709B the following new item:   1709C. Assistance for child care for certain veterans receiving health care,. (b)Pilot program on assistance for child care for certain veterans receiving readjustment counseling and related mental health services (1)In generalThe Secretary of Veterans Affairs shall carry out a pilot program to assess the feasibility and advisability of providing, subject to paragraph (2), assistance to qualified veterans described in paragraph (3) to obtain child care so that such veterans can receive readjustment counseling and related mental health services.
(2)Limitation on period of paymentsAssistance may be provided to a qualified veteran under the pilot program for receipt of child care only during the period that the qualified veteran receives readjustment counseling and related health care services at a Vet Center. (3)Qualified veteransFor purposes of this subsection, a qualified veteran is a veteran who—
(A)is the primary caretaker of a child or children; and (B) (i)receives from the Department regular readjustment counseling and related mental health services; or
(ii)is in need of regular readjustment counseling and related mental health services from the Department, and but for lack of child care services, would receive such counseling and services from the Department. (4)LocationsThe Secretary shall carry out the pilot program in not fewer than three Readjustment Counseling Service Regions selected by the Secretary for purposes of the pilot program.
(5)Forms of child care assistance
(A)In generalChild care assistance under the pilot program may include the following: (i)Stipends for the payment of child care offered by a licensed child care center (either directly or through a voucher program) that shall be, to the extent practicable, modeled after the Department of Veterans Affairs Child Care Subsidy Program established pursuant to section 630 of the Treasury and General Government Appropriations Act, 2002 (Public Law 107–67; 115 Stat. 552).
(ii)Payments to private child care agencies. (iii)Collaboration with facilities or programs of other Federal agencies.
(iv)Such other forms of assistance as the Secretary considers appropriate. (B)Local areaIn providing child care assistance under the pilot program, the child care needs of the local area shall be considered and the head of each Vet Center may select the type of care that is most appropriate or feasible for such Vet Center.
(C)Use of stipendIn the case that child care assistance under the pilot program is provided as a stipend under subparagraph (A)(i), such stipend shall cover the full cost of such child care. (6)DurationThe pilot program shall be carried out during the two-year period beginning on the date of the commencement of the pilot program.
(7)Report
(A)In generalNot later than 180 days after the completion of the pilot program, the Secretary shall submit to Congress a report on the pilot program. (B)ElementsThe report required by subparagraph (A) shall include the findings and conclusions of the Secretary regarding the pilot program, and shall include such recommendations for the continuation or expansion of the pilot program as the Secretary considers appropriate. 
(8)Vet center definedIn this subsection, the term Vet Center has the meaning given that term in section 1712A(h) of title 38, United States Code. 5108.Availability of prosthetics for women veterans from Department of Veterans Affairs (a)Access at each medical facilitySection 1714(a) of title 38, United States Code, is amended—
(1)by striking (a) Any veteran and inserting (a)(1) Any veteran; and (2)by adding at the end the following new paragraph:

(2)In furnishing prosthetic appliances under paragraph (1), the Secretary shall ensure women veterans are able to access clinically appropriate prosthetic appliances through each medical facility of the Department.. (b)Report (1)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the availability from the Department of Veterans Affairs of prosthetics made for women veterans, including an assessment of the availability of such prosthetics at medical facilities of the Department.
(2)ElementsThe report required by paragraph (1) shall include— (A)a list of all devices classified by the Department as prosthetic devices, including a breakdown of whether a device is considered gender-neutral or gender-specific;
(B)for gender-neutral devices, a breakdown of sizing; (C)the average time it takes for a woman veteran to receive a prosthetic device after it is prescribed, disaggregated by Veterans Integrated Service Network and medical center of the Department;
(D)the total number of women veterans utilizing the Department for prosthetic services, disaggregated by facility of the Department; (E)an assessment of efforts by the Department on research, development, and employment of additive manufacture technology (commonly referred to as 3D printing) to provide prosthetic items for women veterans; 
(F)the results of a survey with a representative sample of not fewer than 50,000 veterans (of which women shall be overrepresented) in an amputee care program on satisfaction with prosthetics furnished or procured by the Department that replace appendages or their function; and (G)such other information as the Secretary considers appropriate.
5109.Requirement to improve Department of Veterans Affairs women veterans call centerThe Secretary of Veterans Affairs shall enhance the capabilities of the women veterans call center of the Department of Veterans Affairs to respond to requests by women veterans for assistance with accessing health care and benefits furnished under the laws administered by the Secretary. 5110.Study on infertility services furnished at Department of Veterans Affairs (a)Study requiredThe Secretary of Veterans Affairs shall conduct a study on the infertility services offerings at the Department of Veterans Affairs.
(b)ElementsThe study conducted under subsection (a) shall include the following: (1)An assessment of the following:
(A)The availability of infertility services at facilities of the Department and through laws administered by the Secretary for the provision of non-Department care. (B)The demand for such services from eligible individuals.
(2)Identification of potential challenges in accessing infertility services for eligible individuals. (3)An analysis of Department resources for the furnishing of infertility services, including analysis of Department workforce and non-Department providers.
(4)Development of recommendations for the improvement of infertility services under laws administered by the Secretary to improve eligible individuals’ access, delivery of services, and health outcomes. (c)ReportNot later than one year after the date of the enactment of this Act, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the study conducted under subsection (a).
(d)Eligible individual definedIn this section, the term eligible individual means an individual who is a veteran who is eligible for and enrolled in the health care system of the Department under section 1705(a) of title 38, United States Code. 5111.Sense of Congress on access to facilities of Department of Veterans Affairs by reservists for counseling and treatment relating to military sexual trauma (a)In generalIt is the sense of Congress that members of the reserve components of the Armed Forces, including members of the National Guard, should be able to access all health care facilities of the Department of Veterans Affairs, not just Vet Centers, to receive counseling and treatment relating to military sexual trauma.
(b)DefinitionsIn this section: (1)Military sexual traumaThe term military sexual trauma has the meaning given such term in section 1164(c) of title 38, United States Code, as added by section 5501(a) of this title.
(2)Vet centerThe term Vet Center has the meaning given that term in section 1712A(h) of such title. BIncreasing staff cultural competency 5201.Staffing of women’s health primary care providers at medical facilities of Department of Veterans AffairsThe Secretary of Veterans Affairs shall ensure that each medical facility of the Department of Veterans Affairs has not fewer than one full-time or part-time women’s health primary care provider whose duties include, to the extent possible, providing training to other health care providers of the Department on the needs of women veterans.
5202.Additional funding for primary care and emergency care clinicians in Women Veterans Health Care Mini-Residency Program
(a)In generalThere is authorized to be appropriated to the Secretary of Veterans Affairs $1,000,000 for each fiscal years 2021 through 2025 to provide opportunities for participation in the Women Veterans Health Care Mini-Residency Program of the Department of Veterans Affairs for primary care and emergency care clinicians. (b)Treatment of amountsThe amounts authorized to be appropriated under subsection (a) shall be in addition to amounts otherwise made available to the Secretary for the purposes set forth in such subsection.
5203.Establishment of women veteran training module for non-Department of Veterans Affairs health care providers
(a)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs shall establish and make available to community providers a training module that is specific to women veterans. (b)Training materials providedUnder the training module established and made available to community providers under subsection (a), the Secretary shall provide to community providers the same training materials relating to treatment of women veterans that is provided to health care providers of the Department of Veterans Affairs to ensure that all health care providers treating women veterans have access to the same materials to support competency throughout the community.
(c)Administration of training moduleThe Secretary shall administer the training module established under subsection (a) to community providers through an internet website of the Department. (d)Annual reportNot later than one year after the establishment of the training module under subsection (a), and annually thereafter, the Secretary shall submit to Congress a report on—
(1)the utilization by community providers of the training module; and (2)the effectiveness of the training module.
(e)DefinitionsIn this section: (1)Community providerThe term community provider means a non-Department of Veterans Affairs health care provider who provides preauthorized health care to veterans under the laws administered by the Secretary of Veterans Affairs. 
(2)Preauthorized health careThe term preauthorized health care means health care provided to a veteran that is authorized by the Secretary before being provided.  5204.Study on staffing of women veteran program manager program at medical centers of Department of Veterans Affairs and training of staff (a)StudyThe Secretary of Veterans Affairs shall conduct a study on the use of the Women Veteran Program Manager program of the Department of Veterans Affairs to determine—
(1)if the program is appropriately staffed at each medical center of the Department; (2)whether each medical center of the Department is staffed with a Women Veteran Program Manager; and
(3)whether it would be feasible and advisable to have a Women Veteran Program Ombudsman at each medical center of the Department. (b)ReportNot later than 270 days after the date of the enactment of this Act, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the study conducted under subsection (a).
(c)TrainingThe Secretary shall ensure that all Women Veteran Program Managers and Women Veteran Program Ombudsmen receive the proper training to carry out their duties. 5205.Study on Women Veteran Coordinator program (a)Study and report requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall—
(1)complete a study on the Women Veteran Coordinator program of the Veterans Benefits Administration of the Department of Veterans Affairs; and (2)submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report on the findings of the Secretary with respect to the study completed under paragraph (1).
(b)ElementsThe study required by subsection (a)(1) shall identify the following: (1)If the program described in such subsection is appropriately staffed at each regional benefits office of the Department.
(2)Whether each regional benefits office of the Department is staffed with a Women Veteran Coordinator. (3)The position description of the Women Veteran Coordinator.
(4)Whether an individual serving in the Women Veteran Coordinator position concurrently serves in any other position, and if so, the allocation of time the individual spends in each such position. (5)A description of the metrics the Secretary uses to determine the job performance and effectiveness of the Women Veteran Coordinator. 
5206.Staffing improvement plan for peer specialists of Department of Veterans Affairs who are women
(a)Assessment of capacity
(1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of Veterans Affairs, in consultation with the Inspector General of the Department of Veterans Affairs, shall commence an assessment of the capacity of peer specialists of the Department of Veterans Affairs who are women. (2)ElementsThe assessment required by paragraph (1) shall include an assessment of the following:
(A)The geographical distribution of peer specialists of the Department who are women. (B)The geographical distribution of women veterans.
(C)The number and proportion of women peer specialists who specialize in peer counseling on mental health or suicide prevention. (D)The number and proportion of women peer specialists who specialize in peer counseling on non-mental health related matters.
(b)ReportNot later than one year after the assessment required by subsection (a) has commenced, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report detailing the findings of the assessment. (c)Staffing improvement plan (1)In generalNot later than 180 days after submitting the report under subsection (b), the Secretary, in consultation with the Inspector General, shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a plan, based on the results of the assessment required by subsection (a), to hire additional qualified peer specialists who are women, with special consideration for areas that lack peer specialists who are women.
(2)ElementsThe peer specialist positions included in the plan required by paragraph (1)— (A)shall be non-volunteer, paid positions; and
(B)may be part-time positions. CEliminating harassment and assault 5301.Expansion of coverage by Department of Veterans Affairs of counseling and treatment for sexual trauma (a)Expansion of eligibility for counseling and treatmentSection 1720D of title 38, United States Code, is amended—
(1)in subsection (a)— (A)in paragraph (1), by striking active duty, active duty for training, or inactive duty training and inserting duty, regardless of duty status or line of duty determination (as that term is used in section 12323 of title 10); and
(B)in paragraph (2)(A), by striking active duty, active duty for training, or inactive duty training and inserting duty, regardless of duty status or line of duty determination (as that term is used in section 12323 of title 10); (2)by striking veteran each place it appears and inserting former member of the Armed Forces;
(3)by striking veterans each place it appears and inserting former members of the Armed Forces; and (4)by adding at the end the following new subsection:

(g)In this section, the term former member of the Armed Forces includes the following: (1)A veteran.
(2)An individual described in section 1720I(b) of this title.. (b)Inclusion of treatment for physical health conditionsSuch section is further amended—
(1)in subsection (a)— (A)in paragraph (1)—
(i)by inserting , to include care for physical health conditions, as appropriate, after counseling and appropriate care and services; (ii)by striking overcome psychological trauma and inserting treat a condition; and
(iii)by striking mental health professional and inserting health care professional; and (B)in paragraph (2)(A), by striking overcome psychological trauma and inserting treat a condition; and
(2)in subsection (d)— (A)in paragraph (1), by inserting and other health care professionals after mental health professionals; and
(B)in paragraph (2)(A), by inserting and other health care professionals after mental health professionals. 5302.Assessment of effects of intimate partner violence on women veterans by Advisory Committee on Women VeteransSection 542(c)(1) of title 38, United States Code, is amended—
(1)in subparagraph (B), by striking and at the end; (2)by redesignating subparagraph (C) as subparagraph (D); and
(3)by inserting after subparagraph (B) the following new subparagraph (C):  (C)an assessment of the effects of intimate partner violence on women veterans; and.
5303.Anti-harassment and anti-sexual assault policy of Department of Veterans Affairs
(a)In generalSubchapter II of chapter 5 of title 38, United States Code, is amended by adding at the end the following new section:  533.Anti-harassment and anti-sexual assault policy (a)Establishment (1)The Secretary, acting through the Office of Assault and Prevention of the Veterans Health Administration, shall establish a comprehensive policy to end harassment and sexual assault, including sexual harassment and gender-based harassment, throughout the Department.
(2)The policy required by paragraph (1) shall include the following: (A)A process for employees and contractors of the Department to respond to reported incidents of harassment and sexual assault committed by any non-Department individual within a facility of the Department, including with respect to accountability or disciplinary measures.
(B)A process for employees and contractors of the Department to respond to reported incidents of harassment and sexual assault of any non-Department individual within a facility of the Department. (C)A process for any non-Department individual to report harassment and sexual assault described in subparagraph (A), including an option for confidential reporting, and for the Secretary to respond to and address such reports.
(D)Clear mechanisms for non-Department individuals to readily identify to whom and how to report incidents of harassment and sexual assault committed by another non-Department individual. (E)Clear mechanisms for employees and contractors of the Department to readily identify to whom and how to report incidents of harassment and sexual assault and how to refer non-Department individuals with respect to reporting an incident of harassment or sexual assault.
(F)A process for, and mandatory reporting requirement applicable to, any employee or contractor of the Department who witnesses harassment or sexual assault described in subparagraph (A) or (B) within a facility of the Department, regardless of whether the individual affected by such harassment or sexual assault wants to report such harassment or sexual assault. (G)The actions possible, including disciplinary actions, for employees or contractors of the Department who fail to report incidents of harassment and sexual assault described in subparagraph (A) or (B) that the employees or contractors witness.
(H)On an annual or more frequent basis, mandatory training for employees and contractors of the Department regarding how to report and address harassment and sexual assault described in subparagraphs (A) and (B), including bystander intervention training. (I)On an annual or more frequent basis, the distribution of the policy under this subsection and anti-harassment and anti-sexual assault educational materials by mail or email to each individual receiving a benefit under a law administered by the Secretary.
(J)The prominent display of anti-harassment and anti-sexual assault messages in each facility of the Department, including how non-Department individuals may report harassment and sexual assault described in subparagraphs (A) and (B) at such facility and the points of contact under subsection (b). (K)The posting on internet websites of the Department, including the main internet website regarding benefits of the Department and the main internet website regarding health care of the Department, of anti-harassment and anti-sexual assault banners specifically addressing harassment and sexual assault described in subparagraphs (A) and (B).
(b)Points of contactThe Secretary shall designate, as a point of contact to receive reports of harassment and sexual assault described in subparagraphs (A) and (B) of subsection (a)(2)— (1)at least one individual, in addition to law enforcement, at each facility of the Department (including Vet Centers under section 1712A of this title), with regard to that facility;
(2)at least one individual employed in each Veterans Integrated Service Network, with regard to facilities in that Veterans Integrated Service Network; (3)at least one individual employed in each regional benefits office;
(4)at least one individual employed at each location of the National Cemetery Administration; and (5)at least one individual employed at the Central Office of the Department to track reports of such harassment and sexual assault across the Department, disaggregated by facility.
(c)Accountability
(1)The Secretary shall establish a policy to ensure that each facility of the Department and each director of a Veterans Integrated Service Network is responsible for addressing harassment and sexual assault at the facility and the Network. (2)The policy required by paragraph (1) shall include—
(A)a remediation plan for facilities that experience five or more incidents of sexual harassment, sexual assault, or combination thereof, during any single fiscal year; and (B)taking appropriate actions under chapter 7 or subchapter V of chapter 74 of this title.
(d)DataThe Secretary shall ensure that the in-take process for veterans at medical facilities of the Department includes a survey to collect the following information: (1)Whether the veteran feels safe at the facility and whether any events occurred at the facility that affect such feeling.
(2)Whether the veteran wants to be contacted later by the Department with respect to such safety issues. (e)Working group (1)The Secretary shall establish a working group to assist the Secretary in implementing policies to carry out this section.
(2)The working group established under paragraph (1) shall consist of representatives from— (A)veterans service organizations;
(B)State, local, and Tribal veterans agencies; and (C)other persons the Secretary determines appropriate.
(3)The working group established under paragraph (1) shall develop, and the Secretary shall carry out— (A)an action plan for addressing changes at the local level to reduce instances of harassment and sexual assault;
(B)standardized media for veterans service organizations and other persons to use in print and on the internet with respect to reducing harassment and sexual assault; and (C)bystander intervention training for veterans.
(4)The working group established under paragraph (1) shall not be subject to the requirements of the Federal Advisory Committee Act (5 U.S.C. App.). (f)Annual reports (1)The Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives an annual report on harassment and sexual assault described in subparagraphs (A) and (B) of subsection (a)(2) in facilities of the Department.
(2)Each report submitted under paragraph (1) shall include the following: (A)Results of harassment and sexual assault programming, including the End Harassment program.
(B)Results of studies from the Women’s Health Practice-Based Research Network of the Department relating to harassment and sexual assault. (C)Data collected on incidents of sexual harassment and sexual assault.
(D)A description of any actions taken by the Secretary during the year preceding the date of the report to stop harassment and sexual assault at facilities of the Department. (E)An assessment of the implementation of the training required in subsection (a)(2)(H).
(F)A list of resources the Secretary determines necessary to prevent harassment and sexual assault at facilities of the Department. (g)DefinitionsIn this section:
(1)The term non-Department individual means any individual present at a facility of the Department who is not an employee or contractor of the Department. (2)The term sexual harassment means unsolicited verbal or physical contact of a sexual nature which is threatening in character..
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding after the item relating to section 532 the following new item:   533. Anti-harassment and anti-sexual assault policy.. (c)Definition of sexual harassmentSection 1720D(f) of such title is amended by striking repeated,.
(d)DeadlineThe Secretary shall commence carrying out section 533 of such title, as added by subsection (a), not later than 180 days after the date of enactment of this Act. 5304.Pilot program on assisting veterans who experience intimate partner violence or sexual assault (a)Pilot program requiredThe Secretary of Veterans Affairs shall carry out a pilot program to assess the feasibility and advisability of assisting former members of the Armed Forces who have experienced or are experiencing intimate partner violence or sexual assault in accessing benefits from the Department of Veterans Affairs, including coordinating access to medical treatment centers, housing assistance, and other benefits from the Department.
(b)DurationThe Secretary shall carry out the pilot program under subsection (a) during the two-year period beginning on the date of the commencement of the pilot program. (c)CollaborationThe Secretary shall carry out the pilot program under subsection (a) in collaboration with—
(1)intimate partner violence shelters and programs; (2)rape crisis centers;
(3)State intimate partner violence and sexual assault coalitions; and (4)such other health care or other service providers that serve intimate partner violence or sexual assault victims as determined by the Secretary, particularly those providing emergency services or housing assistance.
(d)Authorized activitiesIn carrying out the pilot program under subsection (a), the Secretary may conduct the following activities: (1)Training for community-based intimate partner violence or sexual assault service providers on—
(A)identifying former members of the Armed Forces who have been victims of, or are currently experiencing, intimate partner violence or sexual assault; (B)coordinating with local service providers of the Department; and
(C)connecting former members of the Armed Forces with appropriate housing, mental health, medical, and other financial assistance or benefits from the Department. (2)Assistance to service providers to ensure access of veterans to intimate partner violence and sexual assault emergency services, particularly in underserved areas, including services for Native American veterans (as defined in section 3765 of title 38, United States Code).
(3)Such other outreach and assistance as the Secretary determines necessary for the provision of assistance under subsection (a). (e)Intimate partner violence and sexual assault outreach coordinators (1)In generalIn order to effectively assist veterans who have experienced intimate partner violence or sexual assault, the Secretary may establish local coordinators to provide outreach under the pilot program required by subsection (a).
(2)Local coordinator knowledgeThe Secretary shall ensure that each coordinator established under paragraph (1) is knowledgeable about— (A)the dynamics of intimate partner violence and sexual assault, including safety concerns, legal protections, and the need for the provision of confidential services;
(B)the eligibility of veterans for services and benefits from the Department that are relevant to recovery from intimate partner violence and sexual assault, particularly emergency housing assistance, mental health care, other health care, and disability benefits; and (C)local community resources addressing intimate partner violence and sexual assault.
(3)Local coordinator assistanceEach coordinator established under paragraph (1) shall assist intimate partner violence shelters and rape crisis centers in providing services to veterans. (f)Report (1)In generalNot later than 180 days after the completion of the pilot program under subsection (a), the Secretary shall submit to Congress a report on the pilot program.
(2)ContentsThe report required by paragraph (1) shall include the following: (A)The findings and conclusions of the Secretary with respect to the pilot program.
(B)Such recommendations for continuing or expanding the pilot program as the Secretary considers appropriate. (g)DefinitionsIn this section:
(1)Intimate partner
(A)In generalThe term intimate partner means a person with whom one has a close personal relationship that may be characterized by the partners’ emotional connectedness, regular contact, ongoing physical contact and sexual behavior, identity as a couple, and familiarity and knowledge about each other’s lives. (B)Close personal relationshipsIn this paragraph, the term close personal relationships includes the following:
(i)A relationship between married spouses. (ii)A relationship between common-law spouses.
(iii)A relationship between civil union spouses. (iv)A relationship between domestic partners.
(v)A relationship between dating partners. (vi)A relationship between ongoing sexual partners.
(2)Intimate partner violenceThe term intimate partner violence includes physical violence, sexual violence, stalking, and psychological aggression, including coercive tactics by a current or former intimate partner.  5305.Study and task force on veterans experiencing intimate partner violence or sexual assault (a)National baseline study (1)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs, in consultation with the Attorney General, shall conduct a national baseline study to examine the scope of the problem of intimate partner violence and sexual assault among veterans and spouses and intimate partners of veterans.
(2)Matters includedThe study under paragraph (1) shall— (A)include a literature review of all relevant research on intimate partner violence and sexual assault among veterans and spouses and intimate partners of veterans;
(B)examine the prevalence of the experience of intimate partner violence among— (i)women veterans;
(ii)veterans who are minority group members (as defined in section 544 of title 38, United States Code, and including other minority populations as the Secretary determines appropriate); (iii)urban and rural veterans;
(iv)veterans who are enrolled in a program under section 1720G of title 38, United States Code; (v)veterans who are in intimate relationships with other veterans; and
(vi)veterans who are described in more than one clause of this subparagraph; (C)examine the prevalence of the perpetration of intimate partner violence by veterans; and
(D)include recommendations to address the findings of the study. (3)ReportNot later than 30 days after the date on which the Secretary completes the study under paragraph (1), the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report on such study.
(b)Task force
(1)In generalNot later than 90 days after the date on which the Secretary completes the study under subsection (a), the Secretary, in consultation with the Attorney General and the Secretary of Health and Human Services, shall establish a national task force (in this section referred to as the Task Force) to develop a comprehensive national program, including by integrating facilities, services, and benefits of the Department of Veterans Affairs into existing networks of community-based intimate partner violence and sexual assault services, to address intimate partner violence and sexual assault among veterans. (2)LeadershipThe Secretary of Veterans Affairs shall lead the Task Force in collaboration with the Attorney General and the Secretary of Health and Human Services.
(c)Consultation with stakeholdersIn carrying out this section, the Task Force shall consult with— (1)representatives from veteran service organizations and military service organizations;
(2)representatives from not fewer than three national organizations or State coalitions with demonstrated expertise in intimate partner violence prevention, response, or advocacy; and (3)representatives from not fewer than three national organizations or State coalitions, particularly those representing underserved and ethnic minority communities, with demonstrated expertise in sexual assault prevention, response, or advocacy.
(d)DutiesThe duties of the Task Force shall include the following: (1)To review existing services and policies of the Department and develop a comprehensive national program to be carried out by the Secretary of Veterans Affairs, in collaboration with the heads of relevant Federal agencies, to address intimate partner violence and sexual assault prevention, response, and treatment.
(2)To review the feasibility and advisability of establishing an expedited process to secure emergency, temporary benefits, including housing or other benefits, for veterans who are experiencing intimate partner violence or sexual assault. (3)To review and make recommendations regarding the feasibility and advisability of establishing dedicated, temporary housing assistance for veterans experiencing intimate partner violence or sexual assault.
(4)To identify any requirements regarding intimate partner violence assistance or sexual assault response and services that are not being met by the Department and make recommendations on how the Department can meet such requirements. (5)To review and make recommendations regarding the feasibility and advisability of providing direct services or contracting for community-based services for veterans in response to a sexual assault, including through the use of sexual assault nurse examiners, particularly in underserved or remote areas, including services for Native American veterans.
(6)To review the availability of counseling services provided by the Department and through peer network support, and to provide recommendations for the enhancement of such services, to address— (A)the perpetration of intimate partner violence and sexual assault; and
(B)the recovery of veterans, particularly women veterans, from intimate partner violence and sexual assault. (7)To review and make recommendations to expand services available for veterans at risk of perpetrating intimate partner violence.
(e)ReportNot later than one year after the date of the enactment of this Act, and not less frequently than annually thereafter by October 1 of each year, the Task Force shall submit to the Secretary of Veterans Affairs and Congress a report on the activities of the Task Force, including any recommendations for legislative or administrative action. (f)Nonapplicability of FACAThe Task Force shall not be subject to the requirements of the Federal Advisory Committee Act (5 U.S.C. App.).
(g)DefinitionsIn this section: (1)Native American veteranThe term Native American veteran has the meaning given that term in section 3765 of title 38, United States Code.
(2)StateThe term State has the meaning given that term in section 101 of title 38, United States Code.  DData collection and reporting 5401.Requirement for collection and analysis of data on Department of Veterans Affairs benefits and services and disaggregation of such data by gender, race, and ethnicityThe Secretary of Veterans Affairs shall—
(1)collect and analyze data on each program of the Department of Veterans Affairs that provides a service or benefit to a veteran, including the program carried out under section 1144 of title 10, United States Code; (2)disaggregate such data by gender, race, and ethnicity, when the data lends itself to such disaggregation; and
(3)publish the data collected and analyzed under paragraph (1), except for such cases in which the Secretary determines that some portions of the data would undermine the anonymity of a veteran.  5402.Study on barriers for women veterans to receipt of health care from Department of Veterans Affairs (a)Study requiredThe Secretary of Veterans Affairs shall conduct a comprehensive study of the barriers to the provision of health care by the Department of Veterans Affairs encountered by women who are veterans.
(b)SurveyIn conducting the study required by subsection (a), the Secretary shall— (1)survey women veterans who seek or receive hospital care or medical services provided by the Department as well as women veterans who do not seek or receive such care or services;
(2)administer the survey to a representative sample of women veterans from each Veterans Integrated Service Network; and (3)ensure that the sample of women veterans surveyed is of sufficient size for the study results to be statistically significant and is a larger sample than that of the study specified in subsection (c)(1).
(c)Use of previous studiesIn conducting the study required by subsection (a), the Secretary shall build on the work of the studies of the Department titled— (1)National Survey of Women Veterans in Fiscal Year 2007–2008; and
(2)Study of Barriers for Women Veterans to VA Health Care 2015. (d)Elements of studyIn conducting the study required by subsection (a), the Secretary shall conduct research on the effects of the following on the women veterans surveyed in the study:
(1)The barriers associated with seeking mental health care services, including with respect to provider availability, telehealth access, and family, work, and school obligations. (2)The effect of driving distance or availability of other forms of transportation to the nearest medical facility on access to care.
(3)The effect of access to care from non-Department providers. (4)The availability of child care.
(5)The satisfaction of such veterans with the provision by the Department of integrated primary care, women’s health clinics, or both, including perceptions of quality of care, safety, and comfort. (6)The understanding and perceived accessibility among such veterans of eligibility requirements for, and the scope of services available under, hospital care and medical services.
(7)The perception of such veterans of personal safety and comfort in inpatient, outpatient, and behavioral health facilities. (8)The gender sensitivity of health care providers and staff to issues that particularly affect women.
(9)The effectiveness of outreach for health care services available to women veterans. (10)The location and operating hours of health care facilities that provide services to women veterans.
(11)The perception of such veterans of the motto of the Department. (12)Such other significant barriers as the Secretary considers appropriate.
(e)Discharge by contractThe Secretary shall enter into a contract with a qualified independent entity or organization to carry out the study and research required under this section. (f)Mandatory review of data by certain Department divisions (1)Review (A)In generalThe Secretary shall ensure that the head of each division of the Department of Veterans Affairs specified in paragraph (2) reviews the results of the study conducted under this section.
(B)Submittal of findingsThe head of each division specified in paragraph (2) shall submit findings with respect to the study under this section to the Under Secretary of the Department with responsibilities relating to health care services for women veterans. (2)Specified divisionsThe divisions of the Department of Veterans Affairs specified in this paragraph are the following:
(A)The Office of the Under Secretary for Health. (B)The Office of Women’s Health established under section 7310 of title 38, United States Code.
(C)The Center for Women Veterans under section 318 of such title. (D)The Advisory Committee on Women Veterans established under section 542 of such title.
(g)Report
(1)In generalNot later than 30 months after the date of the enactment of this Act, the Secretary shall submit to Congress a report on the study required under this section. (2)ElementsThe report under paragraph (1) shall include—
(A)the findings of the head of each division of the Department specified under subsection (f)(2); and (B)recommendations for such administrative and legislative action as the Secretary considers appropriate.
5403.Study on feasibility and advisability of offering Parenting STAIR program at all medical centers of Department of Veterans Affairs
(a)In generalThe Secretary of Veterans Affairs shall conduct a study on the feasibility and advisability of expanding the Parenting STAIR program to all medical centers of the Department of Veterans Affairs and including such program as part of care for military sexual trauma for affected members and former members of the Armed Forces. (b)ElementsIn conducting the study under subsection (a), the Secretary shall assess—
(1)staffing needed to offer the Parenting STAIR program at all medical centers of the Department; (2)any additional infrastructure or resources (such as child care during the program) needed for the expansion of the program; and
(3)such other factors relevant to the expansion of the program as the Secretary considers appropriate. (c)Reports to Congress (1)Interim reportNot later than one year after the date of the enactment of this Act, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report detailing— 
(A)the current number and locations of all facilities of the Department offering the Parenting STAIR program; and (B)the number of veterans served by such program in the most recent fiscal year or calendar year for which data is available.
(2)Final reportNot later than three years after the date of the enactment of this Act, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report detailing— (A)the results of the study conducted under subsection (a);
(B)an update on how many veterans have used the Parenting STAIR program since its development in fiscal year 2017, disaggregated by year, including the locations in which veterans have used such program; and (C)a determination on the feasibility and advisability of expanding the Parenting STAIR program to all medical facilities of the Department offering care for military sexual trauma.
(d)DefinitionsIn this section: (1)Affected members and former members of the Armed ForcesThe term affected members and former members of the Armed Forces means members and former members of the Armed Forces who are parents and have experienced military sexual trauma.
(2)Military sexual traumaThe term military sexual trauma has the meaning given such term in section 1164(c) of title 38, United States Code, as added by section 5501(a) of this title.  (3)Parenting stair programThe term Parenting STAIR program means the program of the Department of Veterans Affairs that consists of a five-session, parenting-specific treatment protocol based on skills training in affective and interpersonal regulation (commonly referred to as STAIR), which is a cognitive behavioral therapy that has been identified as a promising practice for treating post-traumatic stress disorder, including chronic and complicated forms, among individuals with co-occurring disorders.
EBenefits matters
5501.Evaluation of service-connection of mental health conditions relating to military sexual trauma
(a)Specialized teams to evaluate claims involving military sexual trauma
(1)In generalsubchapter VI of chapter 11 of such title is amended by adding at the end the following new section:  1164.Specialized teams to evaluate claims involving military sexual trauma (a)In generalThe Secretary shall establish specialized teams to process claims for compensation for a covered mental health condition based on military sexual trauma experienced by a veteran during active military, naval, or air service.
(b)TrainingThe Secretary shall ensure that members of teams established under subsection (a) are trained to identify markers indicating military sexual trauma. (c)DefinitionsIn this section:
(1)The term covered mental health condition means post-traumatic stress disorder, anxiety, depression, or other mental health diagnosis described in the current version of the Diagnostic and Statistical Manual of Mental Disorders published by the American Psychiatric Association that the Secretary determines to be related to military sexual trauma. (2)The term military sexual trauma means, with respect to a veteran, a physical assault of a sexual nature, battery of a sexual nature, or sexual harassment during active military, naval, or air service. .
(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item:   1164. Specialized teams to evaluate claims involving military sexual trauma.. (b)Annual reports on claims for disabilities incurred or aggravated by military sexual trauma (1)Reports requiredNot later than March 1, 2021, and not less frequently than once each year thereafter through 2027, the Secretary of Veterans Affairs shall submit to Congress a report on covered claims submitted during the previous fiscal year to identify and track the consistency of decisions across regional offices of the Department of Veterans Affairs.
(2)ElementsEach report under paragraph (1) shall include the following: (A)The number of covered claims submitted to or considered by the Secretary during the fiscal year covered by the report.
(B)Of the covered claims listed under subparagraph (A), the number and percentage of such claims— (i)submitted by each sex;
(ii)that were approved, including the number and percentage of such approved claims submitted by each sex; (iii)that were denied, including the number and percentage of such denied claims submitted by each sex; and
(iv)that were developed and reviewed by a specialized team established under section 1164(a) of title 38, United States Code, as added by subsection (a). (C)Of the covered claims listed under subparagraph (A) that were approved, the number and percentage, disaggregated by sex, of claims assigned to each rating percentage.
(D)Of the covered claims listed under subparagraph (A) that were denied— (i)the three most common reasons given by the Secretary under section 5104(b)(1) of title 38, United States Code, for such denials; and
(ii)the number of denials that were based on the failure of a veteran to report for a medical examination. (E)The number of covered claims that, as of the end of the fiscal year covered by the report, are pending and, separately, the number of such claims on appeal.
(F)For the fiscal year covered by the report, the average number of days that covered claims take to complete, beginning on the date on which the claim is submitted. (G)A description of the training that the Secretary provides to employees of the Veterans Benefits Administration, or such contractors or other individuals as the Secretary considers appropriate, specifically with respect to covered claims, including the frequency, length, and content of such training.
(H)Whether all covered claims are subject to second level review until the individual rater of the Veterans Benefits Administration adjudicating such covered claims achieves an accuracy rate of 90 percent on decisions of such covered claims. (3)DefinitionsIn this subsection:
(A)Covered claimsThe term covered claims means claims for disability compensation submitted to the Secretary based on a covered mental health condition alleged to have been incurred or aggravated by military sexual trauma. (B)Covered mental health conditionThe term covered mental health condition has the meaning given such term in section 1164(c) of title 38, United States Code.
(C)Military sexual traumaThe term military sexual trauma has the meaning given such term in such section. 5502.Choice of sex of Department of Veterans Affairs medical examiner for assessment of claims for compensation relating to disability resulting from physical assault of a sexual nature, battery of a sexual nature, or sexual harassment (a)In generalSubchapter VI of chapter 11 of title 38, United States Code, as amended by section 5501 of this title, is further amended by inserting after section 1164, as added by section 5501, the following new section:

1165.Choice of sex of medical examiner for certain disabilities
(a)In generalThe Secretary shall ensure that a veteran who requires a medical examination from a covered medical provider in support of a claim for compensation under this chapter for a mental or physical health condition that resulted from a physical assault of a sexual nature, battery of a sexual nature, or sexual harassment may designate the sex of the medical provider who provides such medical examination. (b)Covered medical providersFor purposes of this section, a covered medical provider is any medical provider who is employed by the Department or is under any contract with the Department to provide a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.
(c)NoticeBefore providing any medical examination for a veteran in support for a claim described in subsection (a), the Secretary shall notify the veteran of the veteran’s rights under subsection (a).. (b)Clerical amendmentThe table of sections at the beginning of chapter 11 of such title, as amended by section 5501 of this title, is further amended by inserting after the item relating to section 1164 the following new item:


1165. Choice of sex of medical examiner for certain disabilities..
5503.Secretary of Veterans Affairs report on implementing recommendations of Inspector General of Department of Veterans Affairs in certain report on denied posttraumatic stress disorder claims related to military sexual traumaNot later than 90 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House a report on the progress of the Secretary in implementing the recommendations from the report of the Inspector General of the Department of Veterans Affairs entitled Denied Posttraumatic Stress Disorder Claims Related to Military Sexual Trauma (17–05248–241).  VIRepresentation and financial exploitation matters 6001.Short titleThis title may be cited as the Financial Refuge for Every Elderly Veteran Act of 2020 or the FREE Veteran Act of 2020.
6002.Plan to address the financial exploitation of veterans receiving pension from the Department of Veterans Affairs
(a)Development of method for solicitation and collection of informationNot later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs shall develop a method for systematically soliciting and collecting information on complaints received, referrals made, and actions taken by the pension management centers of the Department of Veterans Affairs and any other relevant components of the Department, in cases of potential financial exploitation of individuals receiving pension under chapter 15 of title 38, United States Code. (b)Plan To assess and address financial exploitation of veterans (1)In generalThe Secretary shall develop and periodically update a plan—
(A)to regularly assess the information solicited and collected under subsection (a) to identify trends of potential financial exploitation of the individuals described in subsection (a) across the Department; and (B)to outline actions that the Department can take to improve education and training to address those trends.
(2)Submission of planNot later than one year after the date of the enactment of this Act and not less frequently than once every two years thereafter until the date that is six years after the date of the enactment of this Act, the Secretary shall submit the plan most recently developed or updated under paragraph (1) to— (A)the Comptroller General of the United States; and
(B)the Committee on Veterans' Affairs and the Special Committee on Aging of the Senate and the Committee on Veterans’ Affairs of the House of Representatives.  6003.Overpayments of pension to veterans receiving pension from the Department of Veterans Affairs (a)Guidance and training for claims processorsAs the Secretary of Veterans Affairs considers necessary, but not less frequently than once every three years until the date that is 10 years after the date of the enactment of this Act, the Under Secretary for Benefits of the Department of Veterans Affairs shall update guidance and training curriculum for the processors of claims for pension under chapter 15 of title 38, United States Code, regarding the evaluation of questionable medical expenses on applications for pension, including by updating such guidance with respect to what constitutes a questionable medical expense and by including examples of such expenses.
(b)Identification and trackingThe Under Secretary shall develop a method for identifying and tracking the number of individuals who have received overpayments of pension under chapter 15 of title 38, United States Code. (c)Annual reportNot later than one year after the date of the enactment of this Act and not later than October 31 of each fiscal year beginning thereafter until the date that is four years after the date of the enactment of this Act, the Under Secretary shall submit to Congress a report that includes, for the period covered by the report, the following:
(1)The number of individuals who received overpayments of pension under chapter 15 of title 38, United States Code. (2)The five most common reasons for overpayments described in paragraph (1).
(3)The number of veterans who had to repay overpayments described in paragraph (1). (4)The number of veterans for whom the Secretary waived a requirement to repay an overpayment described in paragraph (1).
(5)The total dollar amount of overpayments described in paragraph (1). (6)The total dollar amount of repayments of veterans for overpayments described in paragraph (1).
(7)The average dollar amount of repayments described in paragraph (6).  6004.Evaluation of additional actions for verifying direct deposit information provided by veterans on applications for veterans pension (a)In generalThe Under Secretary for Benefits of the Department of Veterans Affairs shall—
(1)conduct an evaluation of the feasibility and advisability of requiring the processors of claims for pension under chapter 15 of title 38, United States Code, to take additional actions to verify that the direct deposit information provided by an individual on an application for pension is for the appropriate recipient; and (2)identify such legislative or administrative actions as the Under Secretary considers appropriate to ensure that payments of pension are provided to the correct recipients.
(b)Submission to Congress
(1)In generalNot later than 240 days after the date of the enactment of this Act, the Under Secretary shall submit to Congress a report on the evaluation and identification under subsection (a). (2)ContentsThe report required by paragraph (1) shall include the following:
(A)The findings of the Under Secretary with respect to the evaluation conducted under subsection (a)(1). (B)The actions identified under subsection (a)(2).
(C)A plan for implementing any administrative actions identified under subsection (a)(2). (D)A rationale for not implementing any actions evaluated under paragraph (1) of subsection (a) but not identified under paragraph (2) of such subsection.
6005.Annual report on efforts of Department of Veterans Affairs to address the financial exploitation of veterans receiving pension
(a)In generalNot later than one year after the date of the enactment of this Act and not less frequently than once each year thereafter until the date that is four years after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on efforts to address the financial exploitation of individuals receiving pension under chapter 15 of title 38, United States Code. (b)ContentsEach report required by subsection (a) shall include, for the period covered by the report, the following:
(1)The number of individuals who received pension under chapter 15 of title 38, United States Code, who have been referred by any component of the Department of Veterans Affairs to the Office of Inspector General of the Department as likely or proven victims of financial exploitation. (2)The number of referrals and reports relating to the financial exploitation of such individuals made by the Department of Veterans Affairs to—
(A)the Consumer Sentinel Network of the Federal Trade Commission; and (B)the Department of Justice.
(3)A description of the actions taken as a result of such referrals and reports against— (A)individuals recognized by the Secretary as agents or attorneys under section 5904 of title 38, United States Code; and
(B)individuals not so recognized.  6006.Notice regarding fees charged in connection with filing an application for veterans pensionThe Under Secretary for Benefits of the Department of Veterans Affairs shall ensure that every paper or electronic document relating to the receipt of pension under chapter 15 of title 38, United States Code, that is available to individuals who apply for such pension, including educational forms about or applications for such pension, includes a notice that the Department does not charge any fee in connection with the filing of an application for such pension.
6007.Outreach plan for educating vulnerable veterans about potential financial exploitation relating to the receipt of pension
(a)Development of planThe Under Secretary for Benefits of the Department of Veterans Affairs shall develop, in collaboration with veterans service organizations, an outreach plan for educating vulnerable individuals about potential financial exploitation relating to the receipt of pension under chapter 15 of title 38, United States Code. (b)Submission to CongressNot later than 180 days after the date of the enactment of this Act, the Under Secretary shall submit to the Committee on Veterans' Affairs and the Special Committee on Aging of the Senate and the Committee on Veterans’ Affairs of the House of Representatives the plan developed under subsection (a).
(c)Veterans service organization definedIn this section, the term veterans service organization means an organization recognized by the Secretary of Veterans Affairs for the representation of veterans under section 5902 of title 38, United States Code.  VIIOther matters AAdministrative and other matters 7001.Medical examination protocol for volunteer drivers participating in program of transportation services for veteransSection 111A(b) of title 38, United States Code, is amended—
(1)by inserting (1) before The Secretary; and (2)by adding at the end the following new paragraph:

(2)
(A)Not later than 90 days after the date of the enactment of the Johnny Isakson and David P. Roe, M.D. Veterans Health Care and Benefits Improvement Act of 2020, the Secretary shall develop and establish a national protocol for the administration of medical examinations for volunteer drivers to participate in the program described in paragraph (1). (B)In developing the protocol required by subparagraph (A), the Secretary shall consult with such persons as the Secretary determines have an interest in the program described in paragraph (1).
(C)
(i)The Secretary shall implement the protocol by first conducting a one-year pilot program using the protocol. (ii)After conducting the pilot program required by clause (i), the Secretary shall assess the pilot program and make such changes to the protocol as the Secretary considers appropriate.
(iii)After making changes to the protocol under clause (ii), the Secretary shall implement the protocol in phases during the course of one year.. 7002.Department of Veterans Affairs Advisory Committee on Tribal and Indian Affairs (a)Establishment of advisory committee (1)In generalSubchapter III of chapter 5 of title 38, United States Code, is amended by adding at the end the following new section:

547.Advisory Committee on Tribal and Indian Affairs
(a)Establishment
(1)The Secretary shall establish an advisory committee to provide advice and guidance to the Secretary on matters relating to Indian tribes, tribal organizations, and Native American veterans. (2)The advisory committee established under paragraph (1) shall be known as the Advisory Committee on Tribal and Indian Affairs (in this section referred to as the Committee).
(3)The Committee shall facilitate, but not supplant, government-to-government consultation between the Department and Indian tribes or tribal organizations. (4)The Secretary shall consult with Indian tribes or tribal organizations in developing a charter for the Committee.
(b)Membership
(1)The Committee shall be comprised of 15 voting members selected by the Secretary from among individuals nominated as specified under this subsection. (2)In selecting members under paragraph (1), the Secretary shall ensure that—
(A)at least one member of each of the 12 service areas of the Indian Health Service is represented in the membership of the Committee nominated by Indian tribes or tribal organizations; (B)at least one member of the Committee represents the Native Hawaiian veteran community nominated by a Native Hawaiian Organization;
(C)at least one member of the Committee represents urban Indian organizations nominated by a national urban Indian organization; and (D)not fewer than half of the members are veterans, unless the Secretary determines that an insufficient number of qualified veterans were nominated under paragraph (1).
(3)No member of the Committee may be an employee of the Federal Government. (c)Terms; vacancies (1)A member of the Committee shall be appointed for a term of two years.
(2)The Secretary shall fill a vacancy in the Committee in the same manner as the original appointment within 180 days. (d)Meetings (1) (A)Except as provided in subparagraph (B), the Committee shall meet in-person with the Secretary, or the Secretary’s designee, not less frequently than twice each year and hold monthly conference calls as necessary.
(B)During a public health emergency (as defined in section 20003 of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136)), meetings under subparagraph (A) may be conducted virtually. (2) (A)Representatives of relevant Federal agencies may attend meetings of the Committee and provide information to the Committee.
(B)One representative of the Office of Tribal Government Relations of the Department shall attend at each meeting of the Committee. (C)Representatives attending meetings under this paragraph shall not be considered voting members of the Committee.
(D)A representative attending a meeting or providing information under this paragraph may not receive additional compensation for services performed with respect to the Committee. (e)Subcommittees (1)The Committee may establish subcommittees.
(2)The Secretary may, in consultation with the Committee, appoint a member to a subcommittee established under paragraph (1) who is not a member of the Committee. (3)Such subcommittees may enhance the function of the Committee, but may not supersede the authority of the Committee or provide direct advice or work products to the Department.
(f)DutiesThe duties of the Committee are as follows: (1)To advise the Secretary on ways the Department can improve the programs and services of the Department to better serve Native American veterans.
(2)To identify for the Department evolving issues of relevance to Indian tribes, tribal organizations, and Native American veterans relating to programs and services of the Department. (3)To propose clarifications, recommendations, and solutions to address issues raised at tribal, regional, and national levels, especially regarding any tribal consultation reports.
(4)To provide a forum for Indian tribes, tribal organizations, urban Indian organizations, Native Hawaiian organizations, and the Department to discuss issues and proposals for changes to Department regulations, policies, and procedures. (5)To identify priorities and provide advice on appropriate strategies for tribal consultation and urban Indian organizations conferring on issues at the tribal, regional, or national levels.
(6)To ensure that pertinent issues are brought to the attention of Indian tribes, tribal organizations, urban Indian organizations, and Native Hawaiian organizations in a timely manner, so that feedback can be obtained. (7)To encourage the Secretary to work with other Federal agencies and Congress so that Native American veterans are not denied the full benefit of their status as both Native Americans and veterans.
(8)To highlight contributions of Native American veterans in the Armed Forces. (9)To make recommendations on the consultation policy of the Department on tribal matters.
(10)To support a process to develop an urban Indian organization confer policy to ensure the Secretary confers, to the maximum extent practicable, with urban Indian organizations. (11)To conduct other duties as recommended by the Committee.
(g)Reports
(1)Not less frequently than once each year, the Committee shall submit to the Secretary and the appropriate committees of Congress such recommendations as the Committee may have for legislative or administrative action for the upcoming year. (2)Not later than 90 days after the date on which the Secretary receives a recommendation under paragraph (1), the Secretary shall submit to the appropriate committees of Congress a written response to the recommendation.
(3)Not less frequently than once every two years, the Committee shall submit to the Secretary and the appropriate committees of Congress a report describing the activities of the Committee during the previous two years. (4)The Secretary shall make publicly available on an Internet website of the Department—
(A)each recommendation the Secretary receives under paragraph (1); (B)each response the Secretary submits under paragraph (2); and
(C)each report the Secretary receives under paragraph (3). (h)Committee personnel mattersA member of the Committee shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for an employee of an agency under subchapter I of chapter 57 of title 5 while away from the home or regular place of business of the member in the performance of the duties of the Committee.
(i)Federal Advisory Committee Act exemptionSection 14 of the Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Committee. (j)DefinitionsIn this section:
(1)The term appropriate committees of Congress means— (A)the Committee on Veterans’ Affairs and the Committee on Indian Affairs of the Senate; and
(B)the Committee on Veterans’ Affairs and the Committee on Natural Resources of the House of Representatives. (2)The term Indian tribe has the meaning given such term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).
(3)The term Native Hawaiian organization means any organization that— (A)serves the interests of Native Hawaiians;
(B)has Native Hawaiians in substantive and policymaking positions within the organization; (C)has demonstrated experience working with Native Hawaiian veterans; and
(D)shall include the Office of Hawaiian Affairs. (4)The term Native American veteran has the meaning given such term in section 3765 of this title.
(5)The term Office of Hawaiian Affairs means the Office of Hawaiian Affairs established by the constitution of the State of Hawaii..  (6)The term tribal organization has the meaning given such term in section 3765 of this title.
(7)The term urban Indian organization has the meaning given such term in section 4 of the Indian Health Care Improvement Act (25 U.S.C. 1603).. (2)Clerical amendmentThe table of sections at the beginning of chapter 5 of such title is amended by inserting after the item relating to section 546 the following new item:


547. Advisory Committee on Tribal and Indian Affairs..
(b)Deadline for establishmentThe Secretary of Veterans Affairs shall establish the advisory committee required by section 547 of title 38, United States Code, as added by subsection (a)(1), not later than 180 days after the date of the enactment of this Act. (c)Deadline for initial appointmentsNot later than 90 days after the date on which the Secretary establishes the advisory committee required by such section, the Secretary shall appoint members under subsection (b)(1) of such section.
(d)Initial meetingNot later than 90 days after the date on which the Secretary establishes the advisory committee required by such section, such advisory committee shall hold its first meeting. (e)Report on relation to office of tribal and government relations (1)In generalNot later than two years after the date of the first meeting held by the advisory committee required by such section, the Secretary shall submit to Congress a report on whether and to what extent the activities of the advisory committee improve the function of the Office of Tribal and Government Relations of the Department of Veterans Affairs, aid the decisions of the Secretary, and whether and to what extent the activities of the advisory committee duplicate function of the Department performed before the enactment of this Act.
(2)Review by advisory committeeThe Secretary shall— (A)give the advisory committee an opportunity to review the report required by paragraph (1) before submitting the report under such paragraph; and
(B)include in the report submitted under such paragraph such comments as the advisory committee considers appropriate regarding the views of the advisory committee with respect to the report. 7003.Preference for offerors employing veterans (a)In generalSubchapter II of chapter 81 of title 38, United States Code, is amended by adding after section 8128 the following new section:

8129.Preference for offerors employing veterans
(a)Preference
(1)In awarding a contract for the procurement of goods or services, the Secretary may give a preference to offerors that employ veterans on a full-time basis.  (2)The Secretary shall determine such preference based on the percentage of the full-time employees of the offeror who are veterans.
(b)Enforcement penalties for misrepresentation
(1)Any offeror that is determined by the Secretary to have willfully and intentionally misrepresented the veteran status of the employees of the offeror for purposes of subsection (a) may be debarred from contracting with the Department for a period of not less than five years. (2)If the Secretary carries out a debarment under paragraph (1), the Secretary shall— 
(A)commence debarment action against the offeror by not later than 30 days after determining that the offeror willfully and intentionally misrepresented the veteran status of the employees of the offeror as described in paragraph (1); and  (B)complete debarment actions against such offeror by not later than 90 days after such determination.
(3)The debarment of an offeror under paragraph (1) includes the debarment of all principals in the offeror for a period of not less than five years.. (b)Clerical amendmentThe table of sections at the beginning of chapter 81 of such title is amended by inserting after the item relating to section 8128 the following new item:


8129. Preference for offerors employing veterans..
7004.Extension of certain employment and reemployment rights to members of the National Guard who perform State active dutySection 4303 of title 38, United States Code, is amended— (1)in paragraph (13), by inserting State active duty for a period of 14 days or more, State active duty in response to a national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.), State active duty in response to a major disaster declared by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170), after full-time National Guard duty,;
(2)by redesignating paragraph (15) as paragraph (16); and (3)by inserting after paragraph (14) the following new paragraph (15):

(15)The term State active duty means training or other duty, other than inactive duty, performed by a member of the National Guard of a State— (A)not under section 502 of title 32 or under title 10;
(B)in service to the Governor of a State; and (C)for which the member is not entitled to pay from the Federal Government..
7005.Repayment of misused benefits
(a)In generalSection 6107(b) of title 38, United States Code, is amended— (1)in paragraph (1), by striking In any case in which a fiduciary described in paragraph (2) and inserting In any case not covered by subsection (a) in which a fiduciary;
(2)by striking paragraph (2); and (3)by redesignating paragraph (3) as paragraph (2).
(b)ApplicationThe amendments made by subsection (a) shall apply with respect to any determination by the Secretary of Veterans Affairs made on or after the date of the enactment of this Act regarding the misuse of benefits by a fiduciary.  7006.Exemption of certain transfersSection 7364(b)(1) of title 38, United States Code, is amended by adding at the end the following new sentence: Any amounts so transferred after September 30, 2016, shall be available without regard to fiscal year limitations, notwithstanding section 1535(d) of title 31.. 
7007.Report and planned actions of the Secretary of Veterans Affairs to address certain high-risk areas of the Department of Veterans Affairs
(a)Report requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs, in consultation with the Comptroller General of the United States, shall submit to the Committees on Veterans’ Affairs of the Senate and House of Representatives a report outlining the plan the Secretary has developed and the actions the Secretary has taken to address the areas of concern identified by the Comptroller General for the Department of Veterans Affairs in the 2019 High-Risk List of the Government Accountability Office (GAO–19–157SP) regarding— (1)acquisition management; and
(2)managing risks and improving health care. (b)ElementsThe report under subsection (a) shall include each of the following:
(1)Root causes of the areas of concern described in paragraphs (1) and (2) of subsection (a). (2)Corrective actions and specific steps to address each root cause, including—
(A)the progress of the Secretary in implementing those actions and steps; and (B)timelines and milestones the Secretary determines feasible to complete each corrective action.
(3)Resources the Secretary determines are necessary to implement corrective actions, including— (A)funding;
(B)stakeholders; (C)technology; and
(D)senior officials responsible for implementing the corrective actions and reporting results. (4)Metrics for assessing progress in addressing the areas of concern described in paragraphs (1) and (2) of subsection (a).
(5)Key outcomes that demonstrate progress in addressing the areas of concern described in paragraphs (1) and (2) of subsection (a). (6)Obstacles to implementation of the plan that the Secretary identifies.
(7)Recommendations of the Secretary regarding legislation or funding the Secretary determines necessary to implement the plan. (8)Any other information the Secretary determines is relevant to understanding the progress of the Department toward the removal of the areas of concern from the High Risk List.
(c)Annual updates
(1)Update requiredNot less than once each year during the implementation period under paragraph (2), the Secretary shall submit to Congress an update regarding implementation of each element of the plan under subsection (b). (2)Implementation periodThe implementation period described in this paragraph begins on the date on which the Secretary submits the report required under subsection (a) and ends on the earlier of the following dates:
(A)The date on which the Comptroller General removes the last area of concern for the Department from the most recent High-Risk List of the Government Accountability Office. (B)The date that is 8 years after the date on which the Secretary submits the plan required under subsection (a).
7008.Annual report by Secretary of Veterans Affairs on implementation of priority recommendations of Comptroller General of the United States pertaining to Department of Veterans Affairs
(a)Annual report requiredNot later than 270 days after the date of the enactment of this Act, and not less than once during each of the subsequent 3 years, the Secretary of Veterans Affairs shall submit to the Committees on Veterans’ Affairs of the Senate and House of Representatives and to the Comptroller General of the United States a report on the implementation of priority recommendations of the Comptroller General that pertain to the Department of Veterans Affairs. (b)ContentsEach report submitted under subsection (a) shall include, for the period covered by the report, the following:
(1)The progress of the Secretary in implementing all open priority recommendations of the Comptroller General for the Department of Veterans Affairs. (2)An explanation for each instance where the Secretary has decided not to implement, or has not fully implemented, an open priority recommendation of the Comptroller General for the Department.
(3)A summary of the corrective actions taken and remaining steps the Secretary plans to take to implement open priority recommendations of the Comptroller General. (c)Supplement not supplant certain required reports or written statementsThe report under this section shall not be construed to supplant any report or written statement required under section 720 of title 31, United States Code. 
7009.Clarification of methods used to monitor compliance with certain limitations on subcontractingSection 8127(k)(3)(A) of title 38, United States Code, is amended by striking and any other and inserting or any other.  7010.Department of Veterans Affairs requirement to provide certain notice to persons filing claims for damage, injury, or death on Standard Form 95Not later than 90 days after the date on which a person submits to the Secretary of Veterans Affairs a claim for damage, injury, or death on Standard Form 95, or any successor form, the Secretary shall provide to such person notice of each of the following:
(1)The benefit of obtaining legal advice concerning such claim. (2)The employment status of any individual listed on the form.
(3)If the claim involves a contractor that entered into an agreement with the Secretary, the importance of obtaining legal advice as to the statute of limitations regarding the claim in the State in which the claim arose.  BMatters relating to the Chief Financial Officer of Department of Veterans Affairs 7101.DefinitionsIn this subtitle:
(1)Appropriate congressional committeesThe term appropriate congressional committees means the Committees on Veterans’ Affairs of the Senate and the House of Representatives and the Committees on Appropriations of the Senate and the House of Representatives. (2)Subordinate chief financial officerThe term subordinate chief financial officer—
(A)includes— (i)the chief financial officer of the Veterans Health Administration, the chief financial officer of the Office of Community Care within the Veterans Health Administration, and all chief financial officers of Veterans Integrated Service Networks within the Veterans Health Administration;
(ii)the chief financial officer of the Veterans Benefits Administration and all chief financial officers of organizational subdivisions representing business lines within the Veterans Benefits Administration; (iii)the chief financial officer of the National Cemetery Administration; and
(iv)the chief financial officer of the Office of Information and Technology; and (B)does not include the Inspector General.
7102.Plans for addressing material weaknesses and providing sufficient authority to Chief Financial Officer of Department of Veterans AffairsNot later than 180 days after the date of the enactment of this Act, and annually thereafter for each of the three subsequent years, the Secretary of Veterans Affairs, acting through the Chief Financial Officer of the Department of Veterans Affairs, shall submit to the appropriate congressional committees— (1)an action plan, including steps, related timelines, costs, progress, status of implementation, and any updates for fully addressing the material weaknesses of the Department discussed in the Management’s Discussion and Analysis section of the financial statements of the Department submitted to Congress under section 3515 of title 31, United States Code for the year preceding the year during which the report is submitted; and
(2)a plan outlining the steps the Secretary plans to take to address the recommendations of auditors related to entity-level internal controls and to provide sufficient authority to the Chief Financial Officer of the Department to carry out the requirements of section 902 of title 31, United States Code. 7103.Chief Financial Officer attestationConcurrent with the submittal to Congress of the President’s budget request under section 1105 of title 31, United States Code, for fiscal year 2022 and each of the next three subsequent fiscal years, the Chief Financial Officer of the Department of Veterans affairs shall submit to the appropriate congressional committees each of the following:
(1)A certification of the responsibility of the Chief Financial Officer for internal financial controls of the Department. (2)An attestation that the Chief Financial Officer has collaborated sufficiently with the subordinate chief financial officers of the Department to be confident in the financial projections included the budget request and supporting materials.
7104.Chief Financial Officer responsibility for subordinate chief financial officers
(a)In generalIn accordance with the responsibilities of the Chief Financial Officer of the Department of Veterans Affairs for the recruitment, selection, and training of personnel to carry out agency financial management functions pursuant to section 902(a)(5)(C) of title 31, United States Code, the Chief Financial Officer or the designee of the Chief Financial Officer within the Office of Management of the Department shall— (1)participate in the interview and selection panels of all subordinate chief financial officers; and
(2)give input into the performance plans and performance evaluations of all subordinate chief financial officers. (b)TerminationThe requirements under subsection (a) shall terminate on the date that is five years after the date of the enactment of this Act.
CServicemembers civil relief
7201.Clarification of delivery of notice of termination of leases of premises and motor vehicles for purposes of relief under Servicemembers Civil Relief Act
(a)In generalSection 305(c)(2) of the Servicemembers Civil Relief Act (50 U.S.C. 3955(c)(2)) is amended— (1)in subparagraph (B), by striking or at the end;
(2)in subparagraph (C), by striking the period and inserting ; or; and (3)by adding at the end the following new subparagraph:

(D)by electronic means, including— (i)the direct delivery of material to an electronic address designated by the lessor (or the lessor’s grantee) or the lessor’s agent (or the agent’s grantee);
(ii)the posting of material to a website or other internet or electronic-based information repository to which access has been granted to the lessee, the lessor (or the lessor’s grantee), or the lessor’s agent (or the agent’s grantee); and (iii)other electronic means reasonably calculated to ensure actual receipt of the material by the lessor (or the lessor’s grantee) or the lessor’s agent (or the agent’s grantee)..
(b)Effective dateThe amendments made by subsection (a) shall apply to delivery of notice of lease terminations on or after the date the enactment of this Act.  7202.Technical correction regarding extension of lease protections for servicemembers under stop movement orders in response to local, national, or global emergency (a)In generalSection 305(b) of the Servicemembers Civil Relief Act (50 U.S.C. 3955(b)), as amended by Public Law 116–158, is further amended—
(1)in paragraph (1)(C)(ii), by striking Secretary of Defense and inserting Secretary concerned; and (2)in paragraph (2)(C)(ii), by striking Secretary of Defense and inserting Secretary concerned.
(b)Retroactive applicationThe amendments made by this section shall apply to stop movement orders issued on or after March 1, 2020.   Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 